

CREDIT AGREEMENT

among

AMERICAN CAPITAL STRATEGIES, LTD.,


as the Borrower,



THE LENDERS LISTED HEREIN,

WACHOVIA BANK, NATIONAL ASSOCIATION,


as the Administrative Agent, Swingline Lender and Issuing Lender,



and

BRANCH BANKING AND TRUST COMPANY,


as Issuing Lender







WACHOVIA CAPITAL MARKETS, LLC,
as Sole Bookrunner and as Joint Lead Arranger,

BB&T CAPITAL MARKETS, LLC,


as Joint Lead Arranger,



and

CITICORP NORTH AMERICA, INC.,
JPMORGAN CHASE BANK, N.A.

and

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,


as Co-Documentation Agents











May 16, 2007

ARTICLE I. DEFINITIONS 1

Section 1.1. Defined Terms 1

Section 1.2. Other Definitional Provisions 25

Section 1.3. Exchange Rates; Currency Equivalents 26

Section 1.4. Additional Alternative Lending Currencies 26

Section 1.5. Change of Currency 27

Section 1.6. Accounting Terms 27

Section 1.7. Computation of Time Periods 28

Section 1.8. Letter of Credit Amounts 28

ARTICLE II. THE LOANS; AMOUNT AND TERMS 28

Section 2.1. Revolving Loans 28

Section 2.2. Increase of the Commitments 30

Section 2.3. Letter of Credit Subfacility 32

Section 2.4. Swingline Loan Subfacility 35

Section 2.5. Fees 37

Section 2.6. Commitment Reductions 38

Section 2.7. Prepayments 39

Section 2.8. Minimum Principal Amounts 40

Section 2.9. Default Rate 40

Section 2.10. Conversion Options 40

Section 2.11. Computation of Interest and Fees 41

Section 2.12. Pro Rata Treatment and Payments 42

Section 2.13. Non-Receipt of Funds by the Administrative Agent 44

Section 2.14. Inability to Determine Interest Rate 45

Section 2.15. Illegality 45

Section 2.16. Requirements of Law 46

Section 2.17. Indemnity 47

Section 2.18. Taxes 47

Section 2.19. Indemnification; Nature of Issuing Lender's Duties 49

Section 2.20. Removal of Lenders 51

ARTICLE III. REPRESENTATIONS AND WARRANTIES 51

Section 3.1. Financial Information 51

Section 3.2. No Material Adverse Change 52

Section 3.3. Existence and Power 52

Section 3.4. Compliance with Laws 52

Section 3.5. Organizational and Governmental Authorization; No Contravention 52

Section 3.6. All Consents Required 52

Section 3.7. Binding Effect 52

Section 3.8. Litigation 53

Section 3.9. Investment Company Act 53

Section 3.10. Margin Stock 53

Section 3.11. Compliance with ERISA 53

Section 3.12. Subsidiaries 54

Section 3.13. Ownership of Property; Liens 54

Section 3.14. Taxes 54

Section 3.15. Patents, Trademarks, Etc 54

Section 3.16. Insolvency 54

Section 3.17. Capital Stock 55

Section 3.18. Available Non-Pledged Assets 55

Section 3.19. Labor Matters 55

Section 3.20. Full Disclosure 56

Section 3.21. No Default 56

Section 3.22. PATRIOT Act 56

ARTICLE IV. CONDITIONS PRECEDENT 56

Section 4.1. Conditions to Closing 56

Section 4.2. Conditions to All Extensions of Credit 58

ARTICLE V. affirmative COVENANTS 59

Section 5.1. Financial Statements 60

Section 5.2. Certificates; Other Information 60

Section 5.3. Payment of Taxes and Other Obligations 61

Section 5.4. Maintenance of Existence 61

Section 5.5. Maintenance of Property; Insurance 61

Section 5.6. Inspection of Property; Books and Records 62

Section 5.7. Notices 62

Section 5.8. Environmental Laws 63

Section 5.9. Financial Covenants 63

Section 5.10. Maintenance of Unsecured Debt Rating 64

Section 5.11. Compliance with Laws 64

Section 5.12. Use of Proceeds 64

ARTICLE VI. NEGATIVE COVENANTS 64

Section 6.1. Additional Debt 65

Section 6.2. Liens 65

Section 6.3. Consolidations, Mergers and Sales of Assets; Acquisitions 67

Section 6.4. Loans or Advances 67

Section 6.5. Transactions with Affiliates 68

Section 6.6. Change in Fiscal Year 68

Section 6.7. No Restrictive Agreement 68

Section 6.8. Restricted Payments 68

Section 6.9. Foreign Portfolio Investments; Liens 68

Section 6.10. Dissolution 69

ARTICLE VII. EVENTS OF DEFAULT 69

Section 7.1. Events of Default 69

Section 7.2. Acceleration; Remedies 71

ARTICLE VIII. THE ADMINISTRATIVE AGENT 72

Section 8.1. Appointment and Authority 72

Section 8.2. Nature of Duties 72

Section 8.3. Exculpatory Provisions 73

Section 8.4. Reliance by Administrative Agent 73

Section 8.5. Notice of Default 74

Section 8.6. Non-Reliance on Administrative Agent and Other Lenders 74

Section 8.7. Indemnification 74

Section 8.8. Administrative Agent in Its Individual Capacity 75

Section 8.9. Successor Administrative Agent 75

Section 8.10. Other Agents 76

ARTICLE IX. MISCELLANEOUS 76

Section 9.1. Amendments and Waivers 76

Section 9.2. Notices 79

Section 9.3. No Waiver; Cumulative Remedies 80

Section 9.4. Survival of Representations and Warranties 80

Section 9.5. Payment of Expenses and Taxes; Indemnification 80

Section 9.6. Successors and Assigns; Participations 81

Section 9.7. Adjustments; Set-off 85

Section 9.8. Table of Contents and Section Headings 86

Section 9.9. Counterparts 86

Section 9.10. Effectiveness 86

Section 9.11. Severability 86

Section 9.12. Integration 86

Section 9.13. Governing Law 86

Section 9.14. Consent to Jurisdiction and Service of Process 86

Section 9.15. Confidentiality 87

Section 9.16. Acknowledgments 88

Section 9.17. Waivers of Jury Trial; Waiver of Consequential Damages 88

Section 9.18. PATRIOT Act Notice 88

Section 9.19. Judgment Currency 89

Section 9.20. Publication of Materials 89



Schedules

Schedule 1.1(a) Form of Assignment and Assumption

Schedule 1.1(b) Mandatory Cost Formulae

Schedule 2.1(a) Schedule of Lenders and Revolving Commitments

Schedule 2.1(b)(i) Form of Notice of Borrowing

Schedule 2.1(e) Form of Revolving Note

Schedule 2.3(a) Existing Letters of Credit

Schedule 2.4(d) Form of Swingline Note

Schedule 2.10 Form of Notice of Conversion

Schedule 5.2(a)(i) Form of Compliance Certificate

Schedule 5.2(a)(ii) Form of Quarterly Report

Schedule 6.1 Existing Debt

CREDIT AGREEMENT

, dated as of May 16, 2007 (as amended, restated, modified or supplemented from
time to time, this "Agreement"), among AMERICAN CAPITAL STRATEGIES, LTD., a
Delaware corporation (the "Borrower"), the several banks and other financial
institutions from time to time parties to this Agreement (collectively, the
"Lenders" and, individually, a "Lender"), WACHOVIA BANK, NATIONAL ASSOCIATION, a
national banking association, as administrative agent for the Lenders hereunder
(in such capacity, the "Administrative Agent" or the "Agent"), Swingline Lender
and Issuing Lender, and Branch Banking and Trust Company, as Issuing Lender.



W I T N E S S E T H:

WHEREAS,

the Borrower has requested, and the Lenders have agreed to extend to the
Borrower, certain credit facilities on the terms and conditions set forth
herein;



NOW, THEREFORE,

for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the parties hereto, such parties hereby agree as follows:



ARTICLE I

DEFINITIONS

Section 1.1. Defined Terms.

As used in this Agreement, terms defined in the preamble and recitals to this
Agreement have the meanings therein indicated, and the following terms have the
following meanings:

"Acquisition" means the acquisition of (a) a controlling equity interest in
another Person (including the purchase of an option, warrant or convertible or
similar type of security to acquire such a controlling interest at the time it
becomes exercisable by the holder thereof), whether by purchase of such equity
interest or upon exercise of an option or warrant for, or conversion of
securities into, such equity interest, or (b) assets of another Person which
constitute all or any material part of the assets of such Person or of a line or
lines of business conducted by such Person; provided that the term "Acquisition"
shall exclude Portfolio Investments and Securitization Transactions.

"Adjusted EBIT" means, for any period, with respect to the Borrower and its
Consolidated Subsidiaries, operating income after deduction of all operating
expenses and other proper charges other than taxes and Interest Expense, plus
net realized gains (losses) arising from investments, determined on a
consolidated basis in accordance with GAAP.

"Administrative Agent" and "Agent" have the meanings set forth in the
introductory paragraph hereof.

"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent to the Lenders.

"Advances Outstanding" means on any day, the Outstanding Amount of all Revolving
Loans, Swingline Loans and LOC Obligations.

"Affiliate" of any Person means (a) any other Person which directly, or
indirectly through one or more intermediaries, controls such Person, (b) any
other Person which directly, or indirectly through one or more intermediaries,
is controlled by or is under common control with such Person, or (c) any other
Person of which such Person owns, directly or indirectly, 20% or more of the
common stock or equivalent equity interests. As used herein, the term "control"
means possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise; provided that the term
"Affiliate" shall not include any Person that constitutes a Portfolio
Investment.

"Agreement" has the meaning set forth in the introductory paragraph hereof.

"Agreement Currency" has the meaning set forth in Section 9.19.

"Alternative Lending Currency" means each of Canadian Dollars, English Pounds
Sterling, Euro and each other Currency (other than Dollars) that is approved in
accordance with Section 1.4.

"Alternative Lending Currency Portfolio Investment Loan" has the meaning set
forth in Section 6.9.

"Alternative Lending Currency Sub-Limit" has the meaning set forth in Section
2.1(a).

"Applicable Base Rate" means, with respect to Loans and LOC Obligations
denominated (a) in Dollars, the U.S. Base Rate; (b) in Canadian Dollars, the
Canadian Base Rate; (c) in English Pounds Sterling, the Sterling Base Rate; or
(d) in Euro, the Euro Base Rate.

"Applicable Laws" means, for any Person or property of such Person, all existing
and future applicable laws, rules, regulations (including proposed, temporary
and final income tax regulations), statutes, treaties, codes, ordinances,
permits, certificates, orders and licenses of and interpretations by any
Governmental Authority (including, without limitation, usury laws, predatory
lending laws, the Federal Truth in Lending Act, and Regulation Z and Regulation
B of the Federal Reserve Board), and applicable judgments, decrees, injunctions,
writs, orders or line action of any court, arbitrator or other administrative,
judicial or quasi-judicial tribunal or agency of competent jurisdiction.

"Applicable Lending Office" means, initially, the lending office or offices of
each Lender set forth in such Lender's Administrative Questionnaire at which
Loans of the various types and Currencies provided herein are to be made by such
Lender; and thereafter, such other offices of such Lender as such Lender may
from time to time specify to the Administrative Agent and the Borrower.

"Applicable Percentage" means, (a) for Index Rate Loans, Sterling Base Rate
Loans, Euro Base Rate Loans and U.S. Swingline Loans, the percentage set forth
below opposite the Applicable Rating in the column labeled "Applicable
Percentage for Index Rate Loans, Sterling Base Rate Loans, Euro Base Rate Loans
and U.S. Swingline Loans", (b) for U.S. Base Rate Loans and Canadian Base Rate
Loans, the percentage set forth below opposite the Applicable Rating in the
column labeled "Applicable Percentage for U.S. Base Rate Loans and Canadian Base
Rate Loans", and (c) for the Commitment Fee, the percentage set forth below
opposite the Applicable Rating in the column labeled "Commitment Fee", as
applicable.

Applicable Rating (S&P/Moody's/Fitch)

Applicable Percentage for Index Rate Loans, Sterling Base Rate Loans, Euro Base
Rate Loans and U.S. Swingline Loans

Applicable Percentage for U.S. Base Rate Loans and Canadian Base Rate Loans

Commitment Fee

> or = A/A2/A

0.625%

0.00%

0.075%

> or = A-/A3/A-

0.70%

0.00%

0.10%

> or = BBB+/Baa1/BBB+

0.80%

0.00%

0.10%

> or = BBB/Baa2/BBB

0.90%

0.00%

0.125%

> or = BBB-/Baa3/BBB-

1.00%

0.00%

0.175%

> or = BB+/Ba1/BB+

1.15%

0.00%

0.25%

< BB+/Ba1/BB+

1.35%

0.00%

0.30%

Initially, the Applicable Percentages shall be determined based upon the
Applicable Ratings specified in the certificate delivered pursuant to Section
4.1(j). Thereafter, each change in the Applicable Percentages resulting from a
publicly announced change in the Applicable Ratings shall be effective, in the
case of an upgrade, during the period commencing on the date of delivery by the
Borrower to the Administrative Agent of notice thereof pursuant to Section
5.7(f) and ending on the date immediately preceding the effective date of the
next change in accordance with this definition and, in the case of a downgrade,
during the period commencing on the date of the public announcement thereof and
ending on the date immediately preceding the effective date of the next change
in accordance with this definition.

"Applicable Period" has the meaning set forth in the definition of "Applicable
Percentage".

"Applicable Rating" means the Borrower's applicable senior unsecured debt rating
from S&P, Moody's and Fitch, as applicable; provided that if the senior
unsecured debt ratings from S&P, Moody's and Fitch are different, and (a) two
ratings are equal and higher than the third, the higher rating will apply, (b)
two ratings are equal and lower than the third, the lower rating will apply, or
(c) no ratings are equal, the intermediate rating will apply. In the event that
the Borrower shall maintain ratings from only two of S&P, Moody's and Fitch and
the Borrower is split-rated and (x) the ratings differential is one level, the
higher rating will apply or (y) the ratings differential is two levels or more,
the rating immediately below the highest rating will apply. In the event that
the Borrower shall maintain ratings from only one of S&P, Moody's and Fitch, the
one rating shall apply.

"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.6), and accepted by the Administrative Agent, in
substantially the form of Schedule 1.1(a) or any other form approved by the
Administrative Agent.

"Assuming Lender" has the meaning set forth in Section 2.2(a).

"Available Non-Pledged Assets" means Available Non-Pledged Debt Assets and
Available Non-Pledged Equity Assets.

"Available Non-Pledged Debt Assets" means, as of any date of determination
thereof, an amount equal to the sum of (a) 50% of each Grade 2 Investment and
(b) 100% of each Grade 3 Investment and Grade 4 Investment. For purposes of
determining Available Non-Pledged Debt Assets, such investments shall be valued
at their Fair Market Value as of any date of determination.

"Available Non-Pledged Equity Assets" means, as of any date of determination
thereof, (a) an amount equal to 50% of each Eligible Equity Investment at any
time that the Applicable Rating is BBB-/Baa3/BBB- or higher; or (b) an amount
equal to 20% of each Eligible Equity Investment at any time that the Applicable
Rating is BB+/Ba1/BB+ or lower. For purposes of determining Available
Non-Pledged Equity Assets, such investments shall be valued at their Fair Market
Value as of any date of determination.

"Bankruptcy Code" means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. Section 101, et. seq.), as amended from time to time.

"Base Rate Loans" means U.S. Base Rate Loans, Canadian Base Rate Loans, Sterling
Base Rate Loans and Euro Base Rate Loans, as applicable.

"Benefited Lender" has the meaning set forth in Section 9.7(a).

"Borrower" has the meaning set forth in the introductory paragraph hereof.

"Borrowing Date" means, in respect of any Loan, the date such Loan is made.

"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Applicable Laws of, or are in
fact closed in, New York, New York and Charlotte, North Carolina and:

(a) if such day relates to any interest rate settings as to a LIBOR Rate Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such LIBOR Rate Loan, or any other dealings in Dollars
to be carried out pursuant to this Agreement in respect of any such LIBOR Rate
Loan, means any such day on which dealings in deposits in Dollars are conducted
by and between banks in the London interbank eurodollar market;

(b) if such day relates to any interest rate settings as to a EURIBOR Rate Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such EURIBOR Rate Loan, or any other dealings in Euro to
be carried out pursuant to this Agreement in respect of any such EURIBOR Rate
Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to an Index Rate Loan
denominated in a Currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant Currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
Currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a Currency other than Dollars or Euro in respect of an Index Rate Loan
denominated in a Currency other than Dollars or Euro, or any other dealings in
any Currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Index Rate Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the Principal Financial Center of the country of such Currency.

"Canadian BA Rate" means, for a particular Interest Period, the discount rate
per annum (rounded upward to the nearest 1/100 of 1%) that is the arithmetic
average of the discount rates for such Interest Period of the Canadian BA
denominated in Canadian Dollars equal to (a) in the case of any Lender that is
listed on Schedule I of the Bank Act (Canada), the average rate per annum for
Canadian Dollar bankers' acceptances having such Interest Period as appears on
the Reuters Screen CDCR Page (or any successor page) as of 10:00 A.M., Toronto
time, on the first day of such Interest Period as determined by the
Administrative Agent, (b) if such rate is not available at such time, the
average discount rate for bankers' acceptances (accepted by Canadian chartered
banks agreed to by the Administrative Agent and the Borrower) having such
Interest Period as calculated by the Administrative Agent in accordance with
normal market practice on such day or (c) in the case of all Lenders other than
those listed on Schedule I of the Bank Act (Canada), the applicable rate set
forth in clause (a) or (b) above plus 0.10%.

"Canadian BA Rate Loans" means Loans that bear interest at an interest rate
based on the Canadian BA Rate.

"Canadian Base Rate" means, for any day, a fluctuating interest rate per annum
as shall be in effect from time to time, which shall at all times be equal to
the rate per annum determined by the Administrative Agent to be the greater of
(a) the arithmetic mean of the rates of interest which the Reference Banks will
charge as their prime rates (or its equivalent or analogous such rate) for loans
in Canadian Dollars at their offices in Canada as determined by the
Administrative Agent and (b) the sum of (A) the yearly rate of interest to which
the one month Canadian BA Rate is equivalent plus (B) 1% per annum.

"Canadian Base Rate Loans" means Loans that bear interest at an interest rate
based on the Canadian Base Rate.

"Canadian Dollars" means the lawful currency of Canada.

"Capital Lease" means any lease of property, real or personal, the obligations
with respect to which are required to be capitalized on a balance sheet of the
lessee in accordance with GAAP.

"Capital Stock" means any nonredeemable capital stock of the Borrower or any
Consolidated Subsidiary (to the extent issued to a Person other than the
Borrower), whether common or preferred.

"Cash Equivalents" means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than six (6) months
from the date of acquisition ("Government Obligations"), (b) U.S. Dollar
denominated (or foreign Currency fully hedged) time deposits, certificates of
deposit, Eurodollar time deposits and Eurodollar certificates of deposit of any
(i) United States commercial bank of recognized standing having capital and
surplus in excess of $250,000,000 or (ii) bank whose short-term commercial paper
rating from S&P is at least A-1 or the equivalent thereof or from Moody's is at
least P-1 or the equivalent thereof, in each case with maturities of not more
than six (6) months from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any bank described in clause (b)(ii) (or
by the parent company thereof) or any variable rate notes issued by, or
guaranteed by any domestic corporation rated A-1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better by Moody's and
maturing within six (6) months of the date of acquisition, (d) repurchase
agreements with a bank or trust company (including a Lender) or a recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States of
America, (e) obligations of any state of the United States or any political
subdivision thereof for the payment of the principal and redemption price of and
interest on which there shall have been irrevocably deposited Government
Obligations maturing as to principal and interest at times and in amounts
sufficient to provide such payment and (f) Investments, classified in accordance
with GAAP as current assets of the Borrower or its Subsidiaries, in money market
investment programs that are administered by financial institutions that have
the highest rating obtainable from either Moody's or S&P, and the portfolios of
which are limited solely to Investments (i) in corporate obligations having a
remaining maturity of less than two years, issued by corporations having
outstanding comparable obligations that are rated in the two highest categories
of Moody's and S&P or no lower than the two highest long term debt ratings
categories of either Moody's or S&P or (ii) of the character, quality and
maturity described in clauses (a)-(e) of this definition.

"Closing Date" means the date of this Agreement.

"Code" means the Internal Revenue Code of 1986, as amended, or any successor
Federal tax code. Any reference to any provision of the Code shall also be
deemed to be a reference to any successor provision or provisions thereof.

"Commitment" means, with respect to each Lender, the commitment of such Lender
to (a) make Revolving Loans, (b) purchase participations in LOC Obligations and
(c) purchase participations in Swingline Loans, in an aggregate principal amount
at any time outstanding up to an amount equal to such Lender's Commitment
Percentage of the Committed Amount as specified in Schedule 2.1(a) or in the
Register, as such amount may be reduced or increased from time to time in
accordance with the provisions hereof.

"Commitment Fee" has the meaning set forth in Section 2.5(a).

"Commitment Increase" has the meaning set forth in Section 2.2(a).

"Commitment Increase Date" has the meaning set forth in Section 2.2(a).

"Commitment Percentage" means, for each Lender, the percentage identified as its
Commitment Percentage on Schedule 2.1(a) or in the Register, as such percentage
may be modified in connection with any assignment made in accordance with the
provisions of Section 9.6(b) or an increase in the Commitments under Section
2.2.

"Commitment Termination Date" means May 16, 2012.

"Committed Amount" has the meaning set forth in Section 2.1(a).

"Commonly Controlled Entity" means an entity, whether or not incorporated, which
is under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414 of the Code.

"Competitor" means any non-bank financial institution or any alternative asset
manager in competition with the Borrower.

"Compliance Certificate" has the meaning set forth in Section 5.2(a)(i).

"Consolidated Debt" means as of the date of any determination thereof, the
aggregate unpaid amount of all Debt of the Borrower and its Consolidated
Subsidiaries determined on a consolidated basis in accordance with GAAP.

"Consolidated Net Income" means, for any period, the Net Income of the Borrower
and its Consolidated Subsidiaries determined on a consolidated basis, but
excluding (a) extraordinary items and (b) profits attributable to any minority
equity interests held by the Borrower or any Subsidiary in any Person that is
not a Subsidiary which have not been paid to the Borrower or such Subsidiary.

"Consolidated Subsidiary" means at any date any Subsidiary the accounts of
which, in accordance with GAAP, would be consolidated with those of the Borrower
in its consolidated and consolidating financial statements as of such date.

"Consolidated Tangible Net Worth" means, at any time, Total Shareholders'
Equity, less the value, as set forth or reflected on the most recent
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries,
prepared in accordance with GAAP, of all assets which would be treated as
intangible assets for balance sheet presentation purposes under GAAP, including
without limitation goodwill (whether representing the excess of cost over book
value of assets acquired, or otherwise), trademarks, tradenames, copyrights,
patents and technologies, unamortized debt discount and expense and deferred
expenses.

"Consolidated Total Assets" means, at any time, the total assets of the Borrower
and its Consolidated Subsidiaries, determined on a consolidated basis, as set
forth or reflected on the most recent consolidated balance sheet of the Borrower
and its Consolidated Subsidiaries, prepared in accordance with GAAP.

"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of its property is bound.

"Controlled Group" means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.

"Credit Documents" means this Agreement, each of the Notes, the Letters of
Credit, the LOC Documents, and all other agreements, documents, certificates and
instruments delivered to the Administrative Agent or any Lender by the Borrower
in connection therewith.

"Currency" means, with respect to any nation, the lawful currency of such
nation.

"Debt" of any Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising in the ordinary course of business, (d) all
obligations of such Person as lessee under Capital Leases, (e) all obligations
of such Person to reimburse any bank or other Person in respect of amounts
payable under a banker's acceptance, (f) all redeemable preferred stock of such
Person (in the event such Person is a corporation), (g) all obligations
(absolute or contingent) of such Person to reimburse any bank or other Person in
respect of amounts which are available to be drawn or have been drawn under a
letter of credit or similar instrument, (h) all Debt of others secured by a Lien
on any asset of such Person, whether or not such Debt is assumed by such Person,
(i) all Debt of others guaranteed by such Person, (j) all principal amounts
outstanding and owed to Persons other than the Borrower or any Subsidiary in
respect of Securitization Transaction obligations, (k) all obligations, direct
or indirect (absolute or contingent) of such Person to repurchase property or
assets sold or otherwise transferred by such Persons (excluding any customary
obligations to repurchase property or assets sold or otherwise transferred in
connection with a Securitization Transaction or total return swap), (l) all
indebtedness, obligations or liabilities of that Person in respect of
derivatives, determined as of such date on a net mark-to-market basis in
accordance with customary market practice, and (m) the principal portion of all
obligations of such Person under any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product
where such transaction is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease under GAAP.

"Default" means any of the events specified in Section 7.1, whether or not any
requirement for the giving of notice or the lapse of time, or both, or any other
condition, has been satisfied.

"Defaulted Portfolio Loan" means any Portfolio Loan that is (a) sixty (60) days
or more past due with respect to any interest or principal payments or (b)
considered a "defaulted portfolio loan" by the Borrower.

"Defaulting Lender" means, at any time, any Lender that, at such time (a) has
failed to make a Loan required pursuant to the term of this Agreement, including
the funding of a Participation Interest in accordance with the terms hereof and
such default remains uncured, (b) has failed to pay to the Administrative Agent
or any Lender an amount owed by such Lender pursuant to the terms of this
Agreement and such default remains uncured, or (c) has been deemed insolvent or
has become subject to a bankruptcy or insolvency proceeding or to a receiver,
trustee or similar official.

"Dollar Equivalent" means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Lending Currency, the equivalent amount thereof
in Dollars as determined by the Administrative Agent at such time on the basis
of the Spot Rate (determined as of the most recent Revaluation Date) for the
purchase of Dollars with such Alternative Lending Currency.

"Dollars" and "$" means dollars in lawful currency of the United States of
America.

"Eligible Assignee" means (a) a Lender, (b) an Affiliate of a Lender, (c) a
Related Fund and (d) any other Person (other than a natural person) approved by
(i) the Administrative Agent, (ii) the Issuing Lender and (iii) unless an Event
of Default has occurred and is continuing, the Borrower (each such approval not
to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, "Eligible Assignee" shall not include the Borrower or any of the
Borrower's Affiliates or Subsidiaries.

"Eligible Debt Investments" means Investment Loans that have been purchased or
otherwise acquired by the Borrower or a Consolidated Subsidiary in the ordinary
course of business; provided that no such Investment shall be an "Eligible Debt
Investment" unless (a) such Investment is evidenced by an instrument or
agreement that has been duly authorized, executed and delivered and is
enforceable against the obligor thereof, (b) such Investment, if applicable, is
denominated and payable either in (1) Dollars or (2) Foreign Investment
Currency, (c) such Investment is not subject to any Lien (other than an Inchoate
Lien) and, if such Investment is owned by a Consolidated Subsidiary, the
Borrower shall not have pledged or otherwise encumbered the stock of such
Consolidated Subsidiary or any direct or indirect parent thereof, (d) no right
of rescission, set-off, counterclaim, defense or other material dispute has been
asserted with respect to such Investment and (e) the Obligor in respect of such
Investment is not (1) an individual, (2) organized or incorporated under the
laws of a jurisdiction other than a Permitted Country, (3) the subject of an
Insolvency Event or (4) a party to a Defaulted Portfolio Loan.

"Eligible Equity Investments" means Investments in Equity Instruments that have
been purchased or otherwise acquired by the Borrower or a Consolidated
Subsidiary in the ordinary course of business; provided that no such Investment
shall be an "Eligible Equity Investment" unless (a) such Investment is evidenced
by an instrument or agreement that has been duly authorized, executed and
delivered and is enforceable against the issuer thereof, (b) such Investment, if
applicable, is denominated and payable either in (1) Dollars or (2) Foreign
Investment Currency, (c) such Investment is not subject to any Lien (other than
an Inchoate Lien) and, if such Investment is owned by a Consolidated Subsidiary,
the Borrower shall not have pledged or otherwise encumbered the stock of such
Consolidated Subsidiary or any direct or indirect parent thereof, (d) no right
of rescission, set-off, counterclaim, defense or other material dispute has been
asserted with respect to such Investment and (e) the issuer in respect of such
Investment is not (1) an individual, (2) organized or incorporated under the
laws of a jurisdiction other than a Permitted Country, (3) the subject of an
Insolvency Event or (4) in default beyond any period of grace with respect to
such Investment or any term of any agreement or instrument evidencing such
Investment.

"Eligible Investments" means Eligible Debt Investments and Eligible Equity
Investments.

"EMU" means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

"EMU Legislation" means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
Currency.

"English Pounds Sterling" means the lawful currency of the United Kingdom.

"Environmental Laws" means any and all applicable foreign, federal, state, local
or municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements or any Governmental Authority or other requirement of any
Applicable Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
environment, as now or may at any time be in effect during the term of this
Agreement.



"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor law. Any reference to any provision of ERISA
shall also be deemed to be a reference to any successor provision or provisions
thereof.

"EURIBOR Rate" means, in relation to any EURIBOR Rate Loan denominated in Euro,
(a) the applicable Screen Rate, or (b) if no Screen Rate is available for the
Interest Period of such Loan, the rate offered by the Administrative Agent to
major banks in the London interbank market, in each case as of 11:00 A.M.,
Brussels time, on the Quotation Day for the offering of deposits in Euro for
delivery on the first day of such Interest Period in same day funds for a period
comparable to the Interest Period for such Loan.

"EURIBOR Rate Loan" means Loans that bear interest at an interest rate based on
the EURIBOR Rate.

"Euro" means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.

"Euro Base Rate" means, for any day, a rate per annum equal to the main
refinancing rate as set by the European Central Bank plus 1/2 of 1%.

"Euro Base Rate Loans" means Loans that bear interest at an interest rate based
on the Euro Base Rate.

"Event of Default" means any of the events specified in Section 7.1; provided
that any requirement for the giving of notice or the lapse of time, or both, or
any other condition has been satisfied.

"Extension of Credit" means, as to any Lender or Issuing Lender, the making of a
Loan by such Lender; the issuance, amendment, extension or renewal of, or
participation in, a Letter of Credit by such Lender; or any Commitment Increase
by such Lender.

"Existing Letters of Credit" means those letters of credit listed on Schedule
2.3(a).

"Fair Market Value" means with respect to any Investment, including without
limitation, Pledged Investments, the fair market value of such Investment as
required by, and in accordance with, the Investment Company Act and any orders
of the Securities and Exchange Commission issued to the Borrower, all as
determined by the board of directors of the Borrower and reviewed by its
independent auditors.

"Federal Funds Effective Rate" has the meaning set forth in the definition of
"U.S. Base Rate".

"Fee Letter" means the letter agreement dated May 16, 2007, addressed to the
Borrower from WCM and Wachovia, as amended, modified or otherwise supplemented.

"Fiscal Month" means any fiscal month of the Borrower.

"Fiscal Quarter" means any fiscal quarter of the Borrower.

"Fiscal Year" means the fiscal year of the Borrower for accounting purposes
ending on December 31 of each calendar year and when preceded or followed by the
designation of a calendar year (e.g., 2007 Fiscal Year means the Fiscal Year of
the Borrower ending on December 31 of such designated calendar year).

"Fitch" means Fitch, Inc. or any successor thereto.

"Foreign Currency Equivalent" means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Lending Currency as determined by the Administrative Agent, the
Issuing Lender or the Swingline Lender, as applicable, at such time on the basis
of the Spot Rate (determined as of the most recent Revaluation Date) for the
purchase of such Alternative Lending Currency with Dollars.

"Foreign Investment Currency" means any Currency of a Permitted Country other
than Dollars.

"Fronting Fee" has the meaning set forth in Section 2.5(b).

"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

"GAAP" means generally accepted accounting principles in effect in the United
States applied on a consistent basis, subject, in the case of determination of
compliance with the financial covenants set forth in Section 5.9, to the
provisions of Section 1.4.

"Government Acts" has the meaning set forth in Section 2.19(a).

"Government Obligations" has the meaning set forth in the definition of "Cash
Equivalents".

"Governmental Authority" means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
any court or arbitrator and any accounting board or authority (whether or not a
part of the government) which is responsible for the establishment or
interpretation of national or international accounting principles.

"Grade" means grades 1 through 4, each as determined in accordance with the risk
rating scale of the Borrower, as of any date of determination, and pertaining to
any Investment Loan or any Eligible Debt Investment.

"Grade 2 Investment" means any Eligible Debt Investment with a Grade of 2 and
any Eligible Debt Investment that is a rated security that has been downgraded
from its initial rating.

"Grade 3 Investment" means any Eligible Debt Investment with a Grade of 3 and
any Eligible Debt Investment that is a rated security that has not been
downgraded from its initial rating.

"Grade 4 Investment" means any Eligible Debt Investment with a Grade of 4.

"Hedging Agreements" means, with respect to any Person, any agreement entered
into to protect such Person against fluctuations in interest rates, or Currency
or raw materials values, including, without limitation, any interest rate swap,
cap or collar agreement or similar arrangement between such Person and one or
more counterparties, any foreign currency exchange agreement, currency
protection agreements, commodity purchase or option agreements or other interest
or exchange rate or commodity price hedging agreements.

"Inchoate Liens" means (a) materialmen's, warehousemen's, mechanics' and other
Liens arising by operation of law in the ordinary course of business for sums
not due or sums that are being contested in good faith with appropriate
proceedings and (b) Liens for taxes or other governmental charges not at the
time delinquent or thereafter payable without penalty or being contested in good
faith with appropriate proceedings.

"Increasing Lender" has the meaning set forth in Section 2.2(a).

"Indemnified Liabilities" has the meaning set forth in Section 9.5(a).

"Indemnified Person" has the meaning set forth in Section 9.5(a).

"Index Rate" means (a) with respect to Revolving Loans denominated in Dollars or
Alternative Lending Currencies (other than Euros and Canadian Dollars), the
LIBOR Rate; (b) with respect to Revolving Loans denominated in Canadian Dollars,
the Canadian BA Rate; and (c) with respect to Revolving Loans denominated in
Euros, the EURIBOR Rate.

"Index Rate Loans" means Revolving Loans that bear interest at an interest rate
based on the Index Rate.

"Information" has the meaning set forth in Section 9.15.

"Information Materials" has the meaning set forth in Section 9.20.

"Insolvency" means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of such term as used in Section 4245
of ERISA.

"Insolvency Event" means with respect to a specified Person, (a) the filing of a
decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its property, or
ordering the winding-up or liquidation of such Person's affairs, and such decree
or order shall remain unstayed and in effect for a period of sixty (60)
consecutive days; or (b) the commencement by such Person of a voluntary case
under any applicable Insolvency Law now or hereafter in effect, or the consent
by such Person to the entry of an order for relief in an involuntary case under
any such law, or the consent by such Person to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its property,
or the making by such Person of any general assignment for the benefit of
creditors, or the failure by such Person generally to pay its debts as such
debts become due, or the taking of action by such Person in furtherance of any
of the foregoing.

"Insolvency Laws" means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

"Insolvency Proceeding" means any case, action or proceeding before any court or
Governmental Authority relating to an Insolvency Event.

"Interest Expense" means, with respect to the Borrower and its Consolidated
Subsidiaries, and for any period, the total consolidated interest expense
(including, without limitation, capitalized interest expense and interest
expense attributable to Capitalized Lease Obligations) of the Borrower and its
Consolidated Subsidiaries and in any event shall include all interest expense
with respect to any Debt in respect of which any of the Borrower or its
Consolidated Subsidiaries is wholly or partially liable.

"Interest Payment Date" means (a) as to any Base Rate Loan, the last day of each
March, June, September and December and the Commitment Termination Date, (b) as
to any Swingline Loan, the last day of each quarter and the Commitment
Termination Date, (c) as to any Index Rate Loan having an Interest Period of
three months or less, the last day of such Interest Period, and (d) as to any
Index Rate Loan having an Interest Period longer than three months, (i) each
three month anniversary following the first day of such Interest Period and
(ii) the last day of such Interest Period.

"Interest Period" means, with respect to any Index Rate Loan,

(a) initially, the period commencing on the Borrowing Date or conversion date,
as the case may be, with respect to such Index Rate Loan and ending one, two,
three or six months or, if available to each Lender, nine or twelve months
thereafter, as selected by the Borrower in the Notice of Borrowing or Notice of
Conversion given with respect thereto; and

(b) thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such Index Rate Loan and ending one,
two, three or six months or, if available to each Lender, nine or twelve months
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not less than two (2) Business Days, in the case of LIBOR
Rate Loans denominated in Dollars, or four (4) Business Days, in the case of
Index Rate Loans denominated in Alternative Lending Currencies, prior to the
last day of the then current Interest Period with respect thereto; provided that
the foregoing provisions are subject to the following:

(i) if any Interest Period pertaining to an Index Rate Loan would otherwise end
on a day that is not a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day;

(ii) any Interest Period pertaining to an Index Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month;

(iii) if the Borrower shall fail to give notice as provided above, the Borrower
shall be deemed to have selected a U.S. Base Rate Loan to replace the affected
Index Rate Loan;

(iv) any Interest Period in respect of any Loan that would otherwise extend
beyond the Commitment Termination Date shall end on the Commitment Termination
Date; and

(v) no more than thirteen (13) Index Rate Loans may be in effect at any time.
For purposes hereof, Index Rate Loans with different Interest Periods shall be
considered as separate Index Rate Loans, even if they shall begin on the same
date, although borrowings, extensions and conversions may, in accordance with
the provisions hereof, be combined at the end of existing Interest Periods to
constitute a new Index Rate Loan with a single Interest Period.

"Investment" means any investment in any Person, whether by means of purchase or
acquisition of obligations or securities of such Person, capital contribution to
such Person, loan or advance to such Person, making of a time deposit with such
Person, guarantee or assumption of any obligation of such Person or otherwise.

"Investment Company Act" means the Investment Company Act of 1940, as amended,
and all rules and regulations promulgated thereunder.

"Investment Loan" means any rated commercial mortgage backed security or rated
collateralized debt obligation security or senior or subordinate loan arising
from the extension of credit to an Obligor by the Borrower or a Subsidiary of
the Borrower in the ordinary course of business of the Borrower or such
Subsidiary of the Borrower (including, without limitation, monies due or owing
and all other amounts received from time to time with respect to such loan
receivable).

"Investments in Equity Instruments" means each Investment owned by the Borrower
or any Consolidated Subsidiary in (a) common stock, partnership interests or
membership interests of any Person and that is classified as "Common Stock,"
"Partnership Units" or "Membership Units" on the consolidated schedule of
investments of the Borrower for the then most recently ended Fiscal Quarter, (b)
preferred stock (other than redeemable preferred stock) of any Person and that
is classified as "Preferred Stock" on the consolidated schedule of investments
of the Borrower for the then most recently ended Fiscal Quarter, (c) redeemable
preferred stock of any Person and that is classified as "Redeemable Preferred
Stock" on the consolidated schedule of investments of the Borrower for the then
most recently ended Fiscal Quarter, (d) warrants to purchase common stock,
partnership interests or membership interests of any Person and that is
classified as "Common Stock Warrants," "Partnership Unit Warrants" or
"Membership Unit Warrants" on the consolidated schedule of investments of the
Borrower for the then most recently ended Fiscal Quarter and (e) non-rated
commercial mortgage backed security or collateralized debt obligation securities
of any Person.

"Issuances of Capital Stock/Conversions of Debt" means, for any Fiscal Quarter,
the amount of any and all issuances of common stock, common stock under stock
option plans or common stock under dividend reinvestment plans plus any and all
Debt converted into Capital Stock, as reported on the Borrower's "Consolidated
Statements of Changes in Net Assets" in the Borrower's financial statements for
such Fiscal Quarter.

"Issuing Lender" means (a) with respect to the issuance of standby Letters of
Credit, Wachovia and Branch Banking and Trust Company, and (b) with respect to
the issuance of trade Letters of Credit, Wachovia.

"Judgment Currency" has the meaning set forth in Section 9.19.

"Lenders" and "Lender" have the meanings set forth in the introductory paragraph
hereof.

"Letter of Credit Fee" has the meaning set forth in Section 2.5(b).

"Letters of Credit" means any letter of credit issued by the Issuing Lender
pursuant to the terms hereof as such letter of credit may be amended, modified,
extended, renewed or replaced from time to time.

"LIBOR" means, in relation to any Loan denominated in a Currency other than Euro
or Canadian Dollars, (a) the applicable Screen Rate, or (b) if no Screen Rate is
available for the Currency or Interest Period of such Loan, the rate offered by
the Administrative Agent to major banks in the London interbank market, in each
case as of 11:00 A.M., London time, on the Quotation Day for the offering of
deposits in the Currency of such Loan and for a period comparable to the
Interest Period for such Loan.

"LIBOR Market Index Rate" means, for any day, the one-month LIBOR Rate for
Dollar deposits as reported on the Telerate Service, Telerate page 3750 as of
11:00 A.M., London time, on such day, or if such day is not a Business Day, then
the immediately preceding Business Day (or if not so reported, then as
determined by the Swingline Lender from another recognized source for interbank
quotation).

"LIBOR Rate" for any Loan in any Currency means a rate per annum (rounded
upwards, if necessary, to the next higher 1/100th of 1%) determined by the
Administrative Agent pursuant to the following formula:

LIBOR Rate =

LIBOR

1.00 - LIBOR Reserve Percentage

"LIBOR Rate Loan" means Loans that bear interest at an interest rate based on
the LIBOR Rate.

"LIBOR Reserve Percentage" means for any day, the percentage (expressed as a
decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Federal Reserve Board (or
any successor) for determining the maximum reserve requirement (including
without limitation any basic, supplemental or emergency reserves) in respect of
Eurocurrency liabilities, as defined in Regulation D of such Board as in effect
from time to time, or any similar category of liabilities for a member bank of
the Federal Reserve System in New York City.

"Lien" means, with respect to any asset, any mortgage, deed to secure debt, deed
of trust, lien, pledge, charge, security interest, security title, preferential
arrangement which has the practical effect of constituting a security interest
or encumbrance, servitude or encumbrance of any kind in respect of such asset to
secure or assure payment of a Debt or a guarantee, whether by consensual
agreement or by operation of statute or other law, or by any agreement,
contingent or otherwise, to provide any of the foregoing. For the purposes of
this Agreement, a Person shall be deemed to own subject to a Lien any asset
which it has acquired or holds subject to the interest of a vendor or lessor
under any conditional sale agreement, Capital Lease or other title retention
agreement relating to such asset.

"Loan" means a Revolving Loan or a Swingline Loan, as appropriate.

"LOC Commitment" means the commitment of the Issuing Lender to issue Letters of
Credit and with respect to each Lender that has a Commitment, the commitment of
such Lender to purchase participation interests in the Letters of Credit and an
amount equal to such Lender's Commitment Percentage of LOC Committed Amount as
specified in Schedule 2.1(a) or in the Register, as such amount may be reduced
from time to time in accordance with the provisions hereof.

"LOC Committed Amount" has the meaning set forth in Section 2.3(a).

"LOC Documents" means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (a) the rights and obligations of the parties
concerned or (b) any collateral security for such obligations.

"LOC Obligations" means, at any time, the sum of (a) the maximum amount which
is, or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (b) the aggregate amount of all
drawings under Letters of Credit honored by the Issuing Lender but not
theretofore reimbursed.

"Mandatory Cost" means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.1(b).

"Mandatory LOC Borrowing" has the meaning set forth in Section 2.3(e).

"Mandatory Swingline Borrowing" has the meaning set forth in Section 2.4(b)(ii).

"Margin Stock" means "margin stock" as defined in Regulations T, U or X of the
Board of Governors of the Federal Reserve System, as in effect from time to
time, together with all official rulings and interpretations issued thereunder.

"Material Adverse Change" means with respect to any Person, any material adverse
change in the business, condition (financial or otherwise), operations,
performance, properties or prospects of such Person.

"Material Adverse Effect" means with respect to any event or circumstance, a
material adverse effect on (a) the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Borrower and its
Consolidated Subsidiaries, taken as a whole, (b) the validity, enforceability or
collectibility of this Agreement or any other Credit Document, or (c) the
ability of the Borrower to perform its obligations under this Agreement or any
other Credit Document.

"Materials of Environmental Concern" means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials, or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

"Moody's" means Moody's Investors Service, Inc., or any successor thereto.

"Multiemployer Plan" has the meaning set forth in Section 4001(a)(3) of ERISA.

"National Currency" means the currency, other than the Euro, of a Participating
Member State.

"Net Income" means, as applied to any Person for any period, the aggregate
amount of net income of such Person, after taxes, for such period, as determined
in accordance with GAAP.

"Non-Consenting Lender" has the meaning set forth in Section 9.1.

"Note" or "Notes" means the Revolving Notes, and/or the Swingline Note,
collectively, separately or individually, as appropriate.

"Notice of Borrowing" means a request for a Revolving Loan borrowing pursuant to
Section 2.1(b)(i) or a Swingline Loan borrowing pursuant to Section 2.4(b)(i),
as appropriate.

"Notice of Conversion" means the written notice of extension or conversion as
referenced and defined in Section 2.10.

"Obligations" means all loans, advances, debts, liabilities and obligations, for
monetary amounts owing by the Borrower to the Lenders and Administrative Agent
or any of their assigns, as the case may be, whether due or to become due,
matured or unmatured, liquidated or unliquidated, contingent or non-contingent,
and all covenants and duties regarding such amounts, of any kind or nature,
present or future, arising under or in respect of any of this Agreement, the
Letters of Credit, any fee letter (including, without limitation, the Fee
Letter) delivered in connection with the transactions contemplated by this
Agreement or any Credit Document, as amended or supplemented from time to time,
whether or not evidenced by any separate note, agreement or other instrument.
The term Obligations includes, without limitation, all Advances Outstanding,
interest (including interest that accrues after the commencement against the
Borrower of any action under the Bankruptcy Code), breakage costs, fees,
including, without limitation, any and all arrangement fees, loan fees, facility
fees, and any and all other fees, expenses, costs or other sums (including
attorney costs) chargeable to the Borrower under any of the Credit Documents.

"Obligor" means with respect to any Investment, the Person or Persons obligated
to make payments pursuant to such Investment, including any guarantor thereof.

"OFAC" means the U.S. Department of the Treasury's Office of Foreign Assets
Control.

"Outstanding Amount" means (a) with respect to Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Loans
occurring on such date; and (b) with respect to any LOC Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such LOC
Obligations on such date after giving effect to any Letter of Credit issuance
occurring on such date and any other changes in the aggregate amount of the LOC
Obligations as of such date, including as a result of any reimbursements by the
Borrower of any unreimbursed obligations.

"Participant" has the meaning set forth in Section 9.6(d).

"Participating Member State" means each state so described in any EMU
Legislation.

"Participation Interest" means a participation interest purchased by (a) a
Lender in LOC Obligations as provided in Section 2.3(c) or (b) a participation
interest purchased by a Lender in Swingline Loans as provided in Section 2.4.

"PATRIOT Act" has the meaning set forth in Section 3.22.

"PBGC" means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

"Permitted Country" means each of Australia, Austria, Belgium, Canada, China,
Denmark, Finland, France, Germany, Hong Kong, Ireland, Israel, Japan,
Luxembourg, Portugal, Spain, Sweden, The Netherlands, The United Kingdom or the
United States of America, and any other member of the European Economic and
Monetary Union which has a foreign currency issuer credit rating of at least AA
from S&P and Aa2 from Moody's.

"Permitted Liens" means with respect to the Borrower's interest in the Related
Property related to any Investment, any of the following as to which no
enforcement, collection, execution, levy or foreclosure proceedings shall have
been commenced: (a) materialmen's, warehousemen's, mechanics' and other liens
arising by operation of law in the ordinary course of business for sums not due
or sums that are being contested in good faith, (b) Liens for federal, state,
municipal and other taxes if such taxes are not at the time due and payable or
if the Obligor shall currently be contesting the validity thereof in good faith
by appropriate proceedings, (c) Liens held by senior lenders with respect to
Investments in subordinated or second lien debt, (d) Liens in favor of a
collateral agent on behalf of all noteholders of the related Obligor, and (e)
other Liens permitted under the documents in respect of the related Investment.

"Permitted Securitization Transaction" means any transaction or series of
transactions that may be entered into by the Borrower and its Subsidiaries
pursuant to which the Borrower and/or its Subsidiaries may sell, convey or
otherwise transfer to a SPE Subsidiary and such SPE Subsidiary may sell, convey
or otherwise transfer or grant a security interest in, any Investment Loan or
any portion thereof or interest therein and related rights and assets (whether
now existing or arising in the future); provided that:

(a) no Event of Default described in Section 7.1(a) or (e) has occurred and is
continuing and the Borrower is in compliance with Section 5.9 at the time of
such Permitted Securitization and, after giving effect to such Permitted
Securitization Transaction, no Event of Default shall result therefrom;

(b) no portion of the indebtedness or any other obligations (contingent or
otherwise) of a SPE Subsidiary or other Person (i) is guaranteed by the Borrower
or its Subsidiaries (excluding Standard Securitization Undertakings), (ii) is
recourse to or obligates the Borrower or its Subsidiaries (other than the SPE
Subsidiary) for payment other than pursuant to Standard Securitization
Undertakings or (iii) subjects any property or asset of the Borrower or its
Subsidiaries (other than the SPE Subsidiary), directly or indirectly,
contingently or otherwise, to the satisfaction of obligations incurred in such
transactions, other than pursuant to Standard Securitization Undertakings; and

(c) the Borrower and its Subsidiaries (other than the SPE Subsidiary) do not
have any obligation to maintain or preserve the financial condition of the SPE
Subsidiary, or any other Person or cause such entity to achieve certain levels
of operating results.

"Person" means an individual, a corporation, a limited liability company, a
partnership (including without limitation, a joint venture), an unincorporated
association, a trust or any other entity or organization, including, but not
limited to, a government or political subdivision or an agency or
instrumentality thereof.

"Plan" means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (i) maintained by a member of the Controlled Group for
employees of any member of the Controlled Group or (ii) maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which a member of the Controlled Group
is then making or accruing an obligation to make contributions or has within the
preceding five (5) plan years made contributions.

"Pledged Investments" means all Investments owned by the Borrower or any
Consolidated Subsidiary pledged or otherwise encumbered by the Borrower or such
Consolidated Subsidiary as security for a Secured Debt Obligation; provided that
if such Secured Debt Obligation shall contain any conditions precedent to such
Investments being included in any borrowing base calculation for such Secured
Debt Obligation, such Investments shall satisfy such conditions.

"Portfolio Investments" means Investments made by the Borrower in the ordinary
course of business and consistently with practices existing on December 31, 2006
(as the same may be updated from time to time) in a Person that is accounted for
under GAAP as a portfolio investment of the Borrower.

"Portfolio Loan" means any Investment Loan serviced by the Borrower or an
Affiliate of the Borrower, but excluding any Investment Loan which the Borrower
or an Affiliate of the Borrower services for an unaffiliated third party or for
a Portfolio Investment.

"Prime Rate" has the meaning set forth in the definition of "U.S. Base Rate".

"Principal Financial Center" means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.

"Properties" means all real property owned or leased by the Borrower or any
Subsidiary of the Borrower, wherever located.

"Quarterly Report" has the meaning set forth in Section 5.2(a)(ii).

"Quotation Day" means, in relation to any period for which an interest rate is
to be determined:

(a) if the Currency is English Pounds Sterling, two (2) Business Days before the
first day of such period;

(b) if the Currency is Euro, the second TARGET Day that is also a Business Day
in London before the first day of such period; or

(c) for any other Currency, two (2) Business Days before the first day of such
period,

unless market practice differs in the relevant interbank market for a Currency,
in which case the Quotation Day for such Currency will be determined in good
faith by the Administrative Agent in accordance with market practice in such
relevant interbank market.

"Reference Banks" means, in relation to the Canadian Base Rate, the principal
offices of Canadian Imperial Bank of Commerce, The Bank of Montreal and
Toronto-Dominion Bank, or such other banks as may be designated as Reference
Banks by the Administrative Agent.

"Register" has the meaning set forth in Section 9.6(c).

"Reimbursement Obligation" means the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 2.3(d) for amounts drawn under Letters of
Credit.

"Related Fund" means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.

"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.

"Related Property" means with respect to any Investment, any property or other
assets of the Obligor thereunder pledged as collateral to secure the repayment
of such Investment.

"Reorganization" means, with respect to any Multiemployer Plan, the condition
that such Plan is in reorganization within the meaning of such term as used in
Section 4241 of ERISA.

"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty (30) day notice period is
waived under PBGC Reg. Section 4043.

"Required Lenders" means Lenders holding in the aggregate greater than 50% of
(a) the Commitments or (b) if the Commitments have been terminated, the
Outstanding Amounts of all Loans and LOC Obligations and Participation Interests
therein (including the Participation Interests of the Issuing Lender in any
Letters of Credit and of the Swingline Lender in Swingline Loans); provided that
if any Lender shall be a Defaulting Lender at such time, then there shall be
excluded from the determination of Required Lenders, Obligations (including
Participation Interests) owing to such Defaulting Lender and such Defaulting
Lender's Commitments, or after termination of the Commitments, the principal
balance of the Obligations owing to such Defaulting Lender.

"Requirement of Law" means, as to any Person, each law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

"Responsible Officer" means, as to the Borrower, the President, any
Vice-President, the Chief Executive Officer or the Chief Financial Officer.

"Restricted Payment" means (a) any dividend or other distribution on any shares
of the Borrower's capital stock (except dividends payable solely in shares of
its capital stock) or (b) any payment on account of the purchase, redemption,
retirement or acquisition of (i) any shares of the Borrower's capital stock
(except shares acquired upon the conversion thereof into other shares of its
capital stock) or (ii) any option, warrant or other right to acquire shares of
the Borrower's capital stock.

"Revaluation Date" means, with respect to any Extension of Credit, each of the
following: (a) in connection with the origination of any new Extension of
Credit, the Business Day which is the earliest of the date such credit is
extended or the date the rate is set, as applicable; (b) in connection with any
extension or conversion or continuation of an existing Loan, the Business Day
that is the earlier of the date such advance is extended, converted or
continued, or the date the rate is set, as applicable, in connection with any
extension, conversion or continuation; (c) each date a Letter of Credit is
issued or renewed pursuant to Section 2.3 or amended in such a way as to modify
the LOC Obligations; (d) the date of any reduction of any of the Committed
Amount or the LOC Committed Amount pursuant to the terms of Section 2.6, as the
case may be; and (e) such additional dates as the Administrative Agent or the
Required Lenders shall deem necessary upon notice to the Borrower; provided that
each Extension of Credit will have a Revaluation Date at least quarterly. For
purposes of determining availability hereunder, the rate of exchange for any
Alternative Lending Currency shall be the Spot Rate.

"Revolving Loans" has the meaning set forth in Section 2.1.

"RIC" means a Person qualifying for treatment as a "regulated investment
company" under the Code.

"S&P" means Standard & Poor's, a division of The McGraw-Hill Companies, Inc.,
and any successor thereto.

"Screen Rate" means (a) in relation to LIBOR, the British Bankers Association
Interest Settlement Rate for the relevant Currency and period; and (b) in
relation to the EURIBOR Rate, the percentage rate per annum determined by the
Banking Federation of the European Union for the relevant period, in each case
as displayed on the appropriate page of the Reuters screen. If the agreed page
is replaced or service ceases to be available, the Administrative Agent may
specify another page or service displaying the appropriate rate after
consultation with the Borrower and the Lenders.

"Secured Debt Obligations" means the financing transactions described on
Schedule 6.1(a) and any other financing transaction undertaken by the Borrower
or an Affiliate that is secured, directly or indirectly, by assets of the
Borrower or an Affiliate, including any lease, asset securitization, repurchase
transaction, secured loan or other transfer, in each case, as the same may be
amended, supplemented, restated, increased, refinanced, replaced or otherwise
modified from time to time or any successor thereto.

"Securitization Transaction" means any financing transaction undertaken by the
Borrower or an Affiliate of the Borrower that is secured, directly or
indirectly, by an Investment Loan or any portion thereof or interest therein and
related rights and assets, including any sale, lease, whole loan sale, asset
securitization, secured loan or other transfer of one or more Investment Loans
or any portion thereof and related rights and assets or interest therein.

"SPE Subsidiary" means a special purpose entity that is a Wholly Owned
Subsidiary of the Borrower, created for the sole purpose of, and whose only
business shall be, acquisition of Investment Loans pursuant to a Permitted
Securitization Transaction and those activities incidental or related to a
Permitted Securitization Transaction.

"Spot Rate" means the rate determined by the Administrative Agent, the Issuing
Lender or the Swingline Lender, as applicable, to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of Dollars with another Currency (other than Dollars) through its principal
foreign exchange trading office at approximately 11:00 A.M. on the date two (2)
Business Days prior to the date as of which the foreign exchange computation is
made.

"Standard Securitization Undertakings" means representations, warranties,
covenants, guarantees and indemnities entered into by the Borrower or its
Subsidiaries that are reasonably customary in securitization transactions and
substantially similar to the representations, warranties, covenants, guarantees
and indemnities entered into by the Borrower and its Subsidiaries in connection
with the Secured Debt Obligations.

"Sterling Base Rate" means, for any day, the rate per annum equal to the base
rate as set by the Monetary Policy Committee of the Bank of England plus 1/2 of
1%.

"Sterling Base Rate Loans" means Loans that bear interest at an interest rate
based on the Sterling Base Rate.

"Subordinated Debt" means Debt of the Borrower that is fully subordinated,
without qualification or contingency and otherwise in right of payment, in right
to participate in liquidating distributions and in all other respects to the
obligations and indebtedness now or hereafter owed by the Borrower to the
Administrative Agent and the Lenders, or either of them, all pursuant to
instruments satisfactory in form and substance to the Administrative Agent and
the Required Lenders.

"Subsidiary" means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a "Subsidiary" or to "Subsidiaries" in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower; provided that the term
"Subsidiary" shall not include any Person that constitutes a Portfolio
Investment.

"Swingline Commitment" means the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding up to
the Swingline Committed Amount, and the commitment of the Lenders to purchase
participation interests in the Swingline Loans as provided in
Section 2.4(b)(ii), as such amounts may be reduced from time to time in
accordance with the provisions hereof.

"Swingline Committed Amount" means the amount of the Swingline Lender's
Swingline Commitment as specified in Section 2.4(a).

"Swingline Lender" means Wachovia and any successor swingline lender.

"Swingline Loan" has the meaning set forth in Section 2.4(a).

"Swingline Note" means the promissory note of the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans provided pursuant to
Section 2.4(d), as such promissory note may be amended, modified, supplemented,
extended, renewed or replaced from time to time.

"TARGET Day" means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

"Taxes" has the meaning set forth in Section 2.18.

"Total Available Assets" means as of any date of determination, the sum of (a)
cash or Cash Equivalents of the Borrower and its Consolidated Subsidiaries other
than "Restricted Cash" as set forth on the balance sheet in the Borrower's most
recent Form 10-Q (or, if not set forth in such Form 10-Q, the Borrower's most
recent Form 10-K) filed with the Securities and Exchange Commission, (b)
Available Non-Pledged Debt Assets, and (c) Available Non-Pledged Equity Assets.

"Total Shareholders' Equity" means, at any time, the shareholders' equity of the
Borrower and its Consolidated Subsidiaries, as set forth or reflected on the
most recent consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries prepared in accordance with GAAP, but excluding any redeemable
preferred stock of the Borrower or any of its Consolidated Subsidiaries.

"UCC" means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.

"United States" means the United States of America.

"Unsecured Debt" means, at any time, the aggregate unpaid principal amount of
all Debt of the Borrower and its Consolidated Subsidiaries other than Debt of
the Borrower or a Consolidated Subsidiary secured by any Lien.

"U.S. Base Rate" means, for any day, a rate per annum equal to the greater of
(a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. For purposes hereof: "Prime Rate"
means, at any time, the rate of interest per annum publicly announced or
otherwise identified from time to time by Wachovia at its principal office in
Charlotte, North Carolina as its prime rate. The parties hereto acknowledge that
the rate announced publicly by Wachovia as its Prime Rate is an index or base
rate and shall not necessarily be its lowest or best rate charged to its
customers or other banks; and "Federal Funds Effective Rate" means, for any day,
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published on the next succeeding Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive in the absence of manifest error) that
it is unable to ascertain the Federal Funds Effective Rate, for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms thereof, the U.S. Base Rate
shall be determined without regard to clause (b) of the first sentence of this
definition, as appropriate, until the circumstances giving rise to such
inability no longer exist. Any change in the U.S. Base Rate due to a change in
the Prime Rate or the Federal Funds Effective Rate shall be effective on the
opening of business on the date of such change.

"U.S. Base Rate Loans" means Loans that bear interest at an interest rate based
on the U.S. Base Rate.

"U.S. Swingline Loans" means Swingline Loans denominated in Dollars.

"Wachovia" means Wachovia Bank, National Association, a national banking
association.

"WCM" means Wachovia Capital Markets, LLC.

"Wholly Owned Subsidiary" means any Subsidiary all of the shares of capital
stock or other ownership interests of which (except directors' qualifying
shares) are at the time directly or indirectly owned by the Borrower.

Section 1.2. Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the Notes or other Credit Documents
or any certificate or other document made or delivered pursuant hereto.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) The words "hereof", "herein" and "hereunder" and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.

(d) The words "include", "includes" and "including" shall be deemed to be
followed by "without limitation" whether or not they are in fact followed by
such words or words of like import.

(e) The words "writing", "written" and comparable terms shall refer to printing,
typing, computer disk, e-mail and other means of reproducing words in a visible
form.

(f) References to any agreement or contract are to such agreement or contract as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms hereof and thereof. References to any Person include
the successors and permitted assigns of such Person.

Section 1.3. Exchange Rates; Currency Equivalents.

(a) The Administrative Agent, the Issuing Lender or the Swingline Lender, as
applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Extensions of Credit and
Outstanding Amounts denominated in Alternative Lending Currencies. Such Spot
Rates shall become effective as of such Revaluation Date and shall be the Spot
Rates employed in converting any amounts between the applicable currencies until
the next Revaluation Date to occur. Except for purposes of financial statements
delivered by the Borrower hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any Currency
(other than Dollars) for purposes of the Credit Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent, the Issuing
Lender or the Swingline Lender, as applicable.

(b) Wherever in this Agreement in connection with a borrowing, conversion,
continuation or prepayment of a Loan or the issuance, amendment or extension of
a Letter of Credit, an amount, such as a required minimum or multiple amount, is
expressed in Dollars, but such borrowing, Index Rate Loan or Letter of Credit is
denominated in an Alternative Lending Currency, such amount shall be the
relevant Foreign Currency Equivalent of such Dollar amount (rounded to the
nearest unit of such Alternative Lending Currency, with 0.5 of a unit being
rounded upward), as determined by the Administrative Agent, the Issuing Lender
or the Swingline Lender, as the case may be. Except as expressly required
herein, all payments with respect to any Loan denominated in an Alternative
Lending Currency shall be made in the same such Alternative Lending Currency.

Section 1.4. Additional Alternative Lending Currencies.

(a) The Borrower may from time to time request that Index Rate Loans be made or
Letters of Credit be issued in a Currency other than those specifically listed
in the definition of "Alternative Lending Currency"; provided that such
requested Currency is a lawful Currency (other than Dollars) that is readily
available and freely transferable and convertible into Dollars. Such request, as
it relates to Index Rate Loans, shall be subject to the approval of the
Administrative Agent, the Issuing Lender, the Swingline Lender and the Lenders
and, as it relates to Letters of Credit, shall be subject to the approval of the
Administrative Agent and the Issuing Lender.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 A.M., ten (10) Business Days prior to the date of the desired Extension of
Credit (or such other time or date as may be agreed by the Administrative Agent
and, in the case of any such request pertaining to Letters of Credit, the
Issuing Lender, in its or their sole discretion). The Administrative Agent shall
promptly notify each Lender thereof. Each Lender (in the case of any such
request pertaining to Index Rate Loans) or the Issuing Lender (in the case of a
request pertaining to Letters of Credit) shall notify the Administrative Agent,
not later than 11:00 A.M., seven (7) Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Index Rate Loans
or the issuance of Letters of Credit, as the case may be, in such requested
Currency.

(c) Any failure by a Lender or the Issuing Lender, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the Issuing Lender,
as the case may be, to permit Index Rate Loans to be made or Letters of Credit
to be issued in such requested Currency. If the Administrative Agent and all the
Lenders consent to making Index Rate Loans in such requested Currency, the
Administrative Agent shall so notify the Borrower and such Currency shall
thereupon be deemed for all purposes to be an Alternative Lending Currency
hereunder for purposes of any Committed Borrowings of Index Rate Loans; and if
the Administrative Agent and the Issuing Lender consent to the issuance of
Letters of Credit in such requested Currency, the Administrative Agent shall so
notify the Borrower and such Currency shall thereupon be deemed for all purposes
to be an Alternative Lending Currency hereunder for purposes of any Letter of
Credit issuances. If the Administrative Agent shall fail to obtain consent to
any request for an additional Currency under this Section 1.4, the
Administrative Agent shall promptly so notify the Borrower.

Section 1.5. Change of Currency.

(a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful Currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the Currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that Currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful Currency; provided that if
any borrowing in the Currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement relating to interest rate and Currency
determinations shall be subject to such reasonable changes of construction as
the Administrative Agent may from time to time specify in writing to the
Borrower and the Lenders to be appropriate to reflect the adoption of the Euro
by any member state of the European Union and any relevant market conventions or
practices relating to the Euro. Any such changes will be made by the
Administrative Agent in consultation with the Borrower.

(c) Each provision of this Agreement relating to interest rate and Currency
determinations also shall be subject to such reasonable changes of construction
as the Administrative Agent may from time to time specify in writing to the
Borrower and the Lenders to be appropriate to reflect a change in Currency of
any other country and any relevant market conventions or practices relating to
the change in Currency. Any such changes will be made by the Administrative
Agent in consultation with the Borrower.

Section 1.6. Accounting Terms.

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries delivered to the Lenders, unless any change in GAAP is required by
law or at the direction of the Securities and Exchange Commission; provided
that, if the Borrower notifies the Administrative Agent that it wishes to amend
any covenant in Section 5.9 to eliminate the effect of any change in GAAP on the
operation of such covenant (or if the Administrative Agent notifies the Borrower
that the Required Lenders wish to amend Section 5.9 for such purpose), then the
Borrower's compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders.

Section 1.7. Computation of Time Periods.

All time references in this Agreement and the other Credit Documents shall be to
Eastern Standard Time or Eastern Daylight Time, as applicable, unless otherwise
indicated. For purposes of computation of periods of time hereunder, the word
"from" means "from and including" and the words "to" and "until" each means "to
but excluding."

Section 1.8. Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided that with respect to any Letter of
Credit that, by its terms or the terms of any LOC Document related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the Dollar Equivalent of
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

ARTICLE II

THE LOANS; AMOUNT AND TERMS

Section 2.1. Revolving Loans.

(a) Revolving Commitment. Prior to the Commitment Termination Date, subject to
the terms and conditions hereof, each Lender severally agrees to make revolving
credit loans in Dollars or in any Alternative Lending Currency ("Revolving
Loans") to the Borrower from time to time for the purposes hereinafter set
forth; provided that (i) with regard to each Lender individually, the sum of
such Lender's share of the Outstanding Amount of Revolving Loans plus such
Lender's Commitment Percentage of the Outstanding Amount of Swingline Loans plus
such Lender's Commitment Percentage of the Outstanding Amount of LOC Obligations
shall not exceed such Lender's Commitment Percentage of the aggregate Committed
Amount, and (ii) with regard to the Lenders collectively, the Advances
Outstanding shall not exceed the aggregate Committed Amount then in effect. For
purposes hereof, the aggregate Dollar Equivalent available hereunder shall be
ONE BILLION FIVE HUNDRED SIXTY-FIVE Million DOLLARS ($1,565,000,000) (as such
aggregate maximum amount may be (w) increased from time to time as provided in
Section 2.2 and (x) reduced from time to time as provided in Section 2.6, the
"Committed Amount"); provided that the Outstanding Amount of Loans and LOC
Obligations denominated in Alternative Lending Currencies shall not at any given
time exceed 25% of the Committed Amount (the "Alternative Lending Currency
Sub-Limit"). Revolving Loans may consist of Base Rate Loans or Index Rate Loans,
or a combination thereof, as the Borrower may request, and may be repaid and
reborrowed in accordance with the provisions hereof; provided that Revolving
Loans denominated in (i) Dollars shall consist of U.S. Base Rate Loans or LIBOR
Rate Loans, (ii) Canadian Dollars shall consist of Canadian Base Rate Loans or
Canadian BA Rate Loans, (iii) Pounds Sterling shall consist of Sterling Base
Rate Loans or LIBOR Rate Loans and (iv) Euro shall consist of Euro Base Rate
Loans or EURIBOR Rate Loans. Loans shall be made by each Lender at its
Applicable Lending Office.

(b) Revolving Loan Borrowings.

(i) Notice of Borrowing. The Borrower shall request a Revolving Loan borrowing
by written notice (each a "Notice of Borrowing") (or telephone notice promptly
confirmed in writing which confirmation may be by fax) to the Administrative
Agent not later than 11:00 A.M. on the same Business Day of the requested
borrowing in the case of U.S. Base Rate Loans, on the second Business Day prior
to the date of the requested borrowing in the case of LIBOR Rate Loans
denominated in Dollars, and on the fourth Business Day prior to the date of the
requested borrowing in the case of Loans denominated in Alternative Lending
Currencies. Each such request for borrowing shall be irrevocable and shall
specify (A) that a Revolving Loan is requested, (B) the date of the requested
borrowing (which shall be a Business Day), (C) the aggregate principal amount to
be borrowed, and (D) whether the borrowing shall be comprised of Base Rate
Loans, Index Rate Loans or a combination thereof, and, if Loans denominated in
Alternative Lending Currencies are requested, the Currency and, if applicable,
the Interest Period(s) therefor. A form of Notice of Borrowing is attached as
Schedule 2.1(b)(i). If the Borrower shall fail to specify in any such Notice of
Borrowing (I) an applicable Interest Period in the case of an Index Rate Loan,
then such notice shall be deemed to be a request for an Interest Period of one
month or (II) the type of Revolving Loan requested, then such notice shall be
deemed to be a request for a U.S. Base Rate Loan hereunder or (III) the Currency
of Revolving Loan requested, then such notice shall be deemed to be a request
for a Revolving Loan in Dollars hereunder. The Administrative Agent shall give
notice to each Lender promptly upon receipt of each Notice of Borrowing, the
contents thereof and each such Lender's share thereof.

(ii) Minimum Amounts. Each Revolving Loan shall be in a minimum aggregate Dollar
Equivalent of $1,000,000 and integral multiples of $100,000 in excess thereof
(or the remaining amount of the Committed Amount, if less).

(iii) Advances. Each Lender will make its Commitment Percentage of each
Revolving Loan borrowing available to the Administrative Agent for the account
of the Borrower at the Applicable Lending Office of the Administrative Agent
specified in Section 9.2, or at such other office as the Administrative Agent
may designate in writing, upon reasonable advance notice by 1:00 P.M. on the
date specified in the applicable Notice of Borrowing, in the Currency of such
Revolving Loan and in funds immediately available to the Administrative Agent.
The Administrative Agent shall promptly credit the account of the Borrower on
the books of the Administrative Agent with the aggregate of the amounts made
available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.

(c) Repayment. The principal amount of all Revolving Loans shall be due and
payable in full in the Currency of such Revolving Loans on the Commitment
Termination Date.

(d) Interest. Subject to the provisions of Section 2.9, Revolving Loans shall
bear interest as follows:

(i) Base Rate Loans. During such periods as any Revolving Loans shall be
comprised of Base Rate Loans, each such Base Rate Loan shall bear interest at a
per annum rate equal to the Applicable Base Rate plus the Applicable Percentage;
and

(ii) Index Rate Loans. During such periods as any Revolving Loans shall be
comprised of Index Rate Loans, each such Index Rate Loan shall bear interest at
a per annum rate equal to the sum of the applicable Index Rate plus the
Applicable Percentage plus, in the case of a LIBOR Rate Loan or a EURIBOR Rate
Loan which is lent from an Applicable Lending Office in the United Kingdom or a
Participating Member State, the Mandatory Cost.

Interest on Revolving Loans shall be payable in arrears on each Interest Payment
Date.

(e) Revolving Notes. The Borrower's obligation to pay each Lender's Revolving
Loans shall be evidenced by a Revolving Note made payable to such Lender in
substantially the form of Schedule 2.1(e), if requested by such Lender.

Section 2.2. Increase of the Commitments.

(a) Requests for Increase by Borrower. The Borrower may, at any time, propose
that the Commitments hereunder be increased (each such proposed increase being a
"Commitment Increase") by notice to the Administrative Agent, specifying each
existing Lender (each an "Increasing Lender") and/or each additional lender
(each an "Assuming Lender") that shall have agreed, in its sole discretion, to
an additional Commitment and the date on which such increase is to be effective
(the "Commitment Increase Date"), which shall be a Business Day at least three
(3) Business Days after delivery of such notice and ninety (90) days prior to
the Commitment Termination Date; provided that:

(i) the minimum amount of the Commitment of any Assuming Lender, and the minimum
amount of the increase of the Commitment of any Increasing Lender, as part of
such Commitment Increase, shall be $10,000,000 or a larger multiple of
$5,000,000 in excess thereof;

(ii) immediately after giving effect to such Commitment Increase, the total
Commitments of all of the Lenders hereunder shall not exceed ONE BILLION EIGHT
HUNDRED FIFTEEN MILLION DOLLARS ($1,815,000,000);

(iii) each Assuming Lender shall be consented to by the Administrative Agent;

(iv) the conditions set forth in Section 4.2 shall be satisfied;

(v) the Borrower shall pay to WCM, for the benefit of the Lenders, such fees as
may be agreed to by the parties; and

(vi) the Borrower shall execute such Notes as are necessary to reflect the
increase in the Commitments.

(b) Effectiveness of Commitment Increase by Borrower. The Assuming Lender, if
any, shall become a Lender hereunder as of such Commitment Increase Date and the
Commitment of any Increasing Lender shall be increased as of such Commitment
Increase Date; provided that:

(i) the Administrative Agent shall have received on or prior to 11:00 A.M. on
such Commitment Increase Date, a certificate of a duly authorized officer of the
Borrower stating that each of the applicable conditions to such Commitment
Increase set forth in the foregoing paragraph (a) has been satisfied; and

(ii) each Assuming Lender or Increasing Lender shall have delivered to the
Administrative Agent, on or prior to 11:00 A.M. on such Commitment Increase
Date, an agreement, in form and substance satisfactory to the Borrower and the
Administrative Agent, pursuant to which such Lender shall, effective as of such
Commitment Increase Date, undertake a Commitment or an increase of Commitment,
duly executed by such Assuming Lender or Increasing Lender and the Borrower and
acknowledged by the Administrative Agent.

(c) Recordation into Register. Upon its receipt of an agreement referred to in
clause (b)(ii) above executed by an Assuming Lender or any Increasing Lender,
together with the certificate referred to in clause (b)(i) above, the
Administrative Agent shall, if such agreement has been completed, (x) accept
such agreement, (y) record the information contained therein in the Register and
(z) give prompt notice thereof to the Borrower. This Agreement shall be amended
by the Administrative Agent and the Borrower to reflect the addition of each
Assuming Lender and the increase in Commitments of each Increasing Lender, which
amendment shall not require the consent of the Required Lenders or the Lenders.

(d) Adjustments of Borrowings upon Effectiveness of Increase. In the event that
the Administrative Agent shall have received notice from the Borrower as to any
agreement with respect to a Commitment Increase on or prior to the relevant
Commitment Increase Date and the actions provided for in clauses (b)(i) and
(b)(ii) above shall have occurred by 11:00 A.M. on such Commitment Increase
Date, the Administrative Agent shall notify the Lenders (including any Assuming
Lenders) of the occurrence of such Commitment Increase Date promptly on such
date by facsimile transmission or e-mail. On the date of such Commitment
Increase, the Borrower shall (A) prepay the outstanding Revolving Loans (if any)
in full and (B) simultaneously borrow new Revolving Loans hereunder in an amount
equal to such prepayment or such other lesser amount as may be determined by the
Borrower; provided that with respect to subclauses (A) and (B), (x) the
prepayment to, and borrowing from, any existing Lender shall be effected by book
entry to the extent that any portion of the amount prepaid to such Lender will
be subsequently borrowed from such Lender and (y) the existing Lenders, the
Increasing Lenders and the Assuming Lenders shall make and receive payments
among themselves, in a manner acceptable to the Administrative Agent, so that,
after giving effect thereto, the Loans are held ratably by the Lenders in
accordance with the respective Commitments of such Lenders (after giving effect
to such Commitment Increase) and (C) pay to the Lenders the amounts, if any,
payable under Section 2.17 as a result of any such prepayment. Concurrently
therewith, the Lenders shall be deemed to have adjusted their Participation
Interests in any outstanding LOC Obligations so that such interests are held
ratably in accordance with their Commitments as so increased.

Section 2.3. Letter of Credit Subfacility.

(a) Issuance. Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which the Issuing Lender
may reasonably require, prior to the Commitment Termination Date the Issuing
Lender shall issue, and the Lenders shall participate in, Letters of Credit for
the account of the Borrower from time to time upon request in a form acceptable
to the Issuing Lender; provided that (i) the Outstanding Amount of LOC
Obligations shall not at any time exceed ONE HUNDRED MILLION DOLLARS
($100,000,000) (the "LOC Committed Amount"), (ii) the Advances Outstanding shall
not at any time exceed the aggregate Committed Amount then in effect, (iii) the
Outstanding Amount of Loans and LOC Obligations denominated in Alternative
Lending Currencies shall not at any given time exceed the Alternative Lending
Currency Sub-Limit, (iv) all Letters of Credit shall be issued in Dollars or in
an Alternative Lending Currency and (v) Letters of Credit shall be issued for
any lawful corporate purposes and may be issued as standby letters of credit or
as trade letters of credit. Except as otherwise expressly agreed upon by all the
Lenders, no Letter of Credit shall have an original expiry date more than twelve
(12) months from the date of issuance; provided that so long as no Default or
Event of Default has occurred and is continuing and subject to the other terms
and conditions to the issuance of Letters of Credit hereunder, the expiry dates
of Letters of Credit may be extended annually or periodically from time to time
on the request of the Borrower or by operation of the terms of the applicable
Letter of Credit to a date not more than twelve (12) months from the date of
extension; provided, further, that no Letter of Credit, as originally issued or
as extended, shall have an expiry date extending beyond the date that is fifteen
(15) Business Days prior to the Commitment Termination Date. Furthermore, unless
otherwise agreed to by the Issuing Lender, no trade Letter of Credit shall have
an expiry date more than one hundred eighty (180) days from the date of
issuance. Notwithstanding the foregoing, with the consent of the Administrative
Agent and the Issuing Lender, Letters of Credit may have an expiry date
extending beyond the date that is fifteen (15) Business Days prior to the
Commitment Termination Date; provided that the Borrower deposits cash collateral
with the Issuing Lender in an amount equal to 103% of the stated and undrawn
amount of the Letter of Credit. Each Letter of Credit shall comply with the
related LOC Documents. The issuance date and expiry date of each Letter of
Credit shall be a Business Day. Any Letters of Credit issued hereunder shall be
in a minimum original face amount of $25,000, on a Dollar Equivalent basis. The
Existing Letters of Credit shall be deemed to have been issued hereunder on the
Closing Date, and no request for issuance thereof need be made.

(b) Notice and Reports. Unless otherwise agreed to by the Issuing Lender and
Borrower, the request for the issuance of a standby Letter of Credit shall be
submitted to the Issuing Lender at least three (3) Business Days prior to the
requested date of issuance, and the request for the issuance of a trade Letter
of Credit shall be submitted to the Issuing Lender at least one Business Day
prior to the requested date of issuance. The Issuing Lender will on the date of
issuance of each Letter of Credit and promptly upon request provide to the
Administrative Agent a detailed report specifying the Letters of Credit which
are then issued and outstanding and any activity with respect thereto which may
have occurred since the date of any prior report, and including therein, among
other things, the account party, the beneficiary, the face amount, expiry date
as well as any payments or expirations which may have occurred. The Issuing
Lender will further provide to the Administrative Agent promptly upon request
copies of the Letters of Credit. The Issuing Lender will provide to the
Administrative Agent promptly upon request a summary report of the nature and
extent of LOC Obligations then outstanding.

(c) Participations. Each Lender, upon issuance of any Letter of Credit (or upon
such Person becoming a Lender hereunder), shall be deemed to have purchased
without recourse a risk participation from the Issuing Lender in such Letter of
Credit and the obligations arising thereunder and any collateral relating
thereto, in each case in an amount equal to its Commitment Percentage of the
obligations under such Letter of Credit and shall absolutely, unconditionally
and irrevocably assume, as primary obligor and not as surety, and be obligated
to pay to the Issuing Lender therefor and discharge when due, its Commitment
Percentage of the obligations arising under such Letter of Credit. Without
limiting the scope and nature of each Lender's participation in any Letter of
Credit, to the extent that the Issuing Lender has not been reimbursed as
required hereunder or under any LOC Document, each such Lender shall pay to the
Issuing Lender its Commitment Percentage of such unreimbursed drawing in Dollars
(i) if such unreimbursed drawing was made in Dollars, in the amount of such
drawing and (ii) if such unreimbursed drawing was made in an Alternative Lending
Currency, in an amount equal to the Dollar Equivalent of such drawing, in each
case in same day funds on the day of notification by the Issuing Lender of an
unreimbursed drawing pursuant to the provisions of subsection (d) hereof. The
obligation of each Lender to so reimburse the Issuing Lender shall be absolute
and unconditional and shall not be affected by the occurrence of a Default, an
Event of Default or any other occurrence or event. Any such reimbursement shall
not relieve or otherwise impair the obligation of the Borrower to reimburse the
Issuing Lender under any Letter of Credit, together with interest as hereinafter
provided.

(d) Reimbursement. In the event of any drawing under any Letter of Credit, the
Issuing Lender will promptly notify the Borrower and the Administrative Agent.
The Borrower shall reimburse the Issuing Lender on the day of drawing under any
Letter of Credit (either with the proceeds of a Revolving Loan obtained
hereunder or otherwise) in the Currency of such drawing and in same day funds as
provided herein or in the LOC Documents. If the Borrower shall fail to reimburse
the Issuing Lender as provided herein, the unreimbursed amount of such drawing
shall (x) if the Letter of Credit is in an Alternative Lending Currency,
immediately be converted to Dollars at the exchange rate used at the time of
such drawing and shall be repaid in such Dollar amount and (y) bear interest at
a per annum rate equal to the U.S. Base Rate for the first two (2) Business Days
and thereafter at the default rate set forth in Section 2.9. Unless the Borrower
shall immediately notify the Issuing Lender and the Administrative Agent of its
intent to otherwise reimburse the Issuing Lender, the Borrower shall be deemed
to have requested a Revolving Loan in Dollars in the amount of the drawing as
provided in subsection (e) hereof, the proceeds of which will be used to satisfy
the Reimbursement Obligations. The Reimbursement Obligations shall be absolute
and unconditional under all circumstances irrespective of any rights of set-off,
counterclaim or defense to payment the Borrower may claim or have against the
Issuing Lender, the Administrative Agent, the Lenders, the beneficiary of the
Letter of Credit drawn upon or any other Person, including without limitation
any defense based on any failure of the Borrower to receive consideration or the
legality, validity, regularity or unenforceability of the Letter of Credit. The
Issuing Lender will promptly notify the other Lenders of the amount of any
unreimbursed drawing and each Lender shall promptly pay to the Administrative
Agent for the account of the Issuing Lender, in immediately available funds, the
amount of such Lender's Commitment Percentage of the Dollar Equivalent amount
into which such unreimbursed drawing was converted. Such payment shall be made
on the day such notice is received by such Lender from the Issuing Lender if
such notice is received at or before 2:00 P.M., otherwise such payment shall be
made at or before 12:00 Noon on the Business Day next succeeding the day such
notice is received. If such Lender does not pay such amount to the Issuing
Lender in full upon such request, such Lender shall, on demand, pay to the
Administrative Agent for the account of the Issuing Lender interest on the
unpaid amount during the period from the date of such drawing until such Lender
pays such amount to the Issuing Lender in full at a rate per annum equal to, if
paid within two (2) Business Days of the date of drawing, the Federal Funds
Effective Rate and thereafter at a rate equal to the U.S. Base Rate. Each
Lender's obligation to make such payment to the Issuing Lender, and the right of
the Issuing Lender to receive the same, shall be absolute and unconditional,
shall not be affected by any circumstance whatsoever and without regard to the
termination of this Agreement or the Commitments hereunder, the existence of a
Default or Event of Default or the acceleration of the Loans hereunder and shall
be made without any offset, abatement, withholding or reduction whatsoever.

(e) Repayment with Revolving Loans. On any day on which the Borrower shall have
been deemed to have requested a Revolving Loan to reimburse a drawing under a
Letter of Credit, the Administrative Agent shall give notice to the Lenders that
a Revolving Loan has been deemed requested in connection with a drawing under a
Letter of Credit, in which case a Revolving Loan borrowing shall be immediately
made comprised entirely of Revolving Loans in Dollars and bearing interest at
the U.S. Base Rate (each such borrowing, a "Mandatory LOC Borrowing") pro rata
based on each Lender's respective Commitment Percentage (determined before
giving effect to any termination of the Commitments pursuant to Section 7.2) and
the proceeds thereof shall be paid directly to the Issuing Lender for
application to the respective LOC Obligations. Each Lender hereby irrevocably
agrees to make such Revolving Loans immediately upon any such request or deemed
request on account of each Mandatory LOC Borrowing in the amount and in the
manner specified in the preceding sentence and on the same such date
notwithstanding that (i) the amount of Mandatory LOC Borrowing may not comply
with the minimum amount for borrowings of Revolving Loans otherwise required
hereunder, (ii) whether any conditions specified in Section 4.2 are then
satisfied, (iii) whether a Default or an Event of Default then exists, (iv)
failure for any such request or deemed request for Revolving Loan to be made by
the time otherwise required in Section 2.1(b), (v) the date of such Mandatory
LOC Borrowing, or (vi) any reduction in the Committed Amount after any such
Letter of Credit may have been drawn upon. In the event that any Mandatory LOC
Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of a proceeding
under the Bankruptcy Code with respect to the Borrower), then each such Lender
hereby agrees that it shall forthwith fund (as of the date the Mandatory LOC
Borrowing would otherwise have occurred, but adjusted for any payments received
from the Borrower on or after such date and prior to such purchase) its
Participation Interests in the outstanding LOC Obligations; provided, further,
that in the event any Lender shall fail to fund its Participation Interest on
the day the Mandatory LOC Borrowing would otherwise have occurred, then the
amount of such Lender's unfunded Participation Interest therein shall bear
interest payable by such Lender to the Issuing Lender upon demand, at the rate
equal to, if paid within two (2) Business Days of such date, the Federal Funds
Effective Rate, and thereafter at a rate equal to the U.S. Base Rate.

(f) Modification, Extension. The issuance of any supplement, modification,
amendment, renewal, or extension to any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder; provided that such supplement, modification, amendment,
renewal or extension shall not cause the Borrower to pay an additional Fronting
Fee on such Letter of Credit except for any Fronting Fees due with respect to
any increase in the stated amount of such Letter of Credit.

(g) Letter of Credit Governing Law. Unless otherwise expressly agreed by the
Issuing Lender and the Borrower, when a Letter of Credit is issued, (i) the
rules of the "International Standby Practices 1998" published by the Institute
of International Banking Law & Practice (or such later version thereof as may be
in effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance, shall apply to each commercial Letter of Credit.

(h) Designation of Subsidiaries as Account Parties. Notwithstanding anything to
the contrary set forth in this Agreement, including without limitation Section
2.3(a), a Letter of Credit issued hereunder may contain a statement to the
effect that such Letter of Credit is issued for the account of a Subsidiary of
the Borrower; provided that, notwithstanding such statement, the Borrower shall
be the actual account party for all purposes of this Agreement for such Letter
of Credit and such statement shall not affect the Reimbursement Obligations. In
no event shall a Letter of Credit be issued for the account of an SPE Subsidiary
in connection with a Securitization Transaction. Nothing in this Section 2.3(h)
shall be construed to require the Issuing Lender to issue Letters of Credit for
the account of a Subsidiary of the Borrower.

Section 2.4. Swingline Loan Subfacility.

(a) Swingline Commitment. Prior to the Commitment Termination Date, subject to
the terms and conditions hereof, the Swingline Lender, in its individual
capacity, agrees to make certain revolving credit loans in Dollars or in
Alternative Lending Currencies consisting of Canadian Dollars, English Pounds
Sterling or Euro to the Borrower (each a "Swingline Loan" and, collectively,
"Swingline Loans") for the purposes hereinafter set forth; provided that (i) the
Outstanding Amount of Swingline Loans any time shall not exceed 10% of the
Committed Amount (the "Swingline Committed Amount"), (ii) the Advances
Outstanding (determined as of the most recent Revaluation Date and after giving
effect to the making of the requested Swingline Loan) shall not exceed the
Committed Amount and (iii) the Outstanding Amount of Loans and LOC Obligations
denominated in Alternative Lending Currencies shall not at any given time exceed
the Alternative Lending Currency Sub-Limit. Swingline Loans hereunder may be
borrowed and repaid on the same day, and may be otherwise repaid and reborrowed
in accordance with the provisions hereof.

(b) Swingline Loan Borrowings.

(i) Notice of Borrowing and Disbursement. Upon receiving a Notice of Borrowing
from the Borrower (A) not later than 2:00 P.M. on any Business Day requesting
that a Swingline Loan be made in Dollars, the Swingline Lender will make a
Swingline Loan which is denominated in Dollars available to the Borrower on the
same Business Day and (B) not later than 10:00 A.M. (London, England time) on
any Business Day requesting that a Swingline Loan be made in an Alternative
Lending Currency, the Swingline Lender will make a Swingline Loan which is
denominated in such Alternative Lending Currency available to the Borrower on
such date. Swingline Loan borrowings hereunder shall be made in minimum amounts
of $100,000 and in integral amounts of $100,000 in excess thereof. Each such
request for borrowing shall be irrevocable and shall specify (A) that a
Swingline Loan is requested, (B) the date of the requested borrowing (which
shall be a Business Day), (C) the aggregate principal amount to be borrowed, and
(D) the Currency in which the borrowing shall be made. If the Borrower shall
fail to specify in any such Notice of Borrowing the applicable Currency for such
Swingline Loan, such Swingline Loan shall be made in Dollars.

(ii) Repayment of Swingline Loans. Each Swingline Loan borrowing shall be due
and payable on the Commitment Termination Date. The Swingline Lender may, at any
time, in its sole discretion, by written notice to the Borrower and the
Administrative Agent, demand repayment of its Swingline Loans by way of a
Revolving Loan borrowing, in which case the Borrower shall be deemed to have
requested a Revolving Loan borrowing in Dollars comprised entirely of U.S. Base
Rate Loans in the Dollar Equivalent amount of such Swingline Loans; provided
that, with respect to Swingline Loans denominated in Alternative Lending
Currencies, no such demand may be made within the first ten (10) days following
the making of such Swingline Loans unless (A) an Event of Default or (B) a
material disruption to the financial markets that are required to operate for
Loans to be made or maintained in Alternative Lending Currencies has occurred
and is continuing; and provided, further, that, with respect to any and all
Swingline Loans, any such demand shall be deemed to have been given one (1)
Business Day prior to each of (A) the Commitment Termination Date, (B) the
occurrence of any Event of Default described in Section 7.1(e), (C) upon
acceleration of the Obligations hereunder, whether on account of an Event of
Default described in Section 7.1(e) or any other Event of Default, and (D) the
exercise of remedies in accordance with the provisions of Section 7.2 hereof
(each such Revolving Loan borrowing made on account of any such deemed request
therefor as provided herein being hereinafter referred to as a "Mandatory
Swingline Borrowing"). Each Lender hereby irrevocably agrees to make such
Revolving Loans promptly upon any such request or deemed request on account of
each Mandatory Swingline Borrowing in the amount and in the manner specified in
the preceding sentence and on the same such date notwithstanding (1) the amount
of Mandatory Swingline Borrowing may not comply with the minimum amount for
borrowings of Revolving Loans otherwise required hereunder, (2) whether any
conditions specified in Section 4.2 are then satisfied, (3) whether a Default or
an Event of Default then exists, (4) failure of any such request or deemed
request for Revolving Loans to be made by the time otherwise required in Section
2.1(b)(i), (5) the date of such Mandatory Swingline Borrowing, or (6) any
reduction in the Committed Amount or termination of the Commitments immediately
prior to such Mandatory Swingline Borrowing or contemporaneously therewith. In
the event that any Mandatory Swingline Borrowing cannot for any reason be made
on the date otherwise required above (including, without limitation, as a result
of the commencement of a proceeding under the Bankruptcy Code), then each Lender
hereby agrees that it shall forthwith purchase (as of the date the Mandatory
Swingline Borrowing would otherwise have occurred, but adjusted for any payments
received from the Borrower on or after such date and prior to such purchase)
from the Swingline Lender such participations in the outstanding Swingline Loans
as shall be necessary to cause each such Lender to share in such Swingline Loans
ratably based upon its respective Commitment Percentage (determined before
giving effect to any termination of the Commitments pursuant to Section 7.2);
provided that (x) subject to clause (y) below, all interest payable on the
Swingline Loans shall be for the account of the Swingline Lender until the date
as of which the respective participation is purchased, and (y) at the time any
purchase of participations pursuant to this sentence is actually made, the
purchasing Lender shall be required to pay to the Swingline Lender interest on
the principal amount of such participation purchased for each day from and
including the day upon which the Mandatory Swingline Borrowing would otherwise
have occurred to but excluding the date of payment for such participation, at
the rate equal to, if paid within two (2) Business Days of the date of the
Mandatory Swingline Borrowing, the Federal Funds Effective Rate, and thereafter
at a rate equal to the U.S. Base Rate, and upon such purchase shall be entitled
to interest on such amounts from and including the date of the Mandatory
Swingline Borrowing.

(c) Interest on Swingline Loans. Subject to the provisions of Section 2.9, (i)
U.S. Swingline Loans shall bear interest at a per annum rate equal to the LIBOR
Market Index Rate plus the Applicable Percentage; and (ii) Swingline Loans
denominated in Alternative Lending Currencies shall bear interest at a rate per
annum equal to the Applicable Base Rate plus the Applicable Percentage; provided
that for any period during which Revolving Loans are unavailable to repay U.S.
Swingline Loans and the Lenders shall have funded their participations in such
U.S. Swingline Loans, then such U.S. Swingline Loans shall bear interest at a
per annum rate equal to the U.S. Base Rate plus the Applicable Percentage for
U.S. Base Rate Loans during such period. Interest on Swingline Loans shall be
payable in arrears on each Interest Payment Date.

(d) Swingline Note. The Swingline Loans shall be evidenced by a duly executed
promissory note of the Borrower to the Swingline Lender in the original amount
of the Swingline Committed Amount and substantially in the form of Schedule
2.4(d).

Section 2.5. Fees.

(a) Commitment Fee. In consideration of the Commitment, the Borrower agrees to
pay to the Administrative Agent, for the ratable benefit of the Lenders, a
commitment fee (the "Commitment Fee") in an amount equal to the Applicable
Percentage per annum on the average daily unused amount of the Committed Amount
during the calendar quarter for which such fee is payable. For purposes of
computation of the Commitment Fee, LOC Obligations shall be considered usage,
but Swingline Loans shall not be considered usage, of the Committed Amount. The
Commitment Fee shall be payable quarterly in arrears not later than five (5)
Business Days following the last day of each calendar quarter for the prior
calendar quarter and on the date on which the Commitments terminate.

(b) Letter of Credit Fees. In consideration of the LOC Commitments, the Borrower
agrees to pay to the Administrative Agent for the ratable benefit of the Lenders
(including the Issuing Lender) a fee (the "Letter of Credit Fee") equal to the
Applicable Percentage for Index Rate Loans per annum on the average daily
maximum amount available to be drawn under each Letter of Credit from the date
of issuance to the date of expiration. The Letter of Credit Fee shall be payable
quarterly in arrears not later than five (5) Business Days following the last
day of each calendar quarter for the prior calendar quarter and on the date on
which the Commitments terminate. In addition to the Letter of Credit Fee, the
Borrower agrees to pay to the Issuing Lender, for its own account, a fronting
fee (the "Fronting Fee") equal to the greater of (i) 0.10% of the face amount of
each Letter of Credit when issued or (ii) $200. The Fronting Fee shall be
payable quarterly in arrears not later than five (5) Business Days following the
last day of each calendar quarter for the prior calendar quarter. The Issuing
Lender shall, upon the written request of the Borrower, provide a full schedule
of all Letter of Credit Fees and Issuing Lender Fees charged .

(c) Issuing Lender Fees. In addition to the Letter of Credit Fees payable
pursuant to clause (b) hereof, the Borrower shall pay to the Issuing Lender for
its own account the reasonable and customary charges from time to time of the
Issuing Lender with respect to the amendment, transfer, administration,
cancellation and conversion of, and drawings under, such Letters of Credit
(collectively, "Issuing Lender Fees").

(d) Administrative Fee. The Borrower agrees to pay to the Administrative Agent,
for its own account, the administrative fee provided for in the Fee Letter, due
and payable on the Closing Date and thereafter on each anniversary of the
Closing Date until the Commitments have been terminated and the Obligations have
been paid in full.

Section 2.6. Commitment Reductions.

(a) Voluntary Reductions. The Borrower shall have the right to terminate or
permanently reduce the unused portion of the Committed Amount at any time or
from time to time upon not less than three Business Days' prior written notice
to the Administrative Agent (which shall notify the Lenders thereof as soon as
practicable) of such termination or reduction, which notice shall specify the
effective date thereof and the amount of any such reduction which shall be in a
minimum amount of $10,000,000 or a whole multiple of $1,000,000 in excess
thereof and shall be irrevocable and effective upon receipt by the
Administrative Agent; provided that no such reduction or termination shall be
permitted if after giving effect thereto, and to any prepayments of the
Revolving Loans made on the effective date thereof, the Advances Outstanding
would exceed the aggregate Committed Amount then in effect.

(b) Commitment Termination Date. The Commitment, the Swingline Commitment and
the LOC Commitment shall automatically terminate on the Commitment Termination
Date.

Section 2.7. Prepayments.

(a) Optional Prepayments. The Borrower shall have the right to prepay Loans in
whole or in part from time to time; provided that each partial prepayment of
Revolving Loans shall be in a minimum principal amount of $1,000,000 and
integral multiples of $100,000 in excess thereof, and each partial prepayment of
a Swingline Loan shall be in a minimum principal amount of $100,000 and integral
multiples of $100,000 in excess thereof. For Revolving Loans, the Borrower shall
give two (2) Business Days', in the case of LIBOR Rate Loans denominated in
Dollars, or three (3) Business Days', in the case of Loans denominated in
Alternative Lending Currencies, irrevocable notice and one (1) Business Day's
irrevocable notice in the case of U.S. Base Rate Loans, to the Administrative
Agent (which shall notify the Lenders thereof as soon as practicable). Amounts
prepaid under this Section 2.7(a) shall be applied to the outstanding Loans as
the Borrower may elect; provided, that each Lender shall receive its pro rata
share of any such prepayment based on its Commitment Percentage. All prepayments
under this Section 2.7(a) shall be subject to Section 2.17, but otherwise
without premium or penalty. Interest on the principal amount prepaid shall be
due and payable on any date that a prepayment is made hereunder through the date
of prepayment. Amounts prepaid on the Revolving Loans and Swingline Loans may be
reborrowed in accordance with the terms hereof.

(b) Mandatory Prepayments.

(i) Committed Amount. If at any time after the Closing Date, the Advances
Outstanding shall exceed the aggregate Committed Amount then in effect, the
Borrower immediately shall prepay the Revolving Loans and Swingline Loans and
(after all Revolving Loans and Swingline Loans have been repaid) cash
collateralize the LOC Obligations, in an amount sufficient to eliminate such
excess. If at any time after the Closing Date, the Outstanding Amount of Loans
and LOC Obligations denominated in Alternative Lending Currencies shall exceed
105% of the aggregate Alternative Lending Currency Sub-Limit then in effect,
upon the Borrower's obtaining actual knowledge of such excess or upon request by
the Administrative Agent, the Borrower immediately shall prepay such Loans
denominated in Alternative Lending Currencies and (after all such Loans have
been repaid) cash collateralize LOC Obligations denominated in Alternative
Lending Currencies, in an amount sufficient to eliminate such excess.

(ii) Currency of Mandatory Prepayments and Application of Mandatory Prepayments.
All amounts required to be paid pursuant to this Section 2.7(b) shall be paid in
and applied as follows: (1) first, pro rata as to Currencies, to the payment in
Dollars and Alternative Lending Currencies of outstanding Swingline Loans,
(2) second, pro rata as to Currencies, to the payment in Dollars and Alternative
Lending Currencies of outstanding Revolving Loans and (3) third, pro rata as to
Currencies, in Dollars and Alternative Lending Currencies to a cash collateral
account in respect of LOC Obligations denominated in Dollars and Alternative
Lending Currencies. All prepayments under this Section 2.7(b) shall be subject
to Section 2.17 and be accompanied by interest on the principal amount prepaid
through the date of prepayment.

Section 2.8. Minimum Principal Amounts.

All borrowings, payments and prepayments in respect of Revolving Loans shall be
in such amounts and be made pursuant to such elections so that after giving
effect thereto the aggregate principal amount of the Revolving Loans comprising
any borrowing shall be $1,000,000 or a whole multiple of $100,000 in excess
thereof.

Section 2.9. Default Rate.

(a) Upon the occurrence, and during the continuance, of an Event of Default, the
principal of and, to the extent permitted by law, interest on the Loans and any
other amounts owing hereunder or under the other Credit Documents shall, upon
the election of the Required Lenders (except with respect to an Event of Default
occurring under Section 7.1(a) or (e), in which case such interest rate increase
shall be immediate) bear interest, payable on demand, at a per annum rate 2%
greater than the interest rate (including any Applicable Percentage and any
Mandatory Cost) which would otherwise be applicable thereto (or if no rate is
applicable, whether in respect of interest, fees or other amounts, then 2%
greater than the U.S. Base Rate plus the Applicable Percentage).

(b) Interest on each Loan shall be payable in arrears on each Interest Payment
Date; provided that interest accruing pursuant to this Section 2.9 shall be
payable from time to time on demand.

Section 2.10. Conversion Options.

(a) The Borrower may, in the case of Revolving Loans, elect from time to time to
convert Base Rate Loans to Index Rate Loans by giving the Administrative Agent
irrevocable written notice of such election (each a "Notice of Conversion" by
11:00 A.M. at least (i) two (2) Business Days in advance, in the case of
conversions of U.S. Base Rate Loans to LIBOR Rate Loans denominated in Dollars;
and (ii) four (4) Business Days in advance, in the case of the conversions of
Base Rate Loans denominated in Alternative Lending Currencies to Index Rate
Loans denominated in the same such Alternative Lending Currencies. In addition,
the Borrower may elect from time to time to convert Index Rate Loans to Base
Rate Loans by giving the Administrative Agent irrevocable written notice by
11:00 A.M. at least one (1) Business Day in advance, in the case of conversions
of LIBOR Rate Loans denominated in Dollars to U.S. Base Rate Loans, or four (4)
Business Days in advance, in the case of conversions of Index Rate Loans
denominated in Alternative Lending Currencies to Base Rate Loans denominated in
the same such Alternative Lending Currencies. A form of Notice of Conversion is
attached as Schedule 2.10. If the date upon which a Base Rate Loan is to be
converted to an Index Rate Loan is not a Business Day, then such conversion
shall be made on the next succeeding Business Day. All or any part of
outstanding Loans may be converted as provided herein; provided that (i) no Base
Rate Loan may be converted into an Index Rate Loan when any Default or Event of
Default has occurred and is continuing and (ii) partial conversions shall be in
an aggregate principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof. Index Rate Loans may only be converted to Base Rate Loans on the
last day of the applicable Interest Period. If the date upon which an Index Rate
Loan is to be converted to a Base Rate Loan is not a Business Day, then such
conversion shall be made on the next succeeding Business Day and during the
period from such last day of an Interest Period to such succeeding Business Day
such Loan shall bear interest as if it were a U.S. Base Rate Loan. No Revolving
Loan may be converted into or continued as a Revolving Loan denominated in a
different Currency, but instead must be prepaid in the original Currency of such
Revolving Loan and reborrowed in such other Currency.

(b) Any Index Rate Loans may be continued as such upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
notice provisions contained in Section 2.10(a); provided that no Index Rate Loan
may be continued as such when any Default or Event of Default has occurred and
is continuing, in which case such Loan shall be automatically converted to a
U.S. Base Rate Loan denominated in Dollars at the end of the applicable Interest
Period with respect thereto. If the Borrower shall fail to give timely notice of
an election to continue an Index Rate Loan, or the continuation of Index Rate
Loans is not permitted hereunder, such Index Rate Loans shall be automatically
converted to U.S. Base Rate Loans at the end of the applicable Interest Period
with respect thereto. The Administrative Agent shall notify the Borrower and
each Lender of the details of any automatic conversion of Index Rate Loans to
U.S. Base Rate Loans hereunder.

Section 2.11. Computation of Interest and Fees.

(a) Interest payable hereunder with respect to any U.S. Base Rate Loan based on
the Prime Rate or Loans denominated in Canadian Dollars or English Pounds
Sterling shall be calculated on the basis of a year of 365 days (or 366 days, as
applicable) for the actual days elapsed. All other computations of fees,
interest and other amounts payable hereunder shall be made on the basis of a
360-day year and actual days elapsed, or, in the case of interest in respect of
Loans denominated in Alternative Lending Currencies as to which market practice
differs from the foregoing, as determined by the Administrative Agent in
consultation with the Borrower, in accordance with such market practice. The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of each determination of the applicable Index Rate on the Business Day
of the determination thereof. Any change in the interest rate on a Loan
resulting from a change in the Applicable Base Rate shall become effective as of
the opening of business on the day on which such change in the Applicable Base
Rate shall become effective. The Administrative Agent shall as soon as
practicable notify the Borrower and the Lenders of the effective date and the
amount of each such change.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the computations used by the Administrative Agent in determining any
interest rate.

(c) It is the intent of the Lenders and the Borrowers to conform to and contract
in strict compliance with applicable usury law from time to time in effect. All
agreements between the Lenders and the Borrower are hereby limited by the
provisions of this paragraph which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral. In no way, nor in any event or contingency (including but not limited to
prepayment or acceleration of the maturity of any Loan), shall the interest
taken, reserved, contracted for, charged, or received under this Agreement,
under the Notes or otherwise, exceed the maximum nonusurious amount permissible
under Applicable Law. If, from any possible construction of this Agreement or
any other document, interest would otherwise be payable in excess of the maximum
nonusurious amount, any such construction shall be subject to the provisions of
this paragraph and such interest shall be automatically reduced to the maximum
nonusurious amount permitted under Applicable Law, without the necessity of
execution of any amendment or new document. If any Lender shall ever receive
anything of value which is characterized as interest on the Loans under
Applicable Law and which would, apart from this provision, be in excess of the
maximum nonusurious amount, an amount equal to the amount which would have been
excessive interest shall, without penalty, be applied to the reduction of the
principal amount owing on the Loans and not to the payment of interest, or
refunded to the Borrower or the other payor thereof if and to the extent such
amount which would have been excessive exceeds such unpaid principal amount of
the Loans. The right to demand payment of the Loans or any other amount required
to be paid hereunder does not include the right to receive any interest which
has not otherwise accrued on the date of such demand, and the Lenders do not
intend to charge or receive any unearned interest in the event of such demand.
All interest paid or agreed to be paid to the Lenders with respect to the Loans
shall, to the extent permitted by Applicable Law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of the Loans so that the amount of interest on account of such
indebtedness does not exceed the maximum nonusurious amount permitted by
Applicable Law.

Section 2.12. Pro Rata Treatment and Payments.

(a) Allocation of Payments Before Event of Default. Each borrowing of Revolving
Loans and any reduction of the Commitments shall be made pro rata according to
the respective Commitment Percentages of the Lenders. Each payment under this
Agreement or any Note shall be applied, first, to any fees then due and owing by
the Borrower pursuant to Section 2.5, second, to interest then due and owing
hereunder and under the Notes and, third, to principal then due and owing
hereunder and under the Notes. Each payment on account of any fees pursuant to
Section 2.5 shall be made pro rata in accordance with the respective amounts due
and owing (except as to the Fronting Fees and the Issuing Lender Fees). Each
optional prepayment on account of principal of the Loans shall be applied in
accordance with Section 2.7(a); provided, that prepayments made pursuant to
Section 2.15 shall be applied in accordance with such Section. Each mandatory
prepayment on account of principal of the Loans shall be applied in accordance
with Section 2.7(b). All payments (including prepayments) to be made by the
Borrower on account of principal, interest and fees shall be made without
defense, set-off or counterclaim (except as provided in Section 2.18(b)) and
shall be made to the Administrative Agent for the account of the Lenders at the
Administrative Agent's office specified in Section 9.2 in immediately available
funds not later than 1:00 P.M. on the date when due. All amounts owing under
this Agreement are payable in Dollars, except for the principal of, and interest
on, any Loan denominated in an Alternative Lending Currency, breakage costs
relating thereto, and participations in, and reimbursements of drawings under
Letters of Credit denominated in an Alternative Lending Currency, which are
payable in such Alternative Lending Currency, or in Dollars as provided in
Sections 2.3 and 2.4. If the Borrower shall fail to pay any principal of any
Loan when due (whether at stated maturity, by acceleration, by mandatory
prepayment or otherwise), the unpaid portion of such Loan shall, if such Loan is
not denominated in Dollars, automatically be redenominated in Dollars on the due
date thereof (or, if such due date is a day other than the last day of the
Interest Period therefor, on the last day of such Interest Period) in an amount
equal to the Dollar Equivalent thereof on the date of such redenomination; and
if the Borrower shall fail to pay any interest on any Loan that is not
denominated in Dollars, such interest shall automatically be redenominated in
Dollars on the due date therefor (or, if such due date is a day other than the
last day of the Interest Period therefor, on the last day of such Interest
Period) in an amount equal to the Dollar Equivalent thereof on the date of such
redenomination. The Administrative Agent shall distribute such payments to the
Lenders entitled thereto promptly upon receipt in like funds as received. If any
payment hereunder (other than payments on Index Rate Loans) becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day, and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension. If any payment on an Index Rate Loan becomes due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day.

(b) Allocation of Payments After Exercise of Remedies. Notwithstanding any other
provisions of this Agreement to the contrary, after the Commitments shall have
been terminated and the Loans and all other amounts under this Agreement shall
have become due and payable in accordance with the terms of Section 7.2 hereof,
all amounts collected or received by the Administrative Agent or any Lender on
account of the Loans or any other amounts outstanding hereunder shall be paid
over or delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys' and consultants' fees) of
the Administrative Agent in connection with enforcing the rights of the Lenders
hereunder;

SECOND, to payment of any fees owed to the Administrative Agent;

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys' and consultants' fees) of
each of the Lenders in connection with enforcing its rights hereunder;

FOURTH, to the payment of all accrued fees and interest;

FIFTH, to the payment of the outstanding principal amount of the Loans and the
payment or cash collateralization of the outstanding LOC Obligations;

SIXTH, to all other amounts and obligations due and payable hereunder or
otherwise and not repaid pursuant to clauses "FIRST" through "FIFTH" above; and

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion of the then outstanding Loans and
LOC Obligations held by such Lender) of amounts available to be applied pursuant
to clauses "THIRD," "FOURTH," "FIFTH" and "SIXTH" above; and (iii) to the extent
that any amounts available for distribution pursuant to clause "FIFTH" above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in a cash collateral
account and applied (A) first, to reimburse the Issuing Lender from time to time
for any drawings under such Letters of Credit and (B) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses "FIFTH" and "SIXTH" above in the manner provided in this
Section 2.12(b).

Section 2.13. Non-Receipt of Funds by the Administrative Agent.

(a) Except as provided in Section 2.13(d), unless the Administrative Agent shall
have been notified in writing by a Lender prior to the date a Loan is to be made
by such Lender (which notice shall be effective upon receipt) that such Lender
does not intend to make the proceeds of such Loan available to the
Administrative Agent, the Administrative Agent may assume that such Lender has
made or will make such proceeds available to the Administrative Agent on such
date, and the Administrative Agent may in reliance upon such assumption (but
shall not be required to) make available to the Borrower a corresponding amount.
If such corresponding amount is not in fact made available to the Administrative
Agent, the Administrative Agent shall be able to recover such corresponding
amount from such Lender. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent's demand therefor, the Administrative
Agent will promptly notify the Borrower, and the Borrower shall immediately pay
such corresponding amount to the Administrative Agent. The Administrative Agent
shall also be entitled to recover from such Lender or the Borrower, as the case
may be, interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by the Administrative Agent to
the Borrower to the date such corresponding amount is recovered by the
Administrative Agent at a per annum rate equal to (i) from the Borrower at the
applicable rate for the applicable borrowing pursuant to the Notice of Borrowing
and (ii) from a Lender at the Federal Funds Effective Rate.

(b) Except as provided in Section 2.13(d), unless the Administrative Agent shall
have been notified in writing by the Borrower, prior to the date on which any
payment is due from it hereunder (which notice shall be effective upon receipt)
that the Borrower does not intend to make such payment, the Administrative Agent
may assume that the Borrower has made or will make such payment when due, and
the Administrative Agent may in reliance upon such assumption (but shall not be
required to) make available to each Lender on such payment date an amount equal
to the portion of such assumed payment to which such Lender is entitled
hereunder, and if the Borrower has not in fact made such payment to the
Administrative Agent, such Lender shall, on demand, repay to the Administrative
Agent the amount made available to such Lender. If such amount is repaid to the
Administrative Agent on a date after the date such amount was made available to
such Lender, such Lender shall pay to the Administrative Agent on demand
interest on such amount in respect of each day from the date such amount was
made available by the Administrative Agent to such Lender to the date such
amount is recovered by the Administrative Agent at a per annum rate equal to the
Federal Funds Effective Rate.

(c) A certificate of the Administrative Agent submitted to the Borrower or any
Lender with respect to any amount owing under this Section 2.13 shall be
conclusive in the absence of manifest error.

(d) On the date of any borrowing of a Revolving Loan in an Alternative Lending
Currency, the Administrative Agent shall make available to the Borrower the
proceeds of such borrowing only upon actual receipt by the Administrative Agent
from each Lender of such Lender's pro rata portion of such borrowing in such
Alternative Lending Currency. On the date that any payment of the principal of
or interest on any Revolving Loan denominated in an Alternative Lending Currency
is due, the Administrative Agent shall make available to each Lender such
Lender's pro rata portion of such payment only upon actual receipt by the
Administrative Agent from the Borrower of such payment.

Section 2.14. Inability to Determine Interest Rate.

Notwithstanding any other provision of this Agreement, if (i) the Administrative
Agent shall reasonably determine (which determination shall be conclusive and
binding absent manifest error) that, by reason of circumstances affecting the
relevant market, reasonable and adequate means do not exist for ascertaining the
Index Rate for any Currency for any Interest Period, or (ii) the Required
Lenders shall reasonably determine (which determination shall be conclusive and
binding absent manifest error) that the Index Rate does not adequately and
fairly reflect the cost to such Lenders of funding Index Rate Loans that the
Borrower has requested in such Currency during such Interest Period, the
Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Borrower, and the Lenders at least
two (2) Business Days prior to the first day of such Interest Period. Unless the
Borrower shall have notified the Administrative Agent upon receipt of such
telephone notice that it wishes to rescind or modify its request regarding such
Index Rate Loans, any Loans that were requested to be made as Index Rate Loans
in such Currency shall be made as U.S. Base Rate Loans and any Loans that were
requested to be converted into or continued as Index Rate Loans in such Currency
shall remain as or be converted into U.S. Base Rate Loans. Until any such notice
has been withdrawn by the Administrative Agent, no further Loans shall be made
as, continued as, or converted into, Index Rate Loans in such Currency for the
Interest Periods so affected.

Section 2.15. Illegality.

Notwithstanding any other provision of this Agreement, if the adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
by the relevant Governmental Authority to any Lender shall make it unlawful for
such Lender or its Applicable Lending Office to make or maintain Index Rate
Loans in any Currency as contemplated by this Agreement or to obtain in the
interbank eurocurrency market through its Applicable Lending Office the funds
with which to make such Loans, (a) such Lender shall promptly notify the
Administrative Agent and the Borrower thereof, (b) the commitment of such Lender
hereunder to make Index Rate Loans in such Currency or continue Index Rate Loans
in such Currency shall forthwith be suspended until the Administrative Agent
shall give notice that the condition or situation which gave rise to the
suspension shall no longer exist, and (c) such Lender's Loans then outstanding
as Index Rate Loans in such Currency, if any, shall be converted on the last day
of the Interest Period for such Loans or within such earlier period as required
by law as U.S. Base Rate Loans. The Borrower hereby agrees promptly to pay any
Lender, upon its demand, any additional amounts necessary to compensate such
Lender for actual and direct costs (but not including anticipated profits)
reasonably incurred by such Lender in making any repayment in accordance with
this Section 2.15 including, but not limited to, any interest or fees payable by
such Lender to lenders of funds obtained by it in order to make or maintain its
Index Rate Loans in such Currency hereunder. A certificate as to any additional
amounts payable pursuant to this Section 2.15 submitted by such Lender, through
the Administrative Agent, to the Borrower shall be conclusive in the absence of
manifest error. Each Lender agrees to use reasonable efforts (including
reasonable efforts to change its Applicable Lending Office) to avoid or to
minimize any amounts which may otherwise be payable pursuant to this Section
2.15; provided that such efforts shall not cause the imposition on such Lender
of any additional costs or legal or regulatory burdens deemed by such Lender in
its sole discretion to be material.

Section 2.16. Requirements of Law.

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

(i) shall subject such Lender to any tax of any kind whatsoever with respect to
any Letter of Credit, any participation therein or any application relating
thereto, or any Index Rate Loan made by it, or change the basis of taxation of
payments to such Lender in respect thereof (except for changes in the rate of
tax on the overall net income of such Lender or taxes otherwise excluded in
Section 2.18(a));

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the Index Rate hereunder; or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining Index Rate Loans or the Letters of Credit or the
participations therein or to reduce any amount receivable hereunder or under any
Note, then, in any such case, the Borrower shall promptly pay such Lender, upon
its demand, any additional amounts necessary to compensate such Lender for such
additional cost or reduced amount receivable which such Lender reasonably deems
to be material as determined by such Lender with respect to its Index Rate Loans
or Letters of Credit. A certificate as to any additional amounts payable
pursuant to this Section 2.16 submitted by such Lender, through the
Administrative Agent, to the Borrower shall be conclusive in the absence of
manifest error. Each Lender agrees to use reasonable efforts (including
reasonable efforts to change its Applicable Lending Office) to avoid or to
minimize any amounts which might otherwise be payable pursuant to this paragraph
of this Section 2.16; provided that such efforts shall not cause the imposition
on such Lender of any additional costs or legal or regulatory burdens deemed by
such Lender to be material.

(b) If any Lender shall have reasonably determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any central bank
or Governmental Authority made subsequent to the date hereof does or shall have
the effect of reducing the rate of return on such Lender's or such corporation's
capital as a consequence of its obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender's or such
corporation's policies with respect to capital adequacy) by an amount reasonably
deemed by such Lender to be material, then from time to time, within fifteen
(15) days after demand by such Lender, the Borrower shall pay to such Lender
such additional amount as shall be certified by such Lender as being required to
compensate it for such reduction. Such a certificate as to any additional
amounts payable under this Section 2.16 submitted by a Lender (which certificate
shall include a description of the basis for the computation), through the
Administrative Agent, to the Borrower shall be conclusive absent manifest error.

(c) The agreements in this Section 2.16 shall survive the termination of this
Agreement and payment of the Notes and all other amounts payable hereunder.

Section 2.17. Indemnity.

The Borrower hereby agrees to indemnify each Lender and to hold such Lender
harmless from any funding loss or expense which such Lender may sustain or incur
as a consequence of (a) the failure by the Borrower to pay the principal amount
of or interest on any Loan by such Lender in accordance with the terms hereof,
(b) the failure of the Borrower to accept a borrowing after the Borrower has
given a notice in accordance with the terms hereof, (c) the failure of the
Borrower to make any prepayment after the Borrower has given a notice in
accordance with the terms hereof, and/or (d) the making by the Borrower of a
prepayment of a Loan, or the conversion thereof, on a day which is not the last
day of the Interest Period with respect thereto, in each case including, but not
limited to, any such loss or expense arising from interest or fees payable by
such Lender to lenders of funds obtained by it in order to maintain its Loans
hereunder. In furtherance and not in limitation of the foregoing, the Borrower
agrees to indemnify and hold each Lender harmless from any loss, cost or expense
including, without limitation, any loss, cost or expense incurred as a result of
fluctuations in Alternative Lending Currency, which such Lender may sustain or
incur as a consequence of (i) the payment of any principal of any Index Rate
Loan other than on the last day of an Interest Period therefore (including as a
result of an Event of Default), (ii) the conversion of any Index Rate Loan other
than on the last day of an Interest Period therefor, (iii) the failure to
borrow, convert, continue or prepay any Index Rate Loan on the date specified in
any notice delivered hereto or (iv) the payment of any LOC Obligation
denominated in Alternative Lending Currency on a date other than the due date
thereof. A certificate as to any additional amounts payable pursuant to this
Section 2.17 submitted by any Lender, through the Administrative Agent, to the
Borrower (which certificate must be delivered to the Administrative Agent within
thirty (30) days following such default, prepayment or conversion) shall be
conclusive in the absence of manifest error. The agreements in this Section 2.17
shall survive termination of this Agreement and payment of the Notes and all
other amounts payable hereunder.

Section 2.18. Taxes.

(a) All payments made by the Borrower hereunder or under any Note will be,
except as provided in Section 2.18(b), made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any Governmental Authority or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding any
income taxes or other tax imposed on or measured by the net income or profits of
a Lender (including for this purpose franchise taxes to the extent imposed on or
measured by the net income or profits of a Lender) pursuant to the laws of the
jurisdiction in which it is organized or the jurisdiction in which the principal
office or applicable lending office of such Lender is located or any subdivision
thereof or therein or as a result of a connection between such Lender and any
jurisdiction other than a connection solely resulting from entering into this
Agreement or the other transactions contemplated hereunder) and all interest,
penalties or similar liabilities with respect thereto (all such non-excluded
taxes, levies, imposts, duties, fees, assessments or other charges being
referred to collectively as "Taxes"). If any Taxes are so levied or imposed, the
Borrower agrees to pay the full amount of such Taxes, and such additional
amounts as may be necessary so that every payment of all amounts due under this
Agreement or under any Note, after withholding or deduction for or on account of
any Taxes, will not be less than the amount provided for herein or in such Note.
The Borrower will furnish to the Administrative Agent as soon as practicable
after the date the payment of any Taxes is due pursuant to Applicable Law
certified copies (to the extent reasonably available and required by law) of tax
receipts evidencing such payment by the Borrower. The Borrower agrees to
indemnify and hold harmless each Lender, and reimburse such Lender upon its
written request, for the amount of any Taxes so levied or imposed and paid by
such Lender.

(b) Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) agrees to deliver to the Borrower and the
Administrative Agent on or prior to the Closing Date, or in the case of a Lender
that is an assignee or transferee of an interest under this Agreement pursuant
to Section 9.6(b) (unless the respective Lender was already a Lender hereunder
immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, (i) if the Lender is a "bank" within the
meaning of Section 881(c)(3)(A) of the Code, two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN, W-8ECI or W-8IMY (or
successor forms) certifying such Lender's entitlement to a complete exemption
from United States withholding tax with respect to payments to be made under
this Agreement and under any Note, or (ii) if the Lender is not a "bank" within
the meaning of Section 881(c)(3)(A) of the Code, Internal Revenue Service Form
W-8BEN, W-8ECI or W-8IMY as set forth in clause (i) above. In addition, each
Lender agrees that it will deliver, to the extent it may lawfully do so, upon
the Borrower's request or upon such Lender becoming aware of the necessity
therefor, updated versions of the foregoing, as applicable, whenever the
previous certification has become obsolete or inaccurate in any material
respect, together with such other forms as may be required in order to confirm
or establish the entitlement of such Lender to a continued exemption from United
States withholding tax with respect to payments under this Agreement and any
Note. Notwithstanding anything to the contrary contained in Section 2.18(a), but
subject to the immediately succeeding sentence, (x) the Borrower shall be
entitled, to the extent it is required to do so by law, to deduct or withhold
Taxes imposed by the United States (or any political subdivision or taxing
authority thereof or therein) from interest, fees or other amounts payable
hereunder for the account of any Lender which is not a United States person (as
such term is defined in Section 7701(a)(30) of the Code) for U.S. federal income
tax purposes to the extent that such Lender has not provided to the Borrower
U.S. Internal Revenue Service Forms that establish a complete exemption from
such deduction or withholding and (y) the Borrower shall not be obligated
pursuant to Section 2.18(a) hereof to gross-up payments to be made to a Lender
in respect of Taxes imposed by the United States if (I) such Lender may lawfully
do so but has not provided to the Borrower the Internal Revenue Service Forms
required to be provided to the Borrower pursuant to this Section 2.18(b) or (II)
in the case of a payment, other than interest, to a Lender described in clause
(ii) above, to the extent that such Forms do not establish a complete exemption
from withholding of such Taxes or (III) the obligation to make such gross-up
payments arises as a result of U.S. federal withholding tax imposed on the date
such Lender becomes a party to this Agreement. Notwithstanding anything to the
contrary contained in the preceding sentence or elsewhere in this Section 2.18,
the Borrower agrees to pay additional amounts and to indemnify each Lender in
the manner set forth in Section 2.18(a) (without regard to the identity of the
jurisdiction requiring the deduction or withholding) in respect of any amounts
deducted or withheld by it as described in the immediately preceding sentence as
a result of any changes after the date on which such Lender becomes a party to
this Agreement in any Applicable Law, or in the interpretation thereof, relating
to the deducting or withholding of Taxes.

(c) Each Lender agrees to use reasonable efforts (including reasonable efforts
to change its Applicable Lending Office) to avoid or to minimize any amounts
which might otherwise be payable pursuant to this Section 2.18; provided that
such efforts shall not cause the imposition on such Lender of any additional
costs or legal or regulatory burdens deemed by such Lender in its sole
discretion to be material.

(d) If the Borrower pays any additional amount pursuant to this Section 2.18
with respect to a Lender, such Lender shall use reasonable efforts to obtain a
refund of tax or credit against its tax liabilities on account of such payment;
provided that such Lender shall have no obligation to use such reasonable
efforts if either (i) it is in an excess foreign tax credit position or (ii) it
believes in good faith, in its sole discretion, that claiming a refund or credit
would cause adverse tax consequences to it. In the event that such Lender
receives such a refund or credit, such Lender shall pay to the Borrower an
amount that such Lender reasonably determines is equal to the net tax benefit
obtained by such Lender as a result of such payment by the Borrower. In the
event that no refund or credit is obtained with respect to the Borrower's
payments to such Lender pursuant to this Section 2.18, then such Lender shall
upon request provide a certification that such Lender has not received a refund
or credit for such payments. Nothing contained in this Section 2.18 shall
require a Lender to disclose or detail the basis of its calculation of the
amount of any tax benefit or any other amount or the basis of its determination
referred to in the proviso to the first sentence of this Section 2.18 to the
Borrower or any other party.

(e) The agreements in this Section 2.18 shall survive the termination of this
Agreement and the payment of the Notes and all other amounts payable hereunder.

Section 2.19. Indemnification; Nature of Issuing Lender's Duties.

(a) In addition to its other obligations under Section 2.3, the Borrower hereby
agrees to protect, indemnify, pay and save the Issuing Lender and each Lender
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys' fees) that
the Issuing Lender or such Lender may incur or be subject to as a consequence,
direct or indirect, of (i) the issuance of any Letter of Credit or (ii) the
failure of the Issuing Lender to honor a drawing under a Letter of Credit as a
result of any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto government or Governmental Authority (all such acts
or omissions, herein called "Government Acts").

(b) As between the Borrower and the Issuing Lender and each Lender, the Borrower
shall assume all risks of the acts, omissions or misuse of any Letter of Credit
by the beneficiary thereof. Subject to Section 2.19(e), neither the Issuing
Lender nor any Lender shall be responsible: (i) for the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for and issuance of any Letter of
Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, that may prove to be invalid or
ineffective for any reason; (iii) for failure of the beneficiary of a Letter of
Credit to comply fully with conditions required in order to draw upon a Letter
of Credit; (iv) for errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, cable, telegraph, telex or otherwise,
whether or not they be in cipher; (v) for errors in interpretation of technical
terms; (vi) for any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under a Letter of Credit or of the
proceeds thereof; and (vii) for any consequences arising from causes beyond the
control of the Issuing Lender or any Lender, including, without limitation, any
Government Acts. None of the above shall affect, impair, or prevent the vesting
of the Issuing Lender's rights or powers hereunder.

(c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Lender or any Lender, under or in connection with any Letter of Credit or the
related certificates, if taken or omitted in the absence of gross negligence or
willful misconduct, shall not put such Issuing Lender or such Lender under any
resulting liability to the Borrower. It is the intention of the parties that
this Agreement shall be construed and applied to protect and indemnify the
Issuing Lender and each Lender against any and all risks involved in the
issuance of the Letters of Credit, all of which risks are hereby assumed by the
Borrower, including, without limitation, any and all risks of the acts or
omissions, whether rightful or wrongful, of any Government Authority. The
Issuing Lender and the Lenders shall not, in any way, be liable for any failure
by the Issuing Lender or anyone else to pay any drawing under any Letter of
Credit as a result of any Government Acts or any other cause beyond the control
of the Issuing Lender and the Lenders.

(d) Nothing in this Section 2.19 is intended to limit the Reimbursement
Obligations. The obligations of the Borrower under this Section 2.19 shall
survive the termination of this Agreement. No act or omissions of any current or
prior beneficiary of a Letter of Credit shall in any way affect or impair the
rights of the Issuing Lender and the Lenders to enforce any right, power or
benefit under this Agreement.

(e) Notwithstanding anything to the contrary contained in this Section 2.19 or
in Section 2.3, the Borrower shall have no obligation to indemnify the Issuing
Lender or any Lenders in respect of any liability incurred by the Issuing Lender
or such Lender arising out of the gross negligence or willful misconduct of the
Issuing Lender (including action not taken by the Issuing Lender or such
Lender), as determined by a court of competent jurisdiction or pursuant to
arbitration.

Section 2.20. Removal of Lenders.

The Borrower shall be permitted to replace with a replacement financial
institution reasonably satisfactory to the Administrative Agent (a) any Lender
that requests reimbursement for amounts owing or payments of additional amounts
pursuant to Section 2.15, 2.16 or 2.18 or (b) any Defaulting Lender; provided
that (i) such replacement does not conflict with any Applicable Law, (ii) no
Event of Default shall have occurred and be continuing at the time of such
replacement, (iii) the replacement financial institution shall purchase, at par,
all Loans and other amounts owing to such replaced Lender pursuant to the Credit
Documents on or prior to the date of replacement, (iv) the Borrower shall be
liable to such replaced Lender under Section 2.17 if any Index Rate Loan owing
to such replaced Lender shall be purchased other than on the last day of the
Interest Period relating thereto, (v) the replaced Lender shall be obligated to
make such replacement in accordance with the provisions of Section 9.6(c)
(provided that the Borrower shall be obligated to pay the registration and
processing fee referred to therein), (vi) until such time as such replacement
shall be consummated, the Borrower shall pay to the replaced Lender all
additional amounts (if any) required pursuant to Section 2.15, 2.16 or 2.18, as
the case may be, and (vii) any such replacement shall not be deemed to be a
waiver of any rights that the Borrower, the Administrative Agent or any other
Lender shall have against the replaced Lender. In the event any replaced Lender
fails to execute the agreements required under Section 9.6 in connection with an
assignment pursuant to this Section 2.20, the Administrative Agent may, upon two
(2) Business Days' prior written notice to such replaced Lender, execute such
agreements on behalf of such replaced Lender. The Borrower shall not be entitled
to replace a Lender if, prior to such replacement, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such replacement cease to apply.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants that:

Section 3.1. Financial Information.

The consolidated balance sheet of the Borrower and its Consolidated Subsidiaries
as of December 31, 2006 and the related consolidated statements of income,
shareholders' equity and cash flows for the Fiscal Year then ended, reported on
by a nationally recognized independent accounting firm acceptable to the
Administrative Agent, and the unaudited, consolidated financial statements of
the Borrower for the interim period ended March 31, 2007, fairly present in all
material respects, in conformity with GAAP, the consolidated financial position
of the Borrower and its Consolidated Subsidiaries as of such dates and their
consolidated results of operations and cash flows for such periods stated.

Section 3.2. No Material Adverse Change.

Since December 31, 2006 (and, after delivery of annual audited financial
statements in accordance with Section 5.1(a), since the date of the most
recently delivered annual audited financial statements), there has been no
Material Adverse Change with respect to the Borrower and its Subsidiaries, taken
as a whole.

Section 3.3. Existence and Power.

The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, is duly
qualified to transact business in every jurisdiction where, by the nature of its
business, such qualification is necessary, and has all organizational powers and
all governmental licenses, authorizations, consents and approvals required to
carry on its business as now conducted except where the failure to be so
qualified or hold such powers, licenses, authorizations, consents and approvals
could not reasonably be expected to have a Material Adverse Effect.

Section 3.4. Compliance with Laws.

The Borrower and each of its Subsidiaries are in compliance with all Applicable
Laws, including, without limitation, all Environmental Laws and the Investment
Company Act, except where the failure to be in compliance could not reasonably
be expected to have a Material Adverse Effect.

Section 3.5. Organizational and Governmental Authorization; No Contravention.

The execution, delivery and performance by the Borrower of this Agreement, the
Notes and the other Credit Documents (a) are within the Borrower's
organizational powers, (b) have been duly authorized by all necessary
organizational action, (c) require no action by or in respect of, or filing
with, any governmental body, agency or official, (d) do not contravene, or
constitute a default under, any provision of any Applicable Law or of the
certificate of incorporation or by-laws of the Borrower or of any agreement,
judgment, injunction, order, decree, contractual obligation or other instrument
binding upon the Borrower or any of its Subsidiaries, and (e) except for Liens
created by this Agreement and the other Credit Documents, if any, do not result
in the creation or imposition of any Lien on any asset of the Borrower or any of
its Subsidiaries.

Section 3.6. All Consents Required.

All approvals, authorizations, consents, orders or other actions of any Person
or of any Governmental Authority (if any) required in connection with the due
execution, delivery and performance by the Borrower of this Agreement and any
Credit Document to which the Borrower is a party, have been obtained.

Section 3.7. Binding Effect.

This Agreement has been, and the Notes and the other Credit Documents, when
executed and delivered in accordance with this Agreement, will have been, duly
executed and delivered by the Borrower. This Agreement constitutes a valid and
binding agreement of the Borrower enforceable in accordance with its terms, and
the Notes and the other Credit Documents, when executed and delivered in
accordance with this Agreement, will constitute valid and binding obligations of
the Borrower enforceable in accordance with their respective terms, provided
that the enforceability hereof and thereof is subject in each case to general
principles of equity and to Insolvency Laws.

Section 3.8. Litigation.

There is no investigation, action, suit or proceeding pending, or to the
knowledge of the Borrower threatened, against or affecting the Borrower or any
of its Subsidiaries before any court or arbitrator or any governmental body,
agency or official which could reasonably be expected to have a Material Adverse
Effect or which in any manner draws into question the validity or enforceability
of, or could impair the ability of the Borrower to perform its obligations
under, this Agreement, the Notes or any of the other Credit Documents.

Section 3.9. Investment Company Act.

The Borrower is an "investment company" that has elected to be regulated as a
"business development company" within the meaning of the Investment Company Act
and qualifies as a RIC.

Section 3.10. Margin Stock.

Neither the Borrower nor any of its Subsidiaries is engaged in the business of
extending credit for the purpose of "purchasing" or "carrying" any Margin Stock.
No portion of the proceeds of any Loan hereunder will be used, directly or
indirectly, for the purpose of purchasing or carrying any Margin Stock, for the
purpose of reducing or retiring any Debt that was originally incurred to
purchase or carry any Margin Stock or for any other purpose that might cause any
portion of such proceeds to be considered a "purpose credit" within the meaning
of Regulation T, U or X of the Board of Governors of the Federal Reserve System.

Section 3.11. Compliance with ERISA.

(a) The Borrower and each member of the Controlled Group have fulfilled their
obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and are in compliance in all material respects with the
presently applicable provisions of ERISA and the Code, and have not incurred any
liability to the PBGC or a Plan under Title IV of ERISA.

(b) Neither the Borrower nor any member of the Controlled Group is or ever has
been obligated to contribute to any Multiemployer Plan.

(c) None of the assets of the Borrower or any of its Subsidiaries constitute
"plan assets," within the meaning of ERISA, the Code and the respective
regulations promulgated thereunder. The execution, delivery and performance of
this Agreement, and the borrowing and repayment of amounts hereunder, do not and
will not constitute "prohibited transactions" under ERISA or the Code.

Section 3.12. Subsidiaries.

Each of the Borrower's Subsidiaries is an entity duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or organization, as the case may be, is duly qualified to transact
business in every jurisdiction where, by the nature of its business, such
qualification is necessary, and has all organizational powers and all
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted except where the failure to be so qualified or
hold such powers, licenses, authorizations, consents and approvals could not
reasonably be expected to have a Material Adverse Effect. The Borrower has no
Subsidiaries except those Subsidiaries listed in the Borrower's most recent Form
10-Q (or, if not listed in such Form 10-Q, the Borrower's most recent Form 10-K)
filed with the Securities and Exchange Commission.

Section 3.13. Ownership of Property; Liens.

The Borrower and each of its Subsidiaries has title to its properties sufficient
for the conduct of its business, and none of such property is subject to any
Lien except as permitted in Section 6.2.

Section 3.14. Taxes.

There have been filed, on behalf of the Borrower and its Subsidiaries, all
Federal and all material state and local income, excise, property and other tax
returns which are required to be filed by them and all taxes due pursuant to
such returns or pursuant to any assessment received by or on behalf of the
Borrower or any of its Subsidiaries have been paid (other than taxes the
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in accordance with GAAP have been
provided on the books of the Borrower). The charges, accruals and reserves on
the books of the Borrower and its Subsidiaries in respect of taxes or other
governmental charges are, in the opinion of the Borrower, adequate. United
States income tax returns of the Borrower and its Subsidiaries have been
examined and closed through the Fiscal Year ended December 31, 2006.

Section 3.15. Patents, Trademarks, Etc.

To the best of its knowledge, the Borrower and each of its Subsidiaries owns, or
is licensed to use, all patents, trademarks, trade names, copyrights,
technology, know-how and processes, service marks and rights with respect to the
foregoing that are (a) used in or necessary for the conduct of their respective
businesses as currently conducted and (b) material to the businesses, assets,
operations, properties, prospects or condition (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole. To the best of its knowledge,
the use of such patents, trademarks, trade names, copyrights, technology,
know-how, processes and rights with respect to the Borrower and its
Subsidiaries, does not infringe on the rights of any Person.

Section 3.16. Insolvency.

After giving effect to the execution and delivery of the Credit Documents and
each Extension of Credit under this Agreement, the Borrower will not be
"insolvent," within the meaning of such term as defined in Section 101 of Title
11 of the United States Code or Section 2 of the Uniform Fraudulent Transfer
Act, or any other applicable state law pertaining to fraudulent transfers, as
each may be amended from time to time, or be unable to pay its debts generally
as such debts become due, or have an unreasonably small capital to engage in any
business or transaction, whether current or contemplated.

Section 3.17. Capital Stock.

All Capital Stock, debentures, bonds, notes and all other securities issued by
the Borrower and its Subsidiaries presently issued and outstanding are validly
and properly issued in accordance with all Applicable Laws, including, but not
limited to, the "Blue Sky" laws of all applicable states and the federal
securities laws. The issued shares of Capital Stock of the Borrower's respective
Wholly Owned Subsidiaries are owned by the Borrower free and clear of any Lien
or adverse claim except for Liens permitted by Section 6.2. At least a majority
of the issued shares of Capital Stock of each of the other Subsidiaries of the
Borrower (other than Wholly Owned Subsidiaries) is owned by the Borrower free
and clear of any Lien or adverse claim except for Liens permitted by Section
6.2.

Section 3.18. Available Non-Pledged Assets.

(a) (i) The information contained in the Quarterly Report delivered pursuant to
Section 5.2(a)(ii) is an accurate and complete listing in all material respects
of all Available Non-Pledged Assets, and the information contained therein with
respect to the identity of such Available Non-Pledged Assets and the amounts
owing thereunder is true and correct in all material respects, (ii) each
Available Non-Pledged Debt Asset of the Borrower is an Eligible Debt Investment
owned directly by the Borrower, (iii) each Available Non-Pledged Equity Asset of
the Borrower is an Eligible Equity Investment and (iv) the Borrower owns and has
marketable title to the Available Non-Pledged Assets, and each such Available
Non-Pledged Asset and the Related Property is free and clear of any Lien of any
Person (other than Inchoate Liens or, in the case of Related Property, Permitted
Liens) and in compliance with all Applicable Laws;

(b) the Borrower has not authorized the filing of and is not aware of any
financing statements against the Borrower that include a description of
collateral covering the Available Non-Pledged Assets other than any financing
statement that has been terminated;

(c) the Borrower is not aware of the filing of any judgment or tax Lien filings
against the Borrower; and

(d) each Available Non-Pledged Asset was originated without any fraud or
material misrepresentation by the Borrower or, to the best of the Borrower's
knowledge, on the part of the Obligor.

Section 3.19. Labor Matters.

There are no significant strikes, lockouts, slowdowns or other labor disputes
against the Borrower or any Subsidiary of the Borrower pending or, to the
knowledge of the Borrower, threatened. The hours worked by and payment made to
employees of the Borrower and each Subsidiary of the Borrower have not been in
violation of the Fair Labor Standards Act or any other applicable federal, state
or foreign law dealing with such matters.

Section 3.20. Full Disclosure.

All information furnished in writing by the Borrower to the Administrative Agent
or any Lender for purposes of or in connection with this Agreement and the
transactions contemplated hereby is true and accurate and complete in all
material respects and based on reasonable estimates on the date as of which such
information is dated or certified, and none of such information is incomplete by
omitting to state any material fact necessary to make such information not
misleading in light of the circumstances under which made as of the time when
made or delivered.

Section 3.21. No Default.

Neither the Borrower nor any of its Subsidiaries is in default under or with
respect to any agreement, instrument or undertaking to which it is a party or by
which it or any of its property is bound which could reasonably be expected to
have or cause a Material Adverse Effect. No event has occurred and is continuing
and no condition exists, or would result from the Extension of Credit or from
the application of the proceeds therefrom, which constitutes or may be
reasonably expected to constitute a Default or Event of Default.

Section 3.22. PATRIOT Act.

Neither the Borrower nor any Affiliate of the Borrower is (a) a country,
territory, organization, person or entity named on an OFAC list, (b) a Person
that resides or has a place of business in a country or territory named on such
lists or which is designated as a Non-Cooperative Jurisdiction by the Financial
Action Task Force on Money Laundering, or whose subscription funds are
transferred from or through such a jurisdiction; (c) a "Foreign Shell Bank"
within the meaning of the USA PATRIOT Act, Title III of Pub. L. 107-56, signed
into law October 26, 2001 (the "PATRIOT Act"), i.e., a foreign bank that does
not have a physical presence in any country and that is not affiliated with a
bank that has a physical presence and an acceptable level of regulation and
supervision; or (d) a person or entity that resides in or is organized under the
laws of a jurisdiction designated by the United States Secretary of the Treasury
under Section 311 or 312 of the PATRIOT Act as warranting special measures due
to money laundering concerns.

ARTICLE IV

CONDITIONS PRECEDENT

Section 4.1. Conditions to Closing.

This Agreement shall become effective upon, and the obligation of each Lender
and the Swingline Lender to make the initial Extensions of Credit and the
Swingline Loans, respectively, on the Closing Date is subject to, the
satisfaction of the following conditions precedent:

(a) Execution of Credit Agreement and Credit Documents. The Administrative Agent
shall have received (i) counterparts of this Agreement, executed by a duly
authorized officer of each party hereto, (ii) for the account of each Lender
that requests a Note, a Note, (iii) for the account of the Swingline Lender, the
Swingline Note, and (iv) counterparts of any other Credit Document, executed by
the duly authorized officers of the parties thereto.

(b) Authority Documents. The Administrative Agent shall have received the
following:

(i) Certificate of Incorporation, Etc. Copies of the certificate of
incorporation or other charter or formation documents of the Borrower, certified
to be true and complete as of a recent date by the appropriate Governmental
Authority of the state of its incorporation.

(ii) Resolutions. Copies of resolutions of the board of directors (or executive
committee thereof) of the Borrower approving and adopting the Credit Documents,
the transactions contemplated therein and authorizing execution and delivery
thereof, certified by an officer of the Borrower as of the Closing Date to be
true and correct and in force and effect as of such date.

(iii) Bylaws. A copy of the bylaws of the Borrower, certified by an officer of
the Borrower as of the Closing Date to be true and correct and in force and
effect as of such date.

(iv) Good Standing. Copies of (i) certificates of good standing, existence or
its equivalent with respect to the Borrower, each certified as of a recent date
by the appropriate Governmental Authorities of the state of incorporation, and
each other state in which the Borrower is qualified to do business; and (ii) to
the extent readily available, a certificate indicating payment of all corporate
and other franchise taxes certified as of a recent date by the appropriate
governmental taxing authorities.

(v) Incumbency. An incumbency certificate of the Borrower, certified by a
secretary or assistant secretary to be true and correct as of the Closing Date,
in form and substance satisfactory to Administrative Agent.

(c) Legal Opinions of Counsel. The Administrative Agent shall have received an
opinion of counsel for the Borrower dated the Closing Date and addressed to the
Administrative Agent and the Lenders in form and substance satisfactory to
Administrative Agent.

(d) Fees. The Administrative Agent and the Lenders shall have received all fees,
if any, owing pursuant to the Fee Letter and Section 2.5.

(e) Litigation. There shall not exist any pending or, to the knowledge of the
Borrower, threatened litigation, investigation, bankruptcy or insolvency,
injunction, order or claim affecting or relating to the Borrower or any of its
Subsidiaries, this Agreement and the other Credit Documents, that has not been
settled, dismissed, vacated, discharged or terminated prior to the Closing Date
which could reasonably be expected to result in a Material Adverse Effect.

(f) Government Consent. The Administrative Agent shall have received evidence
that all governmental, shareholder and material third party consents and
approvals necessary in connection with the financings and other transactions
contemplated hereby have been obtained.

(g) Financial Statements. The Administrative Agent and the Lenders shall have
received copies of the financial statements referred to in Section 5.1 hereof,
each in form and substance satisfactory to it.

(h) No Material Adverse Change. Since December 31, 2006, there has been no
material adverse change in the business, properties, prospects, operations or
condition (financial or otherwise) of the Borrower and its Subsidiaries taken as
a whole.

(i) Financial Condition Certificate. The Administrative Agent shall have
received a certificate, in form and substance satisfactory to the Administrative
Agent and certified as accurate by a Responsible Officer, demonstrating
compliance by the Borrower and its Subsidiaries as of the Closing Date with the
financial covenants contained in Section 5.9 hereof.

(j) Officer's Certificate. The Administrative Agent shall have received a
certificate executed by a Responsible Officer of the Borrower as of the Closing
Date stating (i) that no investigation, action, suit or proceeding is pending,
or to the knowledge of the Borrower threatened, against or affecting the
Borrower or any of its Subsidiaries before any court or arbitrator or any
governmental body, agency or official which could reasonably be expected to have
a Material Adverse Effect or which in any manner draws into question the
validity or enforceability of, or could impair the ability of the Borrower to
perform its obligations under, this Agreement, the Notes or any of the other
Credit Documents; (ii) that immediately after giving effect to this Agreement
(including the initial Extensions of Credit hereunder), the other Credit
Documents, and all the transactions contemplated therein or thereby to occur on
such date, (A) no Default or Event of Default exists and (B) all representations
and warranties contained herein and in the other Credit Documents are true and
correct in all material respects; and (iii) the Applicable Ratings in effect on
the Closing Date.

(k) PATRIOT Act Certificate. The Administrative Agent shall have received a
certificate satisfactory thereto, for benefit of itself and the Lenders,
provided by the Borrower that sets forth information required by the PATRIOT Act
including, without limitation, the identity of the Borrower, the name and
address of the Borrower and other information that will allow the Administrative
Agent or any Lender, as applicable, to identify the Borrower in accordance with
the PATRIOT Act.

(l) Repayment of Existing Indebtedness. The Administrative Agent shall have
received evidence that the First Amended and Restated Credit Agreement, dated as
of May 25, 2006, among the Borrower, the Lenders party thereto and the
Administrative Agent has been or concurrently with the Closing Date is being
terminated and repaid in full.

(m) Additional Matters. All other documents and legal matters in connection with
the transactions contemplated by this Agreement shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel.

Section 4.2. Conditions to All Extensions of Credit.

The obligation of each Lender and Issuing Lender to make any Extension of Credit
hereunder is subject to the satisfaction of the following conditions precedent
on the date of making such Extension of Credit:

(a) Representations and Warranties. The representations and warranties made by
the Borrower herein or which are contained in any certificate furnished at any
time under or in connection herewith shall be true and correct in all material
respects on and as of the date of such Extension of Credit as if made on and as
of such date (except for those which expressly relate to an earlier date).

(b) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Extension
of Credit to be made on such date unless such Default or Event of Default shall
have been waived in accordance with this Agreement.

(c) Compliance with Commitments. Immediately after giving effect to the making
of any such Extension of Credit (and the application of the proceeds thereof),
(i) the sum of the Outstanding Amount of Revolving Loans plus the Outstanding
Amount of Swingline Loan plus the Outstanding Amount of LOC Obligations shall
not exceed the Committed Amount then in effect, (ii) the Outstanding Amount of
LOC Obligations shall not exceed the LOC Committed Amount, (iii) the Outstanding
Amount of Swingline Loans shall not exceed the Swingline Committed Amount, and
(iv) the Outstanding Amount of Loans and LOC Obligations denominated in
Alternative Lending Currencies shall not exceed the Alternative Lending Currency
Sub-Limit.

(d) Availability of Alternative Lending Currency. In the case of an Extension of
Credit to be denominated in an Alternative Lending Currency, there shall not
have occurred any change in national or international financial, political or
economic conditions or Currency exchange rates or exchange controls which, in
the reasonable opinion of the Administrative Agent, the Required Lenders (in the
case of any Loans to be denominated in Alternative Lending Currency), the
Issuing Lender (in the case of any Letter of Credit to be denominated in an
Alternative Lending Currency) or the Swingline Lender (in the case of any
Swingline Loans to be denominated in an Alternative Lending Currency) would make
it impracticable for such Extension of Credit to be denominated in the relevant
Alternative Lending Currency.

(e) Additional Conditions to Revolving Loans. If such Loan is made pursuant to
Section 2.1, all conditions set forth in such Section shall have been satisfied.

(f) Additional Conditions to Letters of Credit. If such Extension of Credit is
made pursuant to Section 2.3, all conditions set forth in such Section shall
have been satisfied.

Each request for an Extension of Credit and each acceptance by the Borrower of
any such Extension of Credit shall be deemed to constitute a representation and
warranty by the Borrower as of the date of such Extension of Credit that the
applicable conditions in clauses (a) through (f) of this Section 4.2 have been
satisfied.

ARTICLE V

AFFIRMATIVE COVENANTS

The Borrower hereby covenants and agrees that on the Closing Date, and
thereafter for so long as this Agreement is in effect and until the Commitments
have terminated, no Note remains outstanding and unpaid and the Obligations
(other than contingent indemnification Obligations) under the Credit Documents,
together with interest, Commitment Fees and all other amounts owing to the Agent
or any Lender hereunder, are paid in full, the Borrower shall, and shall cause
each of its Subsidiaries, to:

Section 5.1. Financial Statements.

Furnish to the Administrative Agent and each of the Lenders:

(a) Annual Financial Statements. As soon as available, but in any event within
ninety (90) days after the end of each Fiscal Year of the Borrower, a copy of
the consolidated and consolidating balance sheet of the Borrower and its
Consolidated Subsidiaries as at the end of such Fiscal Year and the related
consolidated and consolidating statements of income, cash flows and retained
earnings of the Borrower and its Consolidated Subsidiaries for such year,
audited by a firm of independent certified public accountants reasonably
acceptable to the Administrative Agent, setting forth in each case in
comparative form the figures for the preceding Fiscal Year, reported on without
a "going concern" or like qualification, exception or assumption, or
qualification or assumption indicating that the scope of the audit was
inadequate to permit such independent certified public accountants to certify
such financial statements without such qualification; and

(b) Quarterly Financial Statements. As soon as available and in any event within
forty-five (45) days after the end of each Fiscal Quarter of the Borrower, a
company-prepared consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as at the end of such period and related company-prepared
consolidated and consolidating statements of income, cash flows and retained
earnings for the Borrower and its Consolidated Subsidiaries for such quarterly
period and for the portion of the Fiscal Year ending with such period, in each
case setting forth in comparative form the figures for the corresponding period
or periods of the preceding Fiscal Year (subject to normal recurring year-end
audit adjustments) certified as to fairness of presentation, GAAP and
consistency by the Chief Financial Officer of the Borrower;

all such financial statements to fairly present in all material respects the
financial condition and results from operations of the entities and for the
periods specified and to be prepared in reasonable detail and in accordance with
GAAP (subject, in the case of interim statements, to normal recurring year-end
audit adjustments) applied consistently throughout the periods reflected therein
and further accompanied by, if applicable, a description of, and an estimation
of the effect on the financial statements on account of, a change in the
application of accounting principles as provided in Section 1.4.

Section 5.2. Certificates; Other Information.

Furnish to the Administrative Agent and each of the Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 5.1(a) and 5.1(b) above, (i) a certificate of a Responsible Officer,
substantially in the form of Schedule 5.2(a)(i) (each a "Compliance
Certificate"), stating that (x) such financial statements present fairly in all
material respects the financial position of the Borrower and its Consolidated
Subsidiaries for the periods indicated in conformity with GAAP applied on a
consistent basis, (y) Borrower during such period observed or performed in all
material respects all of its covenants and other agreements, and satisfied in
all material respects every condition, contained in this Agreement to be
observed, performed or satisfied by it, and (z) such Responsible Officer has
obtained no knowledge of any Default or Event of Default except as specified in
such certificate and if any Default then exists, setting forth the details
thereof and the action which the Borrower is taking or proposes to take with
respect thereto, and including calculations in reasonable detail required to
indicate compliance with Section 5.9 as of the last day of such period; and (ii)
a quarterly report (the "Quarterly Report") signed by a Responsible Officer of
the Borrower, substantially in the form of Schedule 5.2(a)(ii); and

(b) promptly, such additional financial and other information as the
Administrative Agent, on behalf of any Lender, may from time to time reasonably
request.

Section 5.3. Payment of Taxes and Other Obligations.

Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, (subject, where applicable, to specified grace
periods) all its taxes (Federal, state, local and any other taxes) assessments,
governmental changes, claims for labor, supplies, rent and other obligations and
liabilities of whatever nature and any additional costs that are imposed as a
result of any failure to so pay, discharge or otherwise satisfy such taxes,
obligations and liabilities, except when the amount or validity of any such
taxes, obligations and liabilities is currently being contested in good faith by
appropriate proceedings and reserves, if applicable, in conformity with GAAP
with respect thereto have been provided on the books of the Borrower.

Section 5.4. Maintenance of Existence.

Except as otherwise permitted by Sections 6.3 and 6.11, continue to engage in
business or the same general type as now conducted by it on the Closing Date
and, preserve and maintain its existence, rights, franchises and privileges in
the jurisdiction of its formation, and qualify and remain qualified in good
standing in each jurisdiction where the failure to maintain such existence,
rights, franchises, privileges and qualification has had, or could reasonably be
expected to have, a Material Adverse Effect. The Borrower shall comply in all
material respects with all "corporate separateness" requirements applicable to
SPE Subsidiaries with respect to Securitization Transactions.

Section 5.5. Maintenance of Property; Insurance.

Maintain all of its properties and assets necessary to the conduct of its
business in good condition, repair and working order, ordinary wear and tear
excepted. The Borrower will maintain, and will cause each Subsidiary of the
Borrower to maintain (either in the name of the Borrower or in such Subsidiary's
own name), insurance with financially sound and reputable insurance companies,
in such amounts and against such risks as are customarily maintained by
companies of established repute engaged in the same or similar business.

Section 5.6. Inspection of Property; Books and Records.

(a) Keep proper books of record and account in which full, true and correct
entries in conformity with GAAP shall be made of all dealings and transactions
in relation to its business and activities;

(b) Permit with reasonable prior notice, which notice shall not be required in
the case a Default or an Event of Default shall have occurred, the
Administrative Agent or its designee, at the expense of the Borrower, to perform
periodic field audits and investigations of the Borrower and the Available
Non-Pledged Assets, from time to time, provided that the field examinations at
the Borrower's headquarters in Bethesda, Maryland shall be no more frequent than
once each Fiscal Year unless an Event of Default has occurred and is continuing,
in which case there shall be no such limitation on the number of field
examinations; and

(c) Permit representatives of the Administrative Agent and any Lender at the
expense of the Administrative Agent or such Lender, as applicable, prior to the
occurrence of an Event of Default and at the Borrower's expense after the
occurrence of an Event of Default, to visit and inspect any of their respective
properties, to examine and make abstracts from any of their respective books and
records (including computer tapes and disks) and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants. The Borrower agrees to cooperate and assist in
such visits and inspections, in each case at such reasonable times and as often
as may reasonably be desired.

Section 5.7. Notices.

Promptly following the occurrence of an event or condition consisting of a
Default or Event of Default, give written notice to the Administrative Agent
(which shall promptly transmit such notice to each Lender) of the occurrence
thereof (provided that in no event shall such notice be provided later than
three (3) Business Days after the Borrower obtains actual knowledge thereof),
and promptly (but in no event later than five (5) Business Days after Borrower
obtains actual knowledge thereof) give written notice of the following to the
Administrative Agent (which shall promptly transmit such notice to each Lender):

(a) the occurrence of any default or event of default under any Contractual
Obligation of the Borrower or any Subsidiary involving a monetary claim in
excess of $25,000,000;

(b) any order, judgment or decree exceeding $25,000,000 having been entered
against the Borrower or any Subsidiary;

(c) (i) the occurrence or expected occurrence of any Reportable Event with
respect to any Plan, a failure to make any required contribution to a Plan, the
creation of any Lien in favor of the PBGC (other than a Lien permitted by
Section 6.2) or a Plan or any withdrawal from, or the termination,
Reorganization or Insolvency of, any Multiemployer Plan or (ii) the institution
of proceedings or the taking of any other action by the PBGC or Borrower or any
Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the terminating, Reorganization or Insolvency of, any Plan;

(d) any notice of any violation received by Borrower from any Governmental
Authority;

(e) any other development or event which could reasonably be expected to cause a
Material Adverse Change in the Borrower or its Subsidiaries; and

(f) the announcement of any change or possible change in an Applicable Rating by
S&P, Moody's or Fitch.

Each notice pursuant to this Section 5.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower proposes to take with respect
thereto. In the case of any notice of a Default or Event of Default, the
Borrower shall specify that such notice is a Default or Event of Default notice
on the face thereof.

Section 5.8. Environmental Laws.

(a) Except for matters that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, comply with and use
commercially reasonable efforts to ensure compliance by all tenants and
subtenants, if any, with, all applicable Environmental Laws and obtain and
comply with and maintain, and use commercially reasonable efforts to ensure that
all tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws; and

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws except to the
extent that the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not reasonably be
expected to have a Material Adverse Effect.

Section 5.9. Financial Covenants.

Cause:

(a) Ratio of Adjusted EBIT to Interest Expense. The ratio of the Adjusted EBIT
to Interest Expense of Borrower and its Consolidated Subsidiaries, determined as
of the last day of each Fiscal Quarter for the period of four (4) successive
Fiscal Quarters ended on such day, to be greater than or equal to 1.75 to 1.00
at the end of such Fiscal Quarter.

(b) Minimum Consolidated Tangible Net Worth. Consolidated Tangible Net Worth at
any time, determined as of the last day of each Fiscal Quarter, to be greater
than or equal to (i) $3,500,000,000 plus (ii) 75% of the cumulative Dollar
Equivalent of Issuances of Capital Stock/Conversions of Debt received at any
time after December 31, 2006 (excluding the Dollar Equivalent of Issuances of
Capital Stock/Conversions of Debt in respect of any issuance of Capital Stock or
conversion of Debt into Capital Stock by a Consolidated Subsidiary to a
Consolidated Subsidiary or to the Borrower).

(c) Total Available Asset Coverage Ratio. The ratio of Total Available Assets to
Unsecured Debt, determined as of the last day of each Fiscal Quarter, to be
greater than or equal to 1.55 to 1.00; provided that this covenant shall not
apply at any time that the Applicable Rating is A-/A3/A- or better.

Section 5.10. Maintenance of Unsecured Debt Rating.

At all times maintain an unsecured debt rating by one of (a) S&P, (b) Moody's,
or (c) Fitch, and each unsecured debt rating maintained by the Borrower shall at
all time be equal to or greater than (i) in the case of S&P "BB", (ii) in the
case of Moody's "Ba2", and (iii) in the case of Fitch "BB".

Section 5.11. Compliance with Laws.

(a) Comply, and cause each member of the Controlled Group to comply, in all
material respects with all Applicable Laws (including but not limited to those
with respect to the Investment Loans and any Related Property), and similar
requirements of Governmental Authorities (including but not limited to PBGC),
except where the failure to comply could not reasonably expected to have a
Material Adverse Effect.

(b) At all times maintain its status as a RIC under the Code, and as a "business
development company" under the Investment Company Act.

(c) Not permit any of its respective assets to become or be deemed to be "plan
assets" within the meaning of ERISA, the Code and the respective regulations
promulgated thereunder.

Section 5.12. Use of Proceeds.

(a) Use the proceeds of the Revolving Loans and the Swingline Loans to fund
Portfolio Investments made in the ordinary course of the Borrower's business and
for general corporate purposes;

(b) Use the proceeds of Revolving Loans in Alternative Lending Currencies solely
to fund Portfolio Investments in the same Alternative Lending Currency; and

(c) Use each Letter of Credit for Portfolio Investments and for general
corporate purposes.

ARTICLE VI

NEGATIVE COVENANTS

The Borrower hereby covenants and agrees that on the Closing Date, and
thereafter for so long as this Agreement is in effect and until the Commitments
have terminated, no Note remains outstanding and unpaid and the Obligations
(other than contingent indemnification Obligations) under the Credit Documents,
together with interest, Commitment Fees and all other amounts owing to the Agent
or any Lender hereunder, are paid in full, that the Borrower shall not, nor
permit any of its Subsidiaries to:

Section 6.1. Additional Debt.

Directly or indirectly issue, assume, create, incur or suffer to exist any Debt
or the equivalent (including obligations under Capital Leases), except for:

(a) the Debt owed to the Lenders, the Agent, the Issuer Lender and the Swingline
Lender under this Agreement and the Credit Documents;

(b) the Debt described on Schedule 6.1, as such Debt may be amended, restated or
refinanced from time to time; provided that such amendment, restatement or
refinancing shall not cause the principal amount of such Debt to exceed the
amounts set forth on Schedule 6.1;

(c) Debt in respect of Permitted Securitization Transactions;

(d) Debt (other than Debt described in clauses (b) and (c) of this Section 6.1)
secured by a Lien upon assets of the Borrower, which shall not, at any time,
exceed an aggregate principal amount of $300,000,000;

(e) Subordinated Debt;

(f) Debt and obligations owing under Hedging Agreements entered into in order to
manage existing or anticipated interest rate or exchange rate risks and not for
speculative purposes;

(g) in addition to the other Debt permitted by this Section 6.1, Debt of the
Borrower's Subsidiaries, which shall not, at any time, exceed an aggregate
principal amount of $25,000,000; and

(h) other unsecured Debt of the Borrower with respect to which no scheduled
principal payment shall be prior to the Commitment Termination Date; provided
that the Borrower shall be permitted to issue unsecured term notes having
maturities of not less than three (3) years, which shall be either pari passu or
subordinated in right of payment to the Obligations hereunder and shall not, at
any time, exceed an aggregate principal amount of $250,000,000;

provided

that after giving effect to the issuance, assumption, creation or incurrence of
the Debt permitted by this Section 6.1, no Default under Section 7.1(a) or (e)
shall have occurred and be continuing and the Borrower shall be in compliance
with Section 5.9.



Section 6.2. Liens.

Create, assume or suffer to exist any Lien on any asset now owned or hereafter
acquired by it, except:

(a) Liens granted by SPE Subsidiaries in Securitization Transaction assets and
Liens on the equity interests of such SPE Subsidiaries;

(b) Liens granted by the Borrower to secure Debt permitted under Section 6.1(c);

(c) Liens granted by the Borrower to secure Debt permitted under Section 6.1(d);

(d) Liens granted by the Borrower to secure Debt in respect of the total return
swaps permitted under Section 6.1(b) and replacements, extensions or renewals of
any such Lien upon or in the same property subject thereto arising out of the
replacement, extension or renewal of the Debt secured thereby;

(e) Inchoate Liens and, solely in respect of any Related Property, Permitted
Liens existing on such Related Property;

(f) Liens incurred in connection with worker's compensation, unemployment
compensation and other types of social security or in connection with surety
bonds, bids, performance bonds and similar obligations or otherwise in the
ordinary course of business, in each case for sums not overdue or being
diligently contested in good faith by appropriate proceedings and not involving
any deposits or advances or borrowed money or the deferred purchase price of
property or services and for which it maintains adequate reserves, easements,
rights of way, restrictions, minor defects or irregularities in title and other
similar Liens not interfering in any material respect with the ordinary conduct
of the business of Borrower or any Subsidiary;

(g) pledges or deposits of cash and cash equivalents securing deductibles,
self-insurance, co-payment, co-insurance, retentions and similar obligations to
providers of insurance in the ordinary course of business provided that the
amount of such pledges, deposits of cash and cash equivalents shall not exceed
$25,000,000 in the aggregate at any time;

(h) Liens arising from precautionary Uniform Commercial Code financing
statements regarding, and any interest or title of a licensor, lessor or
sublessor under, operating leases;

(i) Leases or subleases granted by the Borrower or any Subsidiary in the
ordinary course of business;

(j) The following Liens; provided that the aggregate amount of indebtedness,
liabilities and obligations from time to time secured thereby shall not exceed
$25,000,000:

(i) Liens arising in connection with Capital Leases and attaching only to the
property being leased; and

(ii) Liens that constitute purchase money security interests on any property
securing debt incurred for the purpose of financing all or any part of the cost
of acquiring such property, provided that any such Lien attaches to such
property within sixty (60) days of the acquisition thereof and attaches solely
to the property so acquired;

(k) Liens existing on property at the time of the acquisition thereof by the
Borrower or any Subsidiary (and not created in contemplation of such
acquisition) provided that the aggregate amount of indebtedness, liabilities and
obligations from time to time secured thereby shall not exceed $25,000,000;

(l) customary banker's liens and rights of set-off, refund or chargeback in
favor of banks or other financial institutions where the Borrower or its
Subsidiaries maintain deposits in the ordinary course of business; and

(m) Attachments, appeal bonds, judgments and other similar Liens, for sums not
exceeding $25,000,000 arising in connection with court proceedings (provided
that the execution or other enforcement of such Liens is effectively stayed and
the claims secured thereby are being actively contested in good faith and by
appropriate proceedings).

Section 6.3. Consolidations, Mergers and Sales of Assets; Acquisitions.

Consolidate or merge with or into, or sell, lease or otherwise transfer all or
any substantial part of its assets to, any other Person, or discontinue or
eliminate any business line or segment, provided that (a) the Borrower may merge
with another Person if (i) such Person was organized under the laws of the
United States of America or one of its states, (ii) the Borrower is the
corporation surviving such merger, and (iii) immediately after giving effect to
such merger, no Default shall have occurred and be continuing, (b) Subsidiaries
of the Borrower may merge with one another or into the Borrower, and (c) the
Borrower may sell assets in a Permitted Securitization Transaction, and may sell
Portfolio Investments in the ordinary course of business, for fair value,
consistent with practices existing on December 31, 2006, in either case so long
as no Event of Default exists or would result therefrom. Neither the Borrower
nor any Subsidiary of the Borrower shall enter into any agreement, contract,
binding commitment or other arrangement providing for any Acquisition, or take
any action to solicit the tender of securities or proxies in respect thereof in
order to effect any Acquisition, unless (a) the Person to be (or whose assets
are to be) acquired does not oppose such Acquisition and the line or lines of
business of the Person to be acquired are substantially the same as or related
to one or more line or lines of business conducted by the Borrower and its
Subsidiaries, (b) no Default or Event of Default shall have occurred and be
continuing either immediately prior to or immediately after giving effect to
such Acquisition and the Borrower will be in compliance with Section 5.9, and
(c) the Person acquired shall be a Subsidiary, or be merged into the Borrower or
a Wholly Owned Subsidiary, promptly upon consummation of the Acquisition (or if
assets are being acquired, the acquiror shall be the Borrower or a Subsidiary of
the Borrower); provided that nothing contained in this Section 6.3 shall be
construed to permit the Borrower or any Subsidiary of the Borrower to issue,
assume, create, incur or suffer to exist any Debt except as permitted under
Section 6.1.

Section 6.4. Loans or Advances.

Make loans or advances to any Person except: (a) loans or advances to one or
more Affiliates of the Borrower that do not exceed $50,000,000 in the aggregate,
subject, in the case of Consolidated Subsidiaries, to the limitations set forth
in Section 6.1(f); (b) deposits required by government agencies or public
utilities; and (c) Investment Loans made in the ordinary course of business to
Obligors.

Section 6.5. Transactions with Affiliates.

Enter into, or be a party to, any transaction with any Affiliate of the Borrower
or such Subsidiary (which Affiliate is not the Borrower or a Subsidiary of the
Borrower), except as permitted by law and in the ordinary course of business and
pursuant to reasonable terms which are no less favorable to the Borrower or such
Subsidiary than would be obtained in a comparable arm's length transaction with
a Person which is not an Affiliate; provided that this Section 6.5 shall not
apply to: (a) the origination, administration or modification of a Portfolio
Investment; (b) the exercise of any right or remedy in connection with a
Portfolio Investment or (c) Securitization Transactions.

Section 6.6. Change in Fiscal Year.

Change its Fiscal Year without the consent of the Required Lenders.

Section 6.7. No Restrictive Agreement.

Directly or indirectly, create or otherwise cause or suffer to exist or become
effective any restriction or encumbrance on (a) the ability of the Borrower and
its Subsidiaries to perform and comply with their respective obligations under
the Credit Documents or (b) the ability of any Subsidiary of the Borrower (other
than SPE Subsidiaries) to make any dividend payments or other distributions in
respect of its Capital Stock, to repay Debt owed to the Borrower or any other
Subsidiary, to make loans or advances to the Borrower or any other Subsidiary,
or to transfer any of its assets or properties to the Borrower or any other
Subsidiary, in each case other than restrictions which exist under any agreement
or instrument creating a Lien permitted under Sections 6.1(b), (c) and (d) (but
only to the extent such restriction or encumbrance applies to the assets subject
to such Lien permitted under Sections 6.1(b), (c) and (d)), customary
restrictions in leases, licenses and other contracts restricting the assignment
thereof and customary restrictions contained in agreements relating to the sale
of assets or stock pending such sale; provided that in no event shall the
Borrower provide covenants setting forth a Total Available Asset Coverage Ratio
(or any comparable or similar ratio) more restrictive than Section 5.9(c).

Section 6.8. Restricted Payments.

If a Default or Event of Default specified in Section 7.1(a) or (e) shall have
occurred and be continuing, or if, as a result of the occurrence of any other
Event of Default, the Obligations have been accelerated pursuant to Section 7.2,
(a) make any dividend or other distribution on account of any of its Capital
Stock; provided that the Borrower may make dividends on account of its Capital
Stock to the extent such dividends are required under the Code to be made in
order to maintain the Borrower's status as a RIC under the Code; (b) effect any
acquisition for value of any Capital Stock of the Borrower; or (c) effect any
payment to retire, or to obtain the surrender of, any outstanding warrants,
options, or other rights to acquire any Capital Stock of the Borrower.

Section 6.9. Foreign Portfolio Investments; Liens.

Permit Portfolio Investments purchased or acquired by the Borrower with proceeds
of Revolving Loans in an Alternative Lending Currency (each such Loan an
"Alternative Lending Currency Portfolio Investment Loan") to be encumbered by
any Liens (other than Inchoate Liens or Liens in favor of the Administrative
Agent on behalf of the Lenders), while such Alternative Lending Currency
Portfolio Investment Loan is outstanding.

Section 6.10. Dissolution.

Suffer or permit dissolution or liquidation either in whole or in part or redeem
or retire any shares of its own stock or that of any Subsidiary of the Borrower,
except: (a) through corporate reorganization to the extent permitted by Section
6.3; (b) Restricted Payments that are not precluded by Section 6.8; and (c) the
dissolution or liquidation of Subsidiaries; provided that such Subsidiary
transfers all of its assets to the Borrower or a Wholly Owned Subsidiary prior
to such liquidation or dissolution.

ARTICLE VII

EVENTS OF DEFAULT

Section 7.1. Events of Default.

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an "Event of Default"):

(a) Payment Default. The Borrower shall fail to pay, in the Currency required
hereunder, any principal on any Loan or Note when due (whether at maturity, by
reason of acceleration or otherwise) in accordance with the terms thereof or
hereof; or the Borrower shall fail to reimburse the Issuing Lender for any LOC
Obligations when due (whether at maturity, by reason of acceleration or
otherwise) in accordance with the terms hereof; or the Borrower shall fail to
pay any interest on any Loan or Note or any fee or other amount payable
hereunder when due (whether at maturity, by reason of acceleration or otherwise)
in accordance with the terms thereof or hereof and such failure to pay any
interest or any fee shall continue unremedied for five (5) Business Days; or

(b) Misrepresentation. Any representation or warranty made or deemed made
herein, or in any of the other Credit Documents or which is contained in any
certificate, document or financial or other statement furnished at any time
under or in connection with this Agreement shall prove to have been incorrect,
false or misleading in any material respect on or as of the date made or deemed
made; or

(c) Covenant Default. (i) The Borrower shall fail to perform, comply with or
observe any term, covenant or agreement applicable to it contained in Section
5.1, 5.2(a), 5.2(b), 5.4 (solely as it relates to preservation of the Borrower's
existence in its jurisdiction of organization), 5.7, 5.9 or 5.11(b) or in
Article VI hereof; or (ii) the Borrower shall fail to comply with any other
covenant contained in this Agreement or the other Credit Documents or any other
agreement, document or instrument among the Borrower, the Administrative Agent
and the Lenders or executed by the Borrower in favor of the Administrative Agent
or the Lenders (other than as described in Sections 7.1(a) or 7.1(c)(i) above),
and such breach or failure to comply is not cured within thirty (30) days after
the earlier of (i) a Responsible Officer becoming aware thereof or (ii) notice
from the Agent to the Borrower; or

(d) Other Debt. The Borrower or any of its Subsidiaries shall (i) default in any
payment of principal of or interest on any Debt (other than the Notes) in a
principal amount outstanding of equal to or greater than $25,000,000 in the
aggregate beyond any applicable grace or cure period (not to exceed thirty (30)
days), if any, provided in the instrument or agreement under which such Debt was
created or (ii) default in the observance or performance of any other agreement
or condition relating to any Debt in a principal amount outstanding of equal to
or greater than $25,000,000 in the aggregate or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Debt or
beneficiary or beneficiaries of such Debt (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Debt to become due prior to its stated
maturity; provided that this clause (d) shall not apply to any "amortization
event", "additional principal amount" or substantially similar concept in
respect of any Debt incurred in connection with Permitted Securitization
Transactions; or

(e) Bankruptcy Default. (i) The Borrower or any of its Subsidiaries shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to have it judged bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or the Borrower or any of its Subsidiaries shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against the Borrower or any of its Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed, undischarged or unbonded for a period of sixty (60) days;
or (iii) there shall be commenced against the Borrower or any of its
Subsidiaries any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within sixty (60) days from the entry thereof; or (iv) the
Borrower or any of its Subsidiaries shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii) or (iii) above; or (v) the Borrower or any of its
Subsidiaries shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or

(f) Judgment Default. One or more judgments, orders, decrees or arbitration
awards shall be entered against the Borrower or any of its Subsidiaries
involving in the aggregate a liability (to the extent not paid when due or
covered by insurance) of $25,000,000 or more and all such judgments, orders,
decrees or arbitration awards shall not have been paid and satisfied, vacated,
discharged, stayed or bonded pending appeal within thirty (30) days from the
entry thereof; or

(g) ERISA Default. The Borrower or any member of the Controlled Group shall fail
to pay when due any material amount which it shall have become liable to pay to
the PBGC or to a Plan under Title IV of ERISA; or notice of intent to terminate
a Plan or Plans shall be filed under Title IV of ERISA by the Borrower, any
member of the Controlled Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any such Plan or
Plans or a proceeding shall be instituted by a fiduciary of any such Plan or
Plans to enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall
not have been dismissed within thirty (30) days thereafter; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any such Plan or Plans must be terminated; or

(h) ERISA Tax Lien. A federal tax lien shall be filed against the Borrower or
any Subsidiary of the Borrower under Section 6323 of the Code or a lien of the
PBGC shall be filed against the Borrower or any Subsidiary of the Borrower under
Section 4068 of ERISA and in either case such lien shall remain undischarged for
a period of twenty-five (25) days after the date of filing; or

(i) Change of Control. (i) Any Person or two or more Persons acting in concert
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 50% or more of the outstanding shares of the voting stock of the
Borrower; or (ii) as of any date a majority of the Board of Directors of the
Borrower consists of individuals who were not either (A) directors of the
Borrower as of the corresponding date of the previous year, (B) selected or
nominated to become directors by the Board of Directors of the Borrower of which
a majority consisted of individuals described in clause (A), or (C) selected or
nominated to become directors by the Board of Directors of the Borrower of which
a majority consisted of individuals described in clause (A) and individuals
described in clause (B); or

(j) Ownership of Subsidiaries. If the Borrower at any time fails to own
(directly or indirectly, through Wholly Owned Subsidiaries) 100% of the
outstanding shares of the voting stock (in the case of a corporation ) or
membership interests (in the case of a limited liability company) or equivalent
equity interests (in the case of any other type of entity) of each Subsidiary of
the Borrower (including without limitation American Capital Financial Services
Inc.) except as permitted by this Agreement; or

(k) Failure of Credit Documents. This Agreement or any other Credit Document or
any provision hereof or thereof shall cease to be in full force and effect or to
give the Administrative Agent and/or the Lenders the rights, powers and
privileges purported to be created thereby, or Borrower or any Person acting by
or on behalf of any Borrower shall deny or disaffirm such Person's obligations
under this Agreement or any other Credit Document.

Section 7.2. Acceleration; Remedies.

Upon the occurrence and during the continuation of an Event of Default, then,
and in any such event, (a) if such event is an Event of Default specified in
Section 7.1(e) above, automatically the Commitments shall immediately terminate
and the Loans (with accrued interest thereon), and all other amounts under the
Credit Documents (including without limitation the maximum amount of all
contingent liabilities under Letters of Credit) shall immediately become due and
payable, and the Borrower shall immediately pay to the Administrative Agent cash
collateral as security for the LOC Obligations for subsequent drawings under
then outstanding Letters of Credit in an amount equal to the maximum amount
which may be drawn under Letters of Credit then outstanding, and (b) if such
event is any other Event of Default, subject to the terms of Section 8.5, with
the written consent of the Required Lenders, the Administrative Agent may, or
upon the written request of the Required Lenders, the Administrative Agent
shall, take any or all of the following actions: (i) by notice to the Borrower
declare the Commitments to be terminated forthwith, whereupon the Commitments
shall immediately terminate; (ii) by notice of default to the Borrower declare
the Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the Notes to be due and payable forthwith and direct the Borrower
to pay to the Administrative Agent cash collateral as security for the LOC
Obligations for subsequent drawings under then outstanding Letters of Credit in
an amount equal to the maximum amount of which may be drawn under Letters of
Credit then outstanding, whereupon the same shall immediately become due and
payable; and/or (iii) exercise on behalf of the Lenders all of its other rights
and remedies under this Agreement, the other Credit Documents and Applicable
Law. Except as expressly provided above in this Section 7.2, presentment,
demand, protest and all other notices of any kind are hereby expressly waived by
the Borrower.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Section 8.1. Appointment and Authority.

Each of the Lenders and the Issuing Lender hereby irrevocably appoints Wachovia
to act on its behalf as the Administrative Agent hereunder and under the other
Credit Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the Issuing Lender, and
the Borrower shall have no rights as a third party beneficiary of any of such
provisions.

Section 8.2. Nature of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

Section 8.3. Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents. Without limiting
the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents); provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or Applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 7.2 and 9.1) or (ii) in the absence of its
own gross negligence or willful misconduct.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 8.4. Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Section 8.5. Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received written notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a "notice of default". In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement expressly requires that such action be taken, or not taken, only
with the consent or upon the authorization of the Required Lenders, or all of
the Lenders, as the case may be.

Section 8.6. Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the Issuing Lender expressly acknowledges that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representation or warranty to it
and that no act by the Administrative Agent hereinafter taken, including any
review of the affairs of the Borrower, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

Section 8.7. Indemnification.

The Lenders agree to indemnify the Administrative Agent, the Issuing Lender and
the Swingline Lender in its capacity hereunder and their Affiliates, acting
hereunder for and on behalf of such Persons, and their respective officers,
directors, agents and employees (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so), ratably according
to their respective Commitment Percentages in effect on the date on which
indemnification is sought under this Section, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time be
imposed on, incurred by or asserted against any such indemnitee in any way
relating to or arising out of any Credit Document or any documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by any such indemnitee under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent resulting from such indemnitee's gross negligence or willful
misconduct, as determined by a court of competent jurisdiction. The agreements
in this Section shall survive the termination of this Agreement and payment of
the Notes, and all other amounts payable hereunder.

Section 8.8. Administrative Agent in Its Individual Capacity.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
"Lender" or "Lenders" shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

Section 8.9. Successor Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lender and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, absent an Event of
Default, with the Borrower's consent, to appoint a successor, or an Affiliate of
any such bank. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no Person
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (a) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Credit Documents and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Lender directly,
until such time as the Required Lenders appoint a successor Administrative Agent
as provided for above in this paragraph. Upon the acceptance of a successor's
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Credit Documents (if not already discharged therefrom as
provided above in this paragraph). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent's resignation hereunder and under the
other Credit Documents, the provisions of this Article and Section 9.5 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Section 8.10. Other Agents.

None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a "syndication agent," "documentation agent,"
"co-agent," "joint book runner" or "joint lead arranger" shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than, in the case of such Lenders, those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

ARTICLE IX

MISCELLANEOUS

Section 9.1. Amendments and Waivers.

Neither this Agreement nor any of the other Credit Documents, nor any terms
hereof or thereof may be amended, modified, extended, restated, replaced, waived
or supplemented (by amendment, waiver, consent or otherwise) except in
accordance with the provisions of this Section. The Required Lenders may or,
with the written consent of the Required Lenders, the Administrative Agent may,
from time to time, (a) enter into with the Borrower written amendments,
supplements or modifications hereto and to the other Credit Documents for the
purpose of adding any provisions to this Agreement or the other Credit Documents
or changing in any manner the rights of the Lenders or of the Borrower hereunder
or thereunder or (b) waive or consent to the departure from, on such terms and
conditions as the Required Lenders may specify in such instrument, any of the
requirements of this Agreement or the other Credit Documents or any Default or
Event of Default and its consequences; provided that no such amendment,
supplement, modification, release, waiver or consent shall:

(i) reduce the amount or extend the scheduled date of maturity of any Loan, Note
or unreimbursed LOC Obligations or any installment thereon, or reduce the amount
or stated rate of any interest or fee payable hereunder (except in connection
with a waiver of interest at the increased post-default rate set forth in
Section 2.9 which shall be determined by a vote of the Required Lenders) or
extend the scheduled date of any payment thereof or increase the amount or
extend the expiration date of any Lender's Commitment, in each case without the
written consent of each Lender directly affected thereby; provided that it is
understood and agreed that no waiver, reduction or deferral of a mandatory
prepayment required pursuant to Section 2.7(b) shall constitute a reduction of
the amount of, or an extension of the scheduled date of, the scheduled date of
maturity of, or any installment of, any Loan or Note; or

(ii) amend, modify or waive any provision of this Section or reduce the
percentage specified in the definition of Required Lenders, without the written
consent of all of the Lenders; or

(iii) release the Borrower from its obligations hereunder, without the written
consent of all of the Lenders; or

(iv) subordinate the Loans to any other Debt without the written consent of all
of the Lenders; or

(v) permit a Letter of Credit to have an original expiry date more than twelve
(12) months from the date of issuance without the consent of all of the Lenders;
provided that the expiry date of any Letter of Credit may be extended in
accordance with the terms of Section 2.3(a); or

(vi) permit the Borrower to assign or transfer any of its rights or obligations
under this Agreement or other Credit Documents without the written consent of
all of the Lenders; or

(vii) amend, modify or waive any provision of the Credit Documents requiring
consent, approval or request of the Required Lenders or all Lenders without the
written consent of the Required Lenders or all of the Lenders, as appropriate;
or

(viii) amend, modify or waive the order in which Obligations are paid in Section
2.12(b), any provision hereof requiring ratable funding by Lenders, any
provision hereof requiring that payments be made ratably to Lenders or Section
9.7 without the written consent of each Lender directly affected thereby; or

(ix) amend Section 1.4 without the written consent of each Lender; or

(x) amend, modify or waive any provision of Article VIII without the written
consent of the then Administrative Agent.

provided

, further, that no amendment, waiver or consent affecting the rights or duties
of the Administrative Agent, the Issuing Lender or the Swingline Lender under
any Credit Document shall in any event be effective, unless in writing and
signed by the Administrative Agent, the Issuing Lender and/or the Swingline
Lender, as applicable, in addition to the Lenders required hereinabove to take
such action.



In the event that any Lender (a "Non-Consenting Lender") fails to consent to any
proposed amendment, modification, termination, waiver or consent with respect to
any provision hereof or of any other Credit Document that requires the unanimous
approval of all of the Lenders or the approval of all of the Lenders directly
affected thereby, in each case in accordance with the terms of this Section 9.1,
the Borrower shall be permitted to replace such Non-Consenting Lender with a
replacement financial institution satisfactory to the Administrative Agent, so
long as the consent of the Required Lenders shall have been obtained with
respect to such amendment, modification, termination, waiver or consent;
provided that (A) such replacement does not conflict with any Applicable Law,
(B) the replacement financial institution shall purchase, at par, all Loans and
other amounts owing to the Non-Consenting Lender pursuant to the Credit
Documents on or prior to the date of replacement, (C) the replacement financial
institution shall approve the proposed amendment, modification, termination,
waiver or consent, (D) the Borrower shall be liable to the Non-Consenting Lender
under Section 2.17 if any Index Rate Loan owing to the Non-Consenting Lender
shall be purchased other than on the last day of the Interest Period relating
thereto, (E) the Non-Consenting Lender shall be obligated to make such
replacement in accordance with the provisions of Section 9.6(b) (provided that
the Borrower shall be obligated to pay the registration and processing fee
referred to therein), (F) until such time as such replacement shall be
consummated, the Borrowers shall pay to the Non-Consenting Lender all additional
amounts (if any) required pursuant to Section 2.15, 2.16, 2.17 or 2.18, as the
case may be, (G) the Borrower provides at least three (3) Business Days' prior
notice to the Non-Consenting Lender, and (H) any such replacement shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Lender shall have against the Non-Consenting Lender. In the event
any Non-Consenting Lender fails to execute the agreements required under Section
9.6 in connection with an assignment pursuant to this Section 9.1, the
Administrative Agent may, upon two (2) Business Days' prior written notice to
the Non-Consenting Lender, execute such agreements on behalf of the
Non-Consenting Lender.

Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the Lenders, the Administrative Agent and all future holders of the
Notes. In the case of any waiver, the Borrower, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the outstanding Loans and Notes and other Credit Documents,
and any Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

Notwithstanding any of the foregoing to the contrary, the consent of the
Borrower shall not be required for any amendment, modification or waiver of the
provisions of Article VIII (other than the provisions of Section 8.9); provided
that the Administrative Agent will provide written notice to the Borrower of any
such amendment, modification or waiver. In addition, the Borrower and the
Lenders hereby authorize the Administrative Agent to modify this Agreement by
unilaterally amending or supplementing Schedule 2.1(a) from time to time in the
manner requested by the Borrower, the Administrative Agent or any Lender in
order to reflect any assignments or transfers of the Loans, or increases in the
Loans pursuant to Section 2.2, as provided for hereunder; provided that the
Administrative Agent shall promptly deliver a copy of any such modification to
the Borrower and each Lender.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth
herein.

Section 9.2. Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

The Borrower

American Capital Strategies, Ltd.
2 Bethesda Metro Center, 14th Floor
Bethesda, Maryland 20814
Attention: Compliance Officer and Legal Department

Telecopier: (301) 654-6714
Telephone: (301) 951-6122

with a copy to:

American Capital Strategies, Ltd.
2 Bethesda Metro Center, 14th Floor
Bethesda, Maryland 20814
Attention: Debt Capital Markets
Telecopier: (301) 654-0593
Telephone: (301) 951-6122

The Administrative
Agent:

Wachovia Bank, National Association
201 South College Street
NC0680/CP8
Charlotte, North Carolina 28288-0608
Attention: Syndication Agency Services
Telecopier: (704) 383-0288
Telephone: (704) 374-2698

with a copy to:

Wachovia Bank, National Association
One Wachovia Center, Mail Code: NC0602
Charlotte, North Carolina 28288-0602
Attention: Michael W. Romanzo
Telecopier: (704) 715-0067
Telephone: (704) 383-5267

A Lender

Such Lender's address (or telecopier number) set forth in its Administrative
Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites and including
without limitation with respect to the Issuing Lender, CyberImport) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to service of process or to notices to any Lender or the Issuing
Lender pursuant to Article II unless such Lender or the Issuing Lender, as
applicable, has notified the Administrative Agent that it is capable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

Section 9.3. No Waiver; Cumulative Remedies.

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Section 9.4. Survival of Representations and Warranties.

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans; provided that all such representations and warranties shall
terminate on the date upon which the Commitments have been terminated and all
amounts owing hereunder and under any Notes have been paid in full.

Section 9.5. Payment of Expenses and Taxes; Indemnification.

(a) The Borrower agrees to (i) pay or reimburse the Administrative Agent and WCM
for all reasonable out-of-pocket costs and expenses incurred in connection with
the development, preparation, negotiation, printing and execution of, and any
amendment, supplement or modification to, this Agreement and the other Credit
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, together with the reasonable fees and disbursements of counsel to
the Administrative Agent, (ii) to pay or reimburse each Lender and the
Administrative Agent for all its costs and expenses incurred in connection with
the enforcement or preservation of any rights under this Agreement, the Notes
and any such other documents, including, without limitation, the reasonable fees
and disbursements of counsel to the Administrative Agent and to the Lenders
(including reasonable allocated costs of in-house legal counsel), (iii) on
demand, to pay, indemnify, and hold each Lender, the Administrative Agent and
WCM harmless from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying stamp, excise
and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of, or consummation,
administration or enforcement of any of the transactions contemplated by, or any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, the Credit Documents and any such other documents, and (iv) to pay,
indemnify, and hold each Lender, the Administrative Agent, the Issuing Lender,
the Swingline Lender and WCM and each of their respective Affiliates, employees,
agents, officers and directors (each an "Indemnified Person") harmless from and
against, any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance or administration of the Credit Documents or any such other
documents and the use, or proposed use, of proceeds of the Loans or otherwise
relating in any way to any of the foregoing (all of the foregoing, collectively,
"Indemnified Liabilities"); provided that the Borrower shall not have any
obligation hereunder to any Indemnified Person with respect to Indemnified
Liabilities arising from the gross negligence or willful misconduct of such
Indemnified Person, as determined in a final, non-appealable judgment by a court
of competent jurisdiction.

(b) The Borrower further agrees to defend, indemnify and hold harmless the
Indemnified Parties from and against any and all claims (including claims of
third parties), demands, penalties, fines, liabilities, settlements, damages,
costs and expenses of whatever kind or nature known or unknown, contingent or
otherwise, arising out of, or in any way relating to the violation or alleged
violation of, noncompliance or alleged noncompliance, with or liability under,
any Environmental Law applicable to the operations of any Borrower or any of its
Subsidiaries or the Properties, or any orders, requirements or demands of
Governmental Authorities related thereto, including reasonable attorney's and
consultant's fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, except to the extent that any of the foregoing
arise out of the gross negligence or willful misconduct of the party seeking
indemnification therefor, as determined by a court of competent jurisdiction.

(c) The agreements in this Section 9.5 shall survive repayment of the Loans,
Notes and all other amounts payable hereunder.

Section 9.6. Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender, and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of paragraph (b) of
this Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Commencing on the three-month anniversary of the
Closing Date, any Lender may at any time assign to one or more assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender's Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
a "Trade Date" is specified in the Assignment and Assumption, as of such Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a
Commitment if such assignment is to a Person that is not a Lender, an Affiliate
of such Lender or an Approved Fund with respect to such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500, and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower's Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) No Assignment to Competitors. No such assignment shall be made to a Person
that is a Competitor; provided that any such assignment shall be permitted upon
the occurrence and during the continuation of an Event of Default described in
Section 7.1(a) or (e).

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender's rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.16, 2.18 and 9.5 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Charlotte, North
Carolina a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the "Register"). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower's
Affiliates or Subsidiaries) (each a "Participant") in all or a portion of such
Lender's rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders, the Issuing Lender and the Swingline Lender shall continue
to deal solely and directly with such Lender in connection with such Lender's
rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that affects such Participant. Subject
to paragraph (e) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.16, 2.17 and 2.18 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.7 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.12 as
though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.16 and 2.18 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower's prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.18 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.18 as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement or its Note to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such �ledge or assignee for such Lender as a party hereto.

Section 9.7. Adjustments; Set-off.

(a) Each Lender agrees that if any Lender (a "Benefited Lender") shall at any
time receive any payment of all or part of its Loans, or interest thereon, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 7.1(e), or otherwise) in a greater proportion than any such payment to
or collateral received by any other Lender, if any, in respect of such other
Lender's Loans, or interest thereon, or Participation Interests, such Benefited
Lender shall purchase for cash from the other Lenders a participating interest
in such portion of each such other Lender's Loan or Participation Interests (as
the case may be), or shall provide such other Lenders with the benefits of any
such collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided that if all or any portion
of such excess payment or benefits is thereafter recovered from such Benefited
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest. The Borrower
agrees that each Lender so purchasing a portion of another Lender's Loans or
Participation Interests may exercise all rights of payment (including, without
limitation, rights of set-off) with respect to such portion as fully as if such
Lender were the direct holder of such portion.

(b) In addition to any rights and remedies of the Lenders provided by law
(including, without limitation, other rights of set-off), each Lender and its
Affiliates shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
Applicable Law, upon the occurrence of any Event of Default, to setoff and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any Currency, and any other credits, indebtedness or
claims, in any Currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held by or owing to such Lender or
any branch or agency thereof to or for the credit or the account of the
Borrower, or any part thereof in such amounts as such Lender may elect, against
and on account of the Loans and other Obligations of the Borrower to such Lender
hereunder and claims of every nature and description of such Lender against the
Borrower, in any Currency, whether arising hereunder or, under any other Credit
Document provided by such Lender pursuant to the terms of this Agreement, as
such Lender may elect, whether or not such Lender has made any demand for
payment and although such obligations, liabilities and claims may be contingent
or unmatured. The aforesaid right of set-off may be exercised by such Lender
against the Borrower or against any trustee in bankruptcy, debtor in possession,
assignee for the benefit of creditors, receiver or execution, judgment or
attachment creditor of the Borrower, or against anyone else claiming through or
against the Borrower, or any such trustee in bankruptcy, debtor in possession,
assignee for the benefit of creditors, receiver, or execution, judgment or
attachment creditor, notwithstanding the fact that such right of set-off shall
not have been exercised by such Lender prior to the occurrence of any Event of
Default. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such set-off and application.

Section 9.8. Table of Contents and Section Headings.

The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Agreement.

Section 9.9. Counterparts.

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. A copy of
this Agreement signed by all the parties shall be lodged with the Borrower and
the Administrative Agent.

Section 9.10. Effectiveness.

This Agreement shall become effective on the date on which all of the parties
have signed a copy hereof (whether the same or different copies) and shall have
delivered the same to the Administrative Agent or, in the case of the Lenders,
shall have given to the Administrative Agent written, telecopied or telex notice
(actually received) at such office that the same has been signed and mailed to
it.

Section 9.11. Severability.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 9.12. Integration.

This Agreement and the Notes, if any, represent the agreement of the Borrower,
the Administrative Agent and the Lenders with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by the Administrative Agent, the Borrower, or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the Notes, if
any.

Section 9.13. Governing Law.

This Agreement and the Notes and the rights and obligations of the parties under
this Agreement and the Notes shall be governed by, and construed and interpreted
in accordance with, the law of the State of New York.

Section 9.14. Consent to Jurisdiction and Service of Process.

Any legal action or proceeding with respect to this Agreement or any other
Credit Document shall be brought in the courts of the State of New York in New
York County or of the United States for the Southern District of New York, and,
by execution and delivery of this Agreement, the Borrower accepts, for itself
and in connection with its properties, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts and irrevocably agrees to be
bound by any final judgment rendered thereby in connection with this Agreement
from which no appeal has been taken or is available. The Borrower irrevocably
agrees that all service of process in any such proceedings in any such court may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Section 9.2 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto, such service being hereby
acknowledged by the Borrower to be effective and binding service in every
respect. Each of the Borrower, the Administrative Agent and the Lenders
irrevocably waives any objection, including, without limitation, any objection
to the laying of venue or based on the grounds of forum non conveniens, which it
may now or hereafter have to the bringing of any such action or proceeding in
any such jurisdiction. Nothing herein shall affect the right to serve process in
any other manner permitted by law or shall limit the right of any Lender to
bring proceedings against the Borrower in the court of any other jurisdiction.

Section 9.15. Confidentiality.

Each of the Administrative Agent, the Lenders and the Issuing Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates' respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or by any subpoena or similar legal process, (d) to any other
party hereto, (e) in connection with the exercise of any remedies hereunder,
under any other Credit Document or Hedging Agreement or any action or proceeding
relating to this Agreement, any other Credit Document or Hedging Agreement or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or, (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) subject to each such Person
being informed of the confidential nature of the Information and to their
agreement to keep such Information confidential, to (i) an investor or
prospective investor in securities issued by a Related Fund that also agrees
that Information shall be used solely for the purpose of evaluating an
investment in such securities issued by the Related Fund, (ii) a trustee,
collateral manager, servicer, backup servicer, noteholder or secured party in
securities issued by a Related Fund in connection with the administration,
servicing and reporting on the assets serving as collateral for securities
issued by a Related Fund, or (iii) a nationally recognized rating agency that
requires access to information regarding the Borrower, the Loans and the Credit
Documents in connection with ratings issued in respect of securities issued by a
Related Fund, (h) with the consent of the Borrower or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the Issuing Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower.

For purposes of this Section, "Information" means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Lender on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries; provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Section 9.16. Acknowledgments.

The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
each Credit Document;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement and the relationship between Administrative Agent and Lenders, on
one hand, and the Borrower, on the other hand, in connection herewith is solely
that of debtor and creditor; and

(c) no joint venture exists among the Lenders or among the Borrower and the
Lenders.

Section 9.17. Waivers of Jury Trial; Waiver of Consequential Damages.

THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN. The Borrower, the Administrative
Agent and the Lenders agree not to assert any claim against any other party to
this Agreement or any of their respective directors, officers, employees,
attorneys, Affiliates or agents, on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to any of the transactions contemplated herein.

Section 9.18. PATRIOT Act Notice.

Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Borrower that, pursuant to the requirements of
the PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the PATRIOT
Act.

Section 9.19. Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Credit Document in one Currency into
another Currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
Currency with such other Currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Credit Documents shall, notwithstanding any judgment in a Currency
(the "Judgment Currency") other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the "Agreement
Currency"), be discharged only to the extent that, on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such Currency, the Administrative Agent agrees to return the amount of any
excess to the Borrower (or to any other Person who may be entitled thereto under
Applicable Law).

Section 9.20. Publication of Materials.

The Borrower agrees to cooperate with the Administrative Agent in connection
with the publication of certain materials and/or information provided by or on
behalf of the Borrower to the Administrative Agent and the Lenders
(collectively, "Information Materials") pursuant to Sections 5.1 and 5.2 and
will designate (a) such Information Materials that are either available to the
public or not material with respect to the Borrower and its subsidiaries or any
of their respective securities for purposes of United States federal and state
securities laws as "PUBLIC INFORMATION" and (b) any other Information Materials
as "PRIVATE INFORMATION".

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by its proper and duly authorized officers as of the day
and year first above written.

BORROWER

:

AMERICAN CAPITAL STRATEGIES, LTD.,


as the Borrower




By: /s/ John J. Hooker
Name: John J. Hooker
Title: Vice President

 

 

ADMINISTRATIVE AGENT


WACHOVIA BANK,

NATIONAL ASSOCIATION

,



as Administrative Agent, Issuing Lender, Swingline Lender and as a Lender


By: /s/ Mike Romanzo
Name: Mike Romanzo
Title: Director

 

 

 

LENDERS


BRANCH BANKING AND TRUST COMPANY

,



as Issuing Lender and as a Lender


By: /s/ James E. Davis
Name: James E. Davis
Title: Senior Vice President

[ADDITIONAL LENDERS]

 




CITICORP N.A., INC

,



as a Lender


By: /s/ Thomas Fontana
Name: Thomas Fontana
Title: Managing Director

 

 

 




CREDIT SUISSE, Cayman Islands Branch

,



as a Lender


By: /s/ Jay Chall
Name: Jay Chall
Title: Director

By: /s/ Bernard Schmid
Name: Bernard Schmidl
Title: Assistant Vice President

 

 

 




JP Morgan Chase Bank, N.A.

,



as a Lender


By: /s/ Richard J. Poworoznek
Name: Richard J. Poworoznek
Title: Executive Director

 

 

 




BANK OF AMERICA, N.A.

,



as a Lender


By: /s/ Alexa Bradford
Name: Alexa Bradford
Title: Senior Vice President

 

 

 




BMO Capital Markets Financing, Inc.

,



as a Lender


By: /s/ Amy K. Dumser
Name: Amy K. Dumser
Title: Director

 

 

 




Bear Stearns Corporate Lending Inc.

,



as a Lender


By: /s/ Victor Bulzacchelli
Name: Victor Bulzacchelli
Title: Vice President

 

 

 




FORTIS CAPITAL CORP.

,



as a Lender


By: /s/ Alan Krouk
Name: Alan Krouk
Title: Managing Director

By: /s/ Shane Klein
Name: Shane Klein
Title: Senior Vice President

 

 

 




HSBC Bank USA, N.A.

,



as a Lender


By: /s/ Vince Clark
Name: Vince Clark
Title: Senior Vice President

 

 

 




Sun Trust Bank

,



as a Lender


By: /s/ Robert S. Ashcom
Name: Robert S. Ashcom
Title: Director

 

 

 




UBS LOAN FINANCE LLC

,



as a Lender


By: /s/ David B. Julie
Name: David B. Julie
Title: Associate Director

By: /s/ Mary E. Evans
Name: Mary E. Evans
Title: Associate Director

 

 




BAYERISCHE HYPO UND VEREINSBANK AG, NEW YORK BRANCH

,



as a Lender


By: /s/ Craig Pinsly
Name: Craig Pinsly
Title: Director

By: /s/ Paul Dolan
Name: Paul Dolan
Title: Director

 

 




Citizens Bank of Pennsylvania

,



as a Lender


By: /s/ Leslie D. Broderick
Name: Leslie D. Broderick
Title: Senior Vice President

 

 

 




GOLDMAN SACHS CREDIT PARTNERS L.P.

,



as a Lender


By: /s/ Mark Walton
Name: Mark Walton
Title: Authorized Signatory

 

 

 




MORGAN STANLEY BANK

,



as a Lender


By: /s/ Daniel Twenge
Name: Daniel Twenge
Title: Authorized Signatory

 

 

 




Royal Bank of Canada

,



as a Lender


By: /s/ Howard Lee
Name: Howard Lee
Title: Authorized Signatory

 

 

 




Sovereign Bank

,



as a Lender


By: /s/ Kimberly Tavares
Name: Kimberly Tavares
Title: Vice President

 

 

 




WESTLB AG, NEW YORK BRANCH

,



as a Lender


By: /s/ Lillian Tung Lum
Name: Lillian Tung Lum
Title: Executive Director

By: /s/ Stephen M. Toth
Name: Stephen M. Toth
Title: Director

 

 




Societe Generale

,



as a Lender


By: /s/ Shelley Yu
Name: Shelley Yu
Title: Vice President

 

 

 




Mega International Commercial Bank Co., Ltd., New York Branch

,



as a Lender


By: /s/ Tsang-Pei Hsu
Name: Tsang-Pei Hsu
Title: VP & DGM

 

 

 




MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. SILICON VALLEY BRANCH

,



as a Lender


By: /s/ Kuang Hua Wei
Name: Kuang Hua Wei
Title: SVP & General Manager

 

 

 




Mega International Commercial Bank Co., Ltd. Chicago Branch

,



as a Lender


By: /s/ Cheng Chuan Lin
Name: Cheng Chuan Lin
Title: Vice President & General Manager

 

 

 




PNC Bank N.A.

,



as a Lender


By: /s/ Janell Blue
Name: Janell Blue
Title: Senior Vice President

 

 

 




Union Bank of California, N.A.

,



as a Lender


By: /s/ Peter Thompson
Name: Peter Thompson
Title: Vice President

 

 

 




Chang Hwa Commercial Bank, Ltd., New York Branch

,



as a Lender


By: /s/ Jim C.Y. Chen
Name: Jim C.Y. Chen
Title: V.P. & General Manager

 

 

 




Regions Bank

,



as a Lender


By: /s/ David L Waller
Name: David L. Waller
Title: Senior Vice President

 

 

 




TAIWAN BUSINESS BANK

,



as a Lender


By: /s/ Ben Chou
Name: Ben Chou
Title: VP & General Manager

 

 

 




Cathay United Bank

,



as a Lender


By: /s/ Allen Peng
Name: Allen Peng
Title: EVP & General Manager

 

 

 




First Commercial Bank, New York Agency

,



as a Lender


By: /s/ Bruce M.J. Ju
Name: Bruce M.J. Ju
Title: SVP & General Manager

 

 

 




Bank Leumi USA

,



as a Lender


By: /s/ Joung Hee Hong
Name: Joung Hee Hong
Title: First Vice President

 

 

 




Bank of Communications Co., Ltd., New York Branch

,



as a Lender


By: /s/ Shelley He
Name: Shelley He
Title: Deputy General Manager

 

 

 




THE BANK OF EAST ASIA, LTD., NEW YORK BRANCH

,



as a Lender


By: /s/ Stanley H. Kung
Name: Stanley H. Kung
Title: SVP & Chief Lending Officer

By: /s/ Danny Leung
Name: Danny Leung
Title: SVP & Controller

 

 




TAIPEI FUBON COMMERCIAL BANK, NEW YORK AGENCY

,



as a Lender


By: /s/ Sophia Jing
Name: Sophia Jing
Title: VP & General Manager

 

Schedule 1.1(b)

Mandatory Cost Formulae

The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions); or (b) the requirements of the European
Central Bank.

On the first day of each Interest Period (or as soon as possible thereafter),
the Administrative Agent shall calculate, as a percentage rate, a rate (the
"Additional Cost Rate") for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders' Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.

The Additional Cost Rate for any Lender lending from a lending office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender's participation in all Loans made
from such lending office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Administrative
Agent's Office.

The Additional Cost Rate for any Lender lending from a lending office in the
United Kingdom will be calculated by the Administrative Agent as follows:

in relation to a Loan denominated in English Pounds Sterling:



AB + C (B - D) + E * 0.01

100 - (A + C)

per cent. per annum



 

in relation to a Loan in any Currency other than English Pounds Sterling:



E * 0.01

300

per cent. per annum.



 

Where:

A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

B is the percentage rate of interest (excluding the Applicable Percentage and
the Mandatory Cost and, if an Event of Default has occurred and is continuing
and the default rate of interest is then applicable, the additional rate of
interest pursuant to the default rate set forth in Section 2.9) payable for the
relevant Interest Period on the Loan.

C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

E is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per 1,000,000.

For the purposes of this Schedule:

"Eligible Liabilities" and "Special Deposits" have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

"Fees Rules" means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

"Fee Tariffs" means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

"Tariff Base" has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

If requested by the Administrative Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Administrative Agent, the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per 1,000,000 of the Tariff Base of that Reference Bank.

Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

the jurisdiction of its lending office; and

any other information that the Administrative Agent may reasonably require for
such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined by
the Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender's obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as the Administrative Agent's Applicable Lending Office.

The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all Parties.

The Administrative Agent may from time to time, after consultation with the
Borrower and the Lenders, determine and notify to all Parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all Parties.

